

00016226.0


Exhibit 10.1


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT,
MARKED BY [*****], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.












MASTER MANUFACTURING AGREEMENT










NCR Corporation (“Customer”)


and


Jabil Inc. (“Supplier”)












2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


NCR CORPORATION    
864 Spring St NW                            Agreement #            
Atlanta, GA 30308                            Legal Approval:                 
Website: www.ncr.com



--------------------------------------------------------------------------------





MASTER MANUFACTURING AGREEMENT


As evidenced by the signatures below of their respective authorized officers,
NCR Corporation (“Customer”) and Supplier, Jabil, Inc. on behalf of itself and
its Affiliates (“Supplier”) (each, a “Party” and together, the “Parties”) enter
into this Master Manufacturing Agreement, which consists of (i) the terms and
conditions on this cover page (the “Cover Page”), (ii) the attached General
Terms and Conditions, (iii) the Exhibits and Attachments attached to the General
Terms and Conditions and (iv) the NCR Supplier Quality Manual and other Customer
Compliance Policies referenced in the General Terms and Conditions and Exhibit
6, each effective as of the Term start date indicated below (collectively, the
“Agreement”).


 
INITIAL TERM OF AGREEMENT:
START (“Effective Date”]: April 22 2018
END OF TERM (“End Date”): April 21, 2021 
SUPPLIER AND ADDRESS:


Jabil Inc.
10560 Dr. Martin Luther King Jr. St.
St. Petersburg, FL 33716
Payment Terms:






Net 30 Days


 
 
 



The Agreement has been accepted and executed by Customer at its corporate
headquarters. In the Agreement (including the various Exhibits, Attachments, and
Statements of Work referenced in any of the foregoing), all capitalized terms
shall have the meanings set forth in “Definitions” Exhibit. Other capitalized
terms used in the Agreement (including the various Exhibits, Attachments and
Statements of Work referenced in any of the foregoing) but not set forth in the
“Definitions” Exhibit are defined where they are used and have the meanings
there indicated.


SUPPLIER: JABIL INC.
 
CUSTOMER: NCR CORPORATION
BY:  /s/ Michael J. Loparco____________ 
 
BY:  /s/ William R. Nuti_______________
NAME: Michael J. Loparco____________
 
NAME: William R. Nuti_______________
TITLE:  EVP/CEO Engineered Solutions Group
 
TITLE: Chairman, CEO NCR__________
DATE:  4/23/2018___________________
 
DATE:  4/23/18_____________________







2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------


Table of Contents
Page
00016226.0


1.
APPOINTMENT OF SUPPLIER    - 2 -

2.
MANUFACTURE/PURCHASE    - 2 -

3.
THIRD PARTY CONTRACTS - COMPLIANCE, SUBSTITUTIONS AND ADDITIONS    - 4 -

4.
SPECIFICATIONS    - 6 -

5.
PACKAGING, ENCLOSURES AND MARKING SPECIFICATIONS    - 7 -

6.
SHIPMENT, DELIVERY, AND TITLE    - 7 -

7.
QUALITY ASSURANCE; PRODUCT INSPECTION    - 8 -

8.
PERFORMANCE/SERVICE LEVELS/SERVICE LEVEL CREDITS    - 9 -

9.
AUDIT RIGHTS.    - 9 -

10.
NEW SERVICES    - 11 -

11.
CHARGES/PAYMENT    - 12 -

12.
TAXES    - 13 -

13.
SAFETY APPROVAL    - 13 -

14.
LEGAL REQUIREMENTS    - 13 -

15.
FACILITY INSPECTION    - 15 -

16.
SERVICES WARRANTY    - 16 -

17.
GENERAL WARRANTIES/REPRESENTATIONS/COVENANTS    - 18 -

18.
COMPETITIVE RESTRICTIONS    - 21 -

19.
INDEMNITIES    - 21 -

20.
LIABILITY    - 24 -

21.
INSURANCE    - 25 -



1
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------

Table of Contents (continued)


00016226.0


22.
TOOLING    - 26 -

23.
RESTRICTIONS OF TRADEMARK AND DESIGN    - 27 -

24.
CONFIDENTIAL INFORMATION AND DATA    - 28 -

25.
TERMINATION    - 31 -

26.
TERMINATION CHARGES    - 32 -

27.
TERMINATION/EXPIRATION ASSISTANCE    - 33 -

28.
STEP-IN RIGHTS    - 34 -

29.
SUPPLIER ABANDONMENT    - 34 -

30.
GOVERNANCE    - 35 -

31.
AFFECTED EMPLOYEES    - 37 -

32.
SUPPLIER PERSONNEL    - 37 -

33.
FULL COOPERATION    - 40 -

34.
EXCLUSIVITY    - 40 -

35.
OBLIGATION NOT TO SUBCONTRACT    - 40 -

36.
ASSIGNMENTS    - 40 -

37.
REMEDIES    - 40 -

38.
SEVERABILITY    - 41 -

39.
WAIVER    - 41 -

40.
NOTICES    - 41 -

41.
LIMIT OF AUTHORITY; RELATIONSHIP OF PARTIES    - 41 -

42.
ENTIRE AGREEMENT; MODIFICATION; INTERPRETATION    - 41 -



2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------

Table of Contents (continued)


00016226.0


43.
GOVERNING LAW; ENGLISH LANGUAGE; DISPUTE RESOLUTION    - 42 -

44.
FORCE MAJEURE    - 43 -

45.
PROHIBITED COUNTRIES/PERSONS/IMPERMISSIBLE CONDUCT    - 43 -

46.
ADDITIONAL U.S. GOVERNMENT REGULATIONS    - 43 -

47.
NO GRATUITIES    - 44 -

48.
COUNTERPARTS; EXECUTION BY FACSIMILE    - 44 -





3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


LIST OF EXHIBITS


NUMBER:
EXHIBIT NAME:


EXHIBIT 1:
MASTER MANUFACTURING AGREEMENT DEFINITIONS
EXHIBIT 2:
STATEMENT OF WORK - MANUFACTURING SERVICES AND SPECIFICATIONS
EXHIBIT 3:
APPROVED VENDORS
EXHIBIT 4:
CHARGES
EXHIBIT 5:
SERVICE LEVELS
EXHIBIT 6:
CUSTOMER POLICY COMPLIANCE CERTIFICATE
EXHIBIT 7:
DATA SECURITY
EXHIBIT 8:
SUPPLIER SECURITY INFORMATION SECURITY STANDARDS
EXHIBIT 9:
SPECIAL SAFEGUARDS FOR COMPETITIVE SECURITY
EXHIBIT 10:
TERMINATION/EXPIRATION ASSISTANCE
EXHIBIT 11:
GOVERNANCE AND RELATIONSHIP MANAGEMENT
EXHIBIT 12:
HUMAN RESOURCES PROVISIONS
EXHIBIT 13:
PARTIES’ COMPETITORS
 
 
EXHIBIT 14:
INVENTORY DEPOSIT AGREEMENT
EXHIBIT 15:
SUPPORT SERVICES
EXHIBIT 16:
CUSTOMER SUPPLIED SOFTWARE AND LICENSE TERMS
EXHIBIT 17:
DEVELOPMENT SERVICES







2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0






General Terms and Conditions
1.
Appointment of Supplier

1.1
Subject to the terms and conditions of this Agreement, Customer appoints
Supplier, and Supplier accepts appointment, as a non-exclusive manufacturer,
assembler and supplier of Customer’s products described in more detail in the
“Statement of Work - Manufacturing Services and Specifications” Exhibit (the
“Products”) to Customer pursuant to Customer’s specifications, and for the
ultimate benefit of customers of Customer (“End Users”), for the initial term
stated on the Cover Page. The Services shall include Supplier’s obligations to
procure components, materials, equipment and other supplies and to manufacture,
assemble, and test, the Products. The initial term of this Agreement shall start
as of the Effective Date and end on the End Date, and will automatically renew
thereafter for one (1) year terms, unless NCR provides written notice of its
intent to not to renew the term no less than ninety (90) days prior to the end
of the then current term (the initial term and each renewal term, collectively
known as the “Term”). Unless expressly set forth on “Statement of Work -
Manufacturing Services and Specifications” Exhibit, nothing in this Agreement
shall be interpreted as a commitment by Customer to purchase any minimum volume
or dollar amount of Products from Supplier.

1.2
At all times during the Term, Supplier shall occupy and maintain facilities both
in compliance with all Legal Requirements (as defined in Section 14.1) and
adequate to produce the Products for sale and delivery to Customer and to
perform its other obligations under this Agreement.

1.3
Subject to the terms and conditions of this Agreement, Customer hereby grants
Supplier a non-exclusive, non-sublicensable, non-transferable, limited license
during the Term to internally use, at Supplier’s places of business, all of
Customer’s patents, Customer Supplied Software (as described in Exhibit 16),
Trade Secrets and other Intellectual Property solely to perform the Services.

1.4
Supplier represents that the terms, benefits and warranties, as well as the
prices provided to Customer under this Agreement are [*****] offered by Supplier
to any commercial customer who has purchased the same or comparable Products.

1.5
Supplier shall be fully and primarily responsible for all obligations, and any
breach thereof, of its Affiliates who provide Services or otherwise act under
this Agreement.

2.
Manufacture/Purchase

2.1
In accordance with this Agreement, Customer will from time to time issue one or
more purchase orders for Products (“Purchase Order”) to Supplier using
Customer’s standard form of purchase order in accordance with the lead times set
forth in “Statement of Work - Manufacturing Services and Specifications” Exhibit
or any other written agreement between the Parties. Supplier may reject any
non-conforming Purchase Order by delivering a rejection notice to Customer
within two (2) business days after receipt of the Purchase Order. Otherwise, the
Purchase Order will be deemed accepted by Supplier. Purchase Orders are deemed
conforming (and may not be rejected by Supplier) if (i) the delivery dates are
within agreed lead times, (ii) the quantity is within the limits set forth in
the Forecast or within the quantity flexibility limits described below and (ii)
the Product Prices matches the agreed prices

2.2
Customer will have quantity flexibility on delivery schedule within its Purchase
Orders in the percentages set forth below. Customer may pull in or push out a
shipment date for a part of a Purchase Order only within the limits set forth
below. For Customer’s reschedule request outside the bands set below, the
Parties will agree upon any additional costs. Customer and Supplier will agree
on semi-variable costs associated with downside requests outside of the
flexibility window. For the avoidance of doubt this Section 2.2 applies to
Products which have continuous and ongoing demand under normal forecasting
conditions.



2
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Days Before Shipment
[*****]            [*****]            [*****]
[*****]         [*****]             [*****]
[*****]         [*****]             [*****]
[*****]          [*****]             [*****]
[*****]         [*****]         [*****]


The flexibility above is subject to material availability in the market place at
time of the increased requirement and Customer will be responsible for the
reasonable, actual, out-of-pocket material premiums and reasonable, actual,
out-of-pocket expedited freight costs associated with any upside requests,
including those within the flexibility window (but above Forecast).
Customer shall have the right to amend the Purchase Order to delay Product
shipment dates or quantity of Product to avoid or reduce the necessity to
purchase Material at a premium or pay for expedited freight costs. Supplier will
add, at no additional cost to Customer, additional labor and other resources
such as non-specific capital equipment to accommodate the upside request. All
flexibility Product deliveries will be subject to lead time verification on both
specific and non-specific capital equipment.
Supplier will use Commercially Reasonable Efforts to mitigate any additional
costs and accommodate upside and downside requests as described above. Before
charging a premium or other fee associated with a flexibility action outside of
the parameters above, Supplier will obtain Customer’s prior approval.
2.3
Supplier shall manufacture and deliver Products to Customer as ordered by
Customer in accordance with this Agreement. Supplier will provide Customer with
summaries of Product purchases for Product tracking, in a format and with a
frequency reasonably requested by Customer.

2.4
During the Term, Supplier will maintain an inventory of Materials, and packaging
materials satisfactory to Customer and adequate to supply Products to Customer,
without delay, to the extent it does not exceed [*****], Days of Supply (“DOS”)
as determined in accordance with in Exhibit 14; provided, however, that the
Parties may from time to time agree upon a different DOS inventory level to be
maintained by Supplier, which shall thereafter be the then current DOS inventory
level and the applicable Target DOS for purposes of Exhibit 14. In addition,
Customer may require Supplier to maintain an amount of safety stock for specific
Materials. The estimated quantities of Products provided in the Forecasts are
made by Customer based on Customer’s projected orders. Supplier acknowledges
that the actual quantities and order patterns may vary and may not be evenly
distributed throughout the Term. Subject to Section 2.5, Supplier agrees to use
its best available knowledge, in order to ascertain the levels at which such
inventory shall from time to time be maintained.

2.4.1
During the first twelve (12) months from the Effective Date, inventory deposit
will be calculated using [*****] DOS. For avoidance of doubt, for purposes of
Exhibit 14 inventory includes finished goods Products, work in progress material
and Materials on hand and in transit, as long as Supplier holds financial
ownership.

2.5
Customer will provide Supplier rolling twelve (12) month stock level parameters
for the Products and packaging materials on a monthly basis (“Forecasts”)
throughout the Term. Supplier will use the Forecasts for managing the
production, inventory and distribution level of the relevant Products and
packaging and, notwithstanding any other provision of this Agreement, any
inventory acquired by the Supplier without Customer authorization in excess of
the specified levels in the Forecasts is the sole responsibility of Supplier
with the exception of the minimum order quantity and standard pack quantity for
each Material. The Parties will agree upon a maximum lead-time (Purchase Order
receipt to ship date) for each Product. Supplier shall satisfy the required
production quantity within the established lead times subject to material
availability and the flexibility parameters as specified in this Agreement.
Supplier will immediately advise Customer if it cannot comply with any lead-



3
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


time. Supplier will provide to Customer a copy of Supplier’s manufacturing
calendar for the current year and next year which presents all known/planned
holiday and factory shutdowns.
2.6
Materials Procurement. Supplier will order materials based on vendor quoted
lead-times plus five (5) business days for purchase order placement and material
receipt process time.

2.6.1
Customer will commit, as described in this Section, to all Material relating to
the 12 month Forecast subject to the lead-time requirements in section 2.6.
Supplier agrees to supply Customer with a list of Materials including what items
it deems to be long-lead material constituting greater than six (6) month lead
times (“Long-Lead Material”) and their respective line item costs before making
any purchases. Supplier agrees that any Long-Lead Materials purchases made by
Supplier shall not exceed the minimum amount of Long-Lead Material needed to
fulfill the Forecast considering the applicable lead times for such items.
Customer agrees that Supplier will place orders with vendors to standard pack
quantities and minimum order quantities as defined by such vendors which may
exceed Customer’s forecasted demand. If the Material that has been purchased in
accordance with this Section 2.6 has not been consumed by a Purchase Order prior
to the discontinuance of the relevant Product or termination of this Agreement,
Customer will purchase the Material at a price equal to the actual and direct
cost of such items.

2.6.2
Customer shall purchase on a quarterly basis all Obsolete Material from Supplier
at its actual and direct cost. “Obsolete Material” shall mean Material,
sub-assemblies or final Product(s) that do not have demand in the 12-month
Forecasts. Excess Material shall be managed through an inventory deposit
agreement as described in Exhibit 14, not to exceed the maximum warehouse space
agreed by Parties. “Excess Material” means Material, work in progress (“WIP”) or
Product(s) in Supplier’s inventory for more than [*****] and which were ordered,
purchased or manufactured based on a Forecast or Purchase Orders or other
written instruction by Customer to Supplier.

2.6.3
For the purposes of this clause: i) “NCR Unique” means Materials designed,
manufactured and sold only to, or as designated by, Customer; and ii) “Opened or
NCNR Materials” means Materials that Supplier has on hand that are NCR Unique
and which are already in the Supplier’s possession and are non-returnable
because they have been removed from packaging or were ordered under
non-cancellable or non-refundable orders. Supplier shall on a monthly basis
provide Customer with a list of all Excess Material. Customer shall direct
Supplier to either retain the Excess Materials in inventory or use Commercially
Reasonable Efforts to assist Customer in minimizing Customers liability by
taking the following steps:

2.6.3.1
As soon as is commercially practical reduce or cancel orders to the extent
contractually permitted;

2.6.3.2
Return all Materials to the extent contractually permitted;

2.6.3.3
Make all Commercially Reasonable Efforts to sell Materials other than NCR Unique
to third parties or Supplier’s other customers; and

2.6.3.4
Assist Customer to determine whether current work in progress should be
completed, scrapped or shipped "as is."

3.
Third Party Contracts - Compliance, Substitutions and Additions

3.1
Supplier agrees to purchase all raw materials, components and parts for the
manufacture of the Products in accordance with Customer’s approved vendor’s list
set forth in the “Approved Vendors” Exhibit and to the extent applicable
pursuant to the designated Third Party Contracts (“Materials”). Any use by
Supplier of any Materials, goods, parts or services provided by approved vendors
and/or under designated Third Party Contracts shall be limited to fulfilling the
requirements of this Agreement. To use other vendors of Materials and services,
Supplier must obtain Customer’s prior written consent, which consent shall
normally be provided within sixty (60) days and, in any event, shall not be
unreasonably withheld or delayed. Supplier will provide Customer reasonably
sufficient



4
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


information, subject to confidentiality obligations, to assess the benefits of
procuring Materials and services under agreements between Supplier and Third
Parties (including Customer receiving the benefit of Supplier’s most favorable
Third Party vendor arrangements and obtaining favorable pricing by aggregating
volumes of Supplier, Customer, Customer Group and other of Supplier’s clients).
Supplier’s use of such agreements shall be conditioned on and subject to (i)
Supplier complying with the terms and conditions of such agreements; (ii) unless
prohibited by the applicable Third Party vendor agreement and at all times
subject to confidentiality requirements between Supplier and its vendors,
[*****]; and iii) Supplier retaining responsibility for curing any breaches of
such agreements. Notwithstanding anything in this Agreement to the contrary, it
is the express intention and agreement of the Parties that Supplier shall
facilitate Customer Group to benefit from agreements between Supplier and Third
Parties for orders issued under this Agreement.
3.2
Supplier shall adhere to the applicable product and services standards provided
in writing by Customer and Minimum Contractual Requirements specified by
Customer or set forth in the “Statement of Work - Manufacturing Services and
Specifications” Exhibit and shall not deviate from such standards and Minimum
Contractual Requirements without Customer’s prior approval. To the extent an
authorized Customer’s representative specifies the third party vendor, pricing
and/or other terms and conditions for procuring products or services on behalf
of Customer or Customer Group, Supplier shall not deviate from such instructions
without Customer’s prior approval. Customer has established Minimum Contractual
Requirements for use by Supplier in connection with its procurement of products
and services on behalf of Customer. Contracts that do not comply with the
Minimum Contractual Requirements will require Customer’s express written waiver
of each deviation from the Minimum Contractual Requirements. For the avoidance
of doubt, Supplier is obligated to provide express written notice to Customer
that a contract with a third party vendor does not or will not meet the Minimum
Contractual Requirements and following receipt of such written notice, the
addition of a third party vendor by Customer to Customer’s approved vendor list
shall constitute Customer’s express written waiver. The Parties acknowledge and
agree that Customer shall retain authority over strategic direction for the
Services (including the authority to [*****]) and the right to [*****].

3.3
To the extent that Customer provides Supplier with access to or use of leased
equipment, licensed Software and/or services and/or resources subject to Third
Party Contracts for which Customer retains legal responsibility, Supplier shall,
and shall cause its subcontractors, to comply with all the obligations under the
Third Party Contracts applicable to such leased equipment, licensed Software
and/or services and/or resources which are not payment obligations specifically
retained by Customer; provided, however, that Supplier will only be obligated
under this Section 3.2 with regard to the Third Party Contracts to the extent
the obligations thereunder are disclosed to Supplier. Supplier shall cease use
of such items upon expiration or termination of the Agreement or as required by
Customer consistent with the terms of the Agreement. To the extent provided to
Supplier by Customer prior to execution of the Agreement, Supplier shall be
deemed to have reviewed and accepted the obligations under such Third Party
Contracts.

3.4
Customer may substitute or add Third Party Contracts, or delete Third Party
Contracts, including requiring Supplier to designate Materials to be purchased
under a specific Third Party Contract with a designated vendor. If Customer
requests a substitution of any Third Party Contracts for which Supplier has
financial responsibility according to the “Charges” Exhibit, [*****] under the
Third Party Contracts being replaced.

3.5
If Customer requests deletion of any Third Party Contracts for which Supplier
has financial responsibility and does not immediately substitute any other new
Third Party Contracts therefor, Customer may, at its option, [*****]. Supplier
will provide Customer with the support documentation necessary to permit
Customer to evaluate the decision to replace such Third Party Contracts.

3.6
If Customer adds any Third Party Contract(s), Parties shall negotiate the impact
on the Charges in accordance with the Change Control Process. To the extent
Supplier is relieved of payment



5
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


obligations to any third party vendor, as a result of any substitution,
addition, or deletion under this Section 3, Customer shall receive a credit
against the Charges in the amount of such reduction.
3.7
To the extent Third Party Contracts described in this Section 3 are not provided
to Supplier prior to the Effective Date, Customer shall use Commercially
Reasonable Efforts to provide such Third Party Contracts to Supplier as soon as
practicable. Within thirty (30) days after such Third Party Contracts are
provided to Supplier, Supplier will identify any terms and conditions that
Supplier believes are impracticable for it to comply with or that are not
commercially reasonable. No terms or conditions shall be identified by Supplier
as impracticable to comply with or not commercially reasonable if such terms or
conditions are similar in content to the terms and conditions in Third Party
Contracts previously accepted by Supplier with respect to other Third Party
Contracts under similar facts and circumstances. If Supplier identifies any such
problematic terms and conditions, Customer will use Commercially Reasonable
Efforts to modify the terms and conditions in the Third Party Contracts to
Supplier’s reasonable satisfaction. If Supplier does not identify any such
problematic terms and conditions within thirty (30) days after receipt of such
Third Party Contracts, the provisions of Section 3.2 shall apply with respect to
Supplier’s compliance with the obligations under such Third Party Contracts. If
Customer is unable to modify to Supplier’s reasonable satisfaction any
problematic terms and conditions, the Parties shall use Commercially Reasonable
Efforts to determine and adopt such alternative approaches as are necessary and
sufficient to provide the Services without requiring Supplier to use such Third
Party Contracts. If such alternative approaches are required for a period longer
than ninety (90) days following the Commencement Date, the Parties shall
equitably adjust the terms and Charges to reflect any additional costs being
incurred by the Parties and any changes to the Services.

3.8
Supplier agrees to work with Customer to support the development, deployment,
and ongoing operations of computer systems at Supplier as required to support
the manufacturing and product fulfillment processes. Supplier furthermore
recognizes Customer’s intention to deploy an Enterprise Resource Planning System
and associated Order Management System at Supplier to be operated by Supplier
Personnel.

4.
Specifications

4.1
All Products provided by Supplier hereunder must be produced in strict
compliance with the specifications detailed in the “Statement of Work -
Manufacturing Services and Specifications” Exhibit or any superseding
specifications issued by Customer (individually or together, the
“Specifications”); provided, however, that Supplier shall receive reasonable
prior written notice of any such superseding Specifications. All Products
delivered to Customer under this Agreement must be in conformance with the
Specifications

4.2
Supplier will provide samples of each model Product, replacement parts,
accessory items and its packaging (“Samples”). Samples shall be manufactured
using the production process (including production tooling) and must conform to
the Specifications and Legal Requirements. The Samples may be inspected by
Customer and Supplier will be advised of changes, if any, which need to be made
before production, and/or packaging of Products may be commenced. Supplier will
provide a list of service parts if requested by Customer. The final approved
Samples shall supplement the Specifications to which the Products shall strictly
conform. All Sample requests and fulfillment will be subject to mutual agreement
on costs and delivery.

4.3
Customer reserves the right at any time to direct changes to drawings and
Specifications of the Products or otherwise to change the Products covered by
this Agreement or any Purchase Order, including with respect to such matters as
inspection, testing, and quality control, and Supplier agrees to make all such
changes promptly. Any change requests and fulfillment of such change requests
shall be made in accordance the Change Control Process as described in Section
30.4.

4.4
Supplier must obtain the written consent of Customer before making any
substitutions, improvements, modifications, or changes to any of the Products.
Customer may grant or withhold its consent to such substitutions, improvements,
modifications, or changes, in its sole discretion.



6
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Supplier must receive Customer’s consent to any substitutions, improvements,
modifications, or changes through Customer’s change and qualification process in
effect at the time of the proposed change and the Change Control Process as
described in Section 30.4.
5.
Packaging, Enclosures and Marking Specifications

5.1
Supplier shall pack, mark and ship Products properly in accordance with the
Specification provided by Customer.

5.2
Each Product and its packaging shall bear an appropriate country of origin
legend and the appropriate trademark notice (® or ™) adjacent any Customer
registered or common law trademark used as set forth in the Specifications.

5.3
In the event that Customer instructs Supplier to provide the content for the
packaging (e.g., claims regarding performance of the Products or benefits the
user of the Products receives), Supplier shall substantiate all claims made by
Supplier with respect to the Products. Such substantiation shall be provided to
Customer with the Samples and shall demonstrate that such claims are compliant
with all applicable Legal Requirements, including, but not limited to, Federal
Trade Commission and European Union regulations, as instructed by Customer.
Additionally, upon request by Customer, Supplier will provide Customer with a
list of any chemicals and substances used in its manufacturing process that are
governed by the State of California’s Health & Safety Code Section 25249.6,
otherwise known as California Proposition 65 or any similar law of any other
State or locality of the United States, Province or locality of Canada or of any
country or subdivision thereof in which the Products are intended to be sold to
consumers. In the event that Customer instructs Supplier to provide the content
for the packaging, Supplier shall ensure that the packaging is in compliance
with any and all other environmental labeling, reporting, disclosure and
registration requirements imposed by any governmental body with respect to the
chemicals and substances in its manufacturing process as instructed by Customer.

5.4
In the event that Customer provides the packaging for Products, Supplier agrees
that it will not use Customer packaging in any manner except in connection with
the Services and manufacture of the Products covered by this Agreement. Further,
Customer has no obligation to mark such packages with information concerning
Supplier’s Intellectual Property rights.

6.
Shipment, Delivery, and Title

6.1
Supplier shall make deliveries of Products in the quantities and at the times
and locations as are specified in the Purchase Orders or as otherwise mutually
agreed between the Parties. For orders of Products where quantities or delivery
schedules are not specified in a Purchase Order or by Customer or are modified
by Customer, subject to Section 2.1, Supplier shall deliver Products in such
quantities and at such times as Customer may direct in subsequent or modified
Purchase Orders, receipts, schedules, or releases.

6.2
Unless otherwise mutually agreed by the Parties, Products are to be delivered
FCA (Incoterms 2010) to the point specified in the Purchase Order.

6.3
Customer shall not be required to make payment for Products delivered to
Customer that are in excess of quantities specified in the applicable Purchase
Order.

6.4
If all or any portion of an order is not delivered within [*****] of the
delivery date(s) agreed between the Parties for commitments made within fifteen
(15) days of the delivery date due solely to an act or omission Supplier
(“Delay”), then Customer may [*****]:

6.4.1
Require Supplier to ship the order via premium means (such as air freight,
including overnight air freight) at Supplier’s expense; limited to [*****] of
the total cost of the affected Products.

6.4.2
[*****]



7
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


6.5
Supplier shall promptly notify Customer in writing of any Delay or anticipated
Delay on shipment of items purchased. Supplier must obtain the prior written
consent of Customer for alternate Product substitution in accordance with
Section 4.4.

6.6
The Parties understand and agree that at all times during the Term hereof,
Supplier shall own Products until delivered to Customer. Title shall transfer to
Customer at the FCA (Incoterms 2010) point designated in the applicable Purchase
Order.

6.7
The Parties understand and agree that at all times during the Term hereof,
Supplier shall assume and bear the risk of loss for all Products until they are
tendered to Customer’s carrier or freight forwarder at the FCA (Incoterms 2010)
point designated in the applicable Purchase Order in accordance with the terms
of this Agreement.

7.
Quality Assurance; Product Inspection

7.1
Supplier shall comply with all quality assurance procedures specified by
Customer and agreed with Supplier, and from time to time Customer may conduct
additional testing of the Products or of Product samples provided by Supplier to
ensure that the Products satisfy the standards of the Specifications. Supplier
agrees that Customer shall have the right, at Customer cost and expenses, to
visit and enter Supplier’s facility at reasonable times to inspect the facility,
goods, materials, and any property of Customer covered by this Agreement or any
Purchase Order and [*****], including any and all of Supplier’s test data.

7.2
Supplier agrees to maintain, and provide copies to Customer if requested, test
data documentation that shall accurately measure and ensure compliance with
critical dimensions, material composition (as necessary) to evidence compliance
with the Specification or law, and other critical requirements provided by
Customer on the Specifications. Supplier shall maintain such test data
documentation for a period of 5 years from the date of expiration or termination
of this Agreement or date of final shipment of Products, whichever is later.

7.3
Customer shall have the right to inspect Products both prior to shipment and at
the ultimate destination to determine if the Products conform to the
Specifications.

7.4
Based upon its inspection and testing at its ultimate destination, Customer may
reject any shipment or part thereof which in the discretion of Customer
allegedly does not meet all of the Specifications, the Legal Requirements, the
packaging requirements, the quality control requirements, or any other term or
condition of this Agreement. Customer will notify Supplier of any such rejection
and provide Supplier evidence of such alleged non-conformance and the reasons
for the such rejection. Customer will hold the Product and allow Supplier to
verify such claim of non-conformance which in no event shall take more than
[*****]. Upon mutual agreement, Supplier will credit back any charges and both
Parties will agree on a suitable disposition of the Product per the remedies set
forth in Section 16 and the Support Services Exhibit.

7.5
To the extent Customer rejects Products as allegedly non-conforming, Customer
will follow the RMA Procedure set forth in the Support Services Exhibit.

7.6
Inspection of Products by Customer whether during manufacture, prior to
delivery, or within a reasonable time after delivery, and whether at Supplier’s
facility or at any other location, shall not constitute acceptance of any
work-in-progress or of any finished goods. Further, acceptance of such Products
shall not relieve Supplier of its warranty obligations under Section 16.

7.7
Supplier is responsible for arrangement of transport and cost of shipment for
Products shipped, in accordance with Section 7.5, to replace Defective Products
in accordance with Section 16.4.

8.
Performance/Service Levels/Service Level Credits

8.1
Starting on the Commencement Date, Supplier agrees to perform and provide the
Services in a manner that shall meet or exceed each of the applicable Service
Levels and other requirements set forth in the “Service Levels” Exhibit, subject
to the limitations and in accordance with the



8
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


provisions set forth in the Agreement, and to standards satisfied by
well-managed operations performing services similar to the Services.
8.2
In addition to any other right or remedy of Customer at law or in equity, if
Supplier fails to provide the Services in accordance with the Service Levels,
Customer shall have the right in each such instance (i) to have Supplier apply
the resulting Service Level Credits against the fees owed to Supplier [*****],
and (ii) to pursue a claim(s) against Supplier for the damages incurred by
Customer based on such failure to perform by Supplier for [*****].

8.3
Supplier shall perform and deliver to Customer within [*****] of a Service Level
Default a root cause analysis for any incident that contributes to the
occurrence of a Service Level Default and, shall use Commercially Reasonable
Efforts to correct any and all failures causing and/or contributing to the
occurrence of a Service Level Default and thereafter satisfy the applicable
requirements set forth in the Agreement (including Critical Service Level(s) and
Key Measurement(s)). At the request of Customer, and upon any failure to satisfy
any Critical Service Level or Key Measurement for any month, Supplier shall: (i)
perform an analysis to identify the cause(s) of such failure, (ii) provide
Customer with a written report of the results of such analysis and the procedure
for correcting the failure, and (iii) keep Customer informed of the status of
Supplier’s remedial efforts with respect to the failure. Supplier shall provide
the required report within 30 days of the applicable Critical Service Level(s)
or Key Measurement(s) failure, or within such other timeframe as is reasonably
requested by Customer. Supplier shall prepare and deliver to Customer, on a
monthly basis, a report describing Supplier’s performance of the Services with
respect to Supplier’s attainment of the Service Levels as set forth in the
“Service Levels” Exhibit. Such report shall be delivered to Customer not more 15
business days following the end of each month.

8.4
Subject to Customer’s prior approval, Supplier shall implement the necessary
measurement and monitoring tools and procedures required to set baseline
measurements and to measure and report Supplier’s performance of the Services
against the Service Levels, Key Measurements and other requirements set forth in
the “Service Levels” Exhibit as such standards and levels may be developed,
modified and changed during the Term and as the Services may evolve and be
supplemented and enhanced during the Term. Such measurement and monitoring shall
permit reporting at a reasonable level of detail sufficient to verify compliance
with the Service Levels and other requirements set forth in the “Service Levels”
Exhibit and application of any attendant Service Level Credits. Supplier shall
prepare and maintain detailed records regarding its compliance with the Service
Levels and other requirements set forth in the “Service Levels” Exhibit and/or
applicable Statement of Work and the determination and application of attendant
Service Level Credits, and shall permit Customer and its designees access to all
such records for the purposes of performing verifying audits, planning and
identifying possible process improvements. Upon request, Supplier shall provide
Customer with information and reasonable access to such tools and procedures,
and the records relating thereto, for purposes of verification of the reported
performance levels.

9.
Audit Rights.

9.1
Contract Records. Supplier shall maintain complete and accurate records of, and
supporting documentation for, [*****] created, generated, collected, processed
or stored by Supplier in the performance of its obligations under this Agreement
(“Contract Records”). Supplier shall maintain such Contract Records in
accordance with applicable Legal Requirements and the terms of this Agreement.
Supplier shall retain Contract Records in accordance with Supplier’s record
retention policy, but subject to any longer term length in Customer’s record
retention policy (as such policies may be modified from time to time and
provided to Customer or Supplier in writing as the case may be) during the Term
and thereafter through the end of the fifth (5th) full year after the year in
which Supplier stopped performing any Services (the “Audit Period”).

9.2
Operational Audits. Upon reasonable advance notice (which shall be no longer
than 48 hours), during the Audit Period, Supplier shall provide to Customer (and
internal and external auditors, inspectors, regulators and other representatives
authorized by Customer that Customer may designate from time to time
(collectively, “Customer Auditors”), access at reasonable business



9
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


hours and at Customer’s expense, to Supplier Personnel, to the facilities at or
from which Services are then being provided and to [*****], all to the extent
relevant to the Services and Supplier’s obligations under this Agreement. Such
access shall not be withheld for audits concerning Customer’s adherence to
regulatory requirements and Supplier’s adherence to Legal Requirements. Such
access shall be provided for the purpose of performing audits and inspections to
(i) verify the integrity of Customer Data, (ii) examine the systems that
process, store, support and transmit that data (including system capacity,
performance and utilization), (iii) examine the [*****] and the security,
disaster recovery and back-up practices and procedures, (iv) examine Supplier’s
performance of the Services, (v) verify Supplier’s reported performance against
the applicable Service Levels, (vi) examine Supplier’s measurement, monitoring
and management tools and (vii) enable Customer to meet applicable legal,
regulatory and contractual requirements. Supplier shall (1) provide any
assistance reasonably requested by Customer Auditors in conducting any such
audit, including installing and operating audit software, (2) make requested
personnel, records and information available to Customer Auditors and (3) in all
cases, provide such assistance, personnel, records and information in an
expeditious manner to facilitate the timely completion of such audit. If an
audit reveals a material breach of this Agreement then, without limiting
Customer’s other remedies under this Agreement Supplier shall promptly reimburse
Customer for the actual cost of the auditor, including auditor’s fees. During
the Audit Period, Supplier shall [*****]; provide to Customer Auditors access at
reasonable hours to Supplier Personnel and to Contract Records [*****] to the
extent relevant to the performance of Supplier’s obligations under this
Agreement to (i) verify the accuracy and completeness of Contract Records, (ii)
[*****]. If any such audit reveals an overcharge by Supplier, and Supplier does
not successfully dispute the amount questioned by such audit, Supplier shall
promptly pay to Customer the amount of such overcharge, [*****].
9.3
Customer shall provide Supplier with a full and complete copy of any audit
document on which it relies to claim a breach of the Agreement by Supplier
drafted by Customer or its representative (excluding Customer’s customers) and
such audit shall be kept confidential, except to the extent necessary to enforce
the terms of this Agreement.

9.4
General Procedures.

9.4.1
Supplier shall make all Commercially Reasonable Efforts to obtain audit rights
equivalent to those specified in this Section 9 from all subcontractors and
shall cause such rights to extend to Customer Auditors.

9.4.2
In performing audits, Customer Auditors shall endeavor to avoid unnecessary
disruption of Supplier’s operations and unnecessary interference with Supplier’s
ability to perform the Services in accordance with the Service Levels.

9.4.3
Customer Auditors shall be given adequate private workspace in which to perform
an audit, plus access to photocopiers, scanners, telephones, computer hook-ups
and any other facilities or equipment needed for the performance of the audit.

9.5
Supplier Internal Audit. If Supplier determines as a result of its own internal
audit that it has overcharged Customer, then Supplier shall promptly pay to
Customer the amount of such overcharge

9.6
Supplier Response. Supplier and Customer shall meet promptly upon the completion
of an audit conducted pursuant to this Section 9 (i.e., an exit interview)
and/or issuance of an interim or final report to Supplier and Customer following
such an audit. Supplier shall respond to each exit interview and/or audit report
in writing within thirty (30) days, unless a shorter response time is specified
in such report. Supplier and Customer shall develop and agree upon an action
plan to promptly address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview and/or audit report and
Supplier, at its own expense, shall undertake remedial action in accordance with
such action plan and the dates specified therein to the extent necessary to
comply with Supplier’s obligations under this Agreement.



10
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


9.7
Supplier Response to External Audits. If an audit by a governmental body,
standards organization or regulatory authority having jurisdiction over Customer
or Supplier results in a finding that Supplier is not in compliance with any
applicable Legal Requirement or standard, including any generally accepted
accounting principle or other audit requirement relating to the performance of
its obligations under this Agreement, Supplier shall, at its own expense and
within the time period specified by such auditor, address and resolve the
deficiency(ies) identified by such audit governmental body, standards
organization or regulatory authority to the extent necessary to comply with
Supplier’s obligations under this Agreement.

10.
New Services

10.1
During the Term, Customer may request Supplier to perform one or more New
Services. Further, Customer’s request for a New Service may include a request
for Supplier to correspondingly reduce or eliminate one or more existing
elements of the Services then being provided that are being replaced by the New
Services. In such event, Supplier shall determine the resources and expenses
related to the element or elements of the Services being reduced or eliminated
and those required for the New Services being added.

10.2
Customer may engage Supplier to perform additional New Services in the manner
set forth below:

10.2.1
Customer may initiate a request for New Services (a “Request”) by providing such
Request in writing to Supplier. Supplier may (except as provided below with
regard to Requests pursuant to Section 17.6.1), within the timeframe specified
in such Request (which, shall be no longer than thirty (30) days, prepare and
deliver to Customer a proposal, that is responsive in all respects to such
Request (a “Proposal”); provided, however, that Supplier will notify Customer in
writing within a reasonable timeframe of receiving a Request if it does not
intend to submit a Proposal or would require a longer period of time to prepare
the Proposal.

10.2.2
Supplier shall perform all due diligence necessary to provide to Customer a
full, complete, and unqualified Proposal. Customer will provide assistance and
information as reasonably requested by Supplier.

10.2.3
Once submitted to Customer, a Proposal shall constitute an offer by Supplier to
perform the Services on the terms set forth therein and shall be irrevocable for
the time period stated in the Proposal or if no time period is stated then
ninety (90) days from Customer’s receipt of the Proposal unless Customer has
begun an active negotiation between the Parties or a counterproposal has been
offered, which such period of irrevocability shall continue throughout said
negotiations.

10.2.4
Customer shall not be liable for any Supplier charges or costs (including, but
not limited to, Supplier’s due diligence, preparation, administration,
budgeting, design, and performance efforts) relating to a Statement of Work
prior to its execution, unless such effort was expressly chargeable under a
separate Statement of Work or otherwise agreed between the Parties.

10.3
The Parties acknowledge and agree that the Services will evolve over time and
that changes during the Term in functions, responsibilities and tasks, and the
method and manner of the delivery of the Services will not be deemed to be New
Services, unless the Parties have followed the procedures for authorizing New
Services set forth in this Section 10 and have entered into an Amendment to the
Agreement as required by Section 41 (Entire Agreement, Updates, Amendments and
Modifications) of this Agreement.

10.4
No portion of any Proposal submitted by Supplier to Customer under the terms set
forth in Section 10.2 or otherwise shall be considered Company Information of
Supplier; provided, however all pricing proposals requested by and provided to
the members of Customer Group by Supplier in a written form and marked as
confidential shall be kept confidential by the members of Customer Group
according to the terms of this Agreement.

11.
Charges/Payment



11
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


11.1
Supplier’s fees for each Product and the Services (the “Charges”) shall be as
set forth in the “Charges” Exhibit or other mutually agreed document between the
Parties, subject to adjustment in accordance with any formula(e) or cost index
or indices that may be further described and detailed in the “Charges” Exhibit.
Customer acknowledges that the fees for each Product under the “Charges” Exhibit
were created using Customer provided assumptions, including but not limited to
cost of Bill of Materials, product assembly and test cycle times, freight in
charges, and annual volumes. In cases where Customer provided assumptions
change, Supplier is eligible for an equitable adjustment of pricing to reflect
the new assumptions in order to achieve expected margins on the business, and as
mutually agreed by both parties’ Principle Representative. Supplier shall
deliver each Product to Customer at the Charges calculated in accordance with
this Section 11.1. For the avoidance of doubt, Customer’s End Users will not
purchase the Products or bear any payment obligations to Supplier under this
Agreement.

11.2
Supplier agrees to seek ways to reduce the cost of manufacturing Products by
methods such as elimination of components, obtaining alternate sources of
materials, redefinition of specifications, and improved assembly or test
methods. Customer would receive [*****] of any cost reductions identified by
Customer. For cost reductions identified through Supplier’s internal efforts,
the savings will be [*****].

11.3
Supplier agrees that each of the Charges has been arrived at with the use of
Customer provided assumptions under the “Charges” Exhibit, without the purpose
of restricting competition and without any consultation, communication, or
agreement with any other supplier or any of Supplier’s competitors relating to
(i) the Charges, or (ii) the methods or factors used to calculate the Charges.

11.4
Supplier agrees (i) to render promptly after each delivery of Products a correct
and complete invoice to Customer at origin of purchase order, such invoice to
include relevant Customer and End User, if applicable and available, Item and
Part number(s) and Product code(s) and quantities that apply to such invoice;
and (ii) to accept payment by wire transfer or any other method agreed between
the Parties.

11.5
Payment of all invoices shall be [*****] days from date of invoice. The payment
terms shall be as set forth on the Cover Page, or if not stated, shall be as
specified in the Purchase Order. Customer will not be entitled at any time to
set off or recoup against sums payable by Customer to Supplier unless authorized
by Supplier.

11.6
All Purchase Orders and payments between the Parties shall be made in U.S.
dollars, unless otherwise agreed by the Parties. If the Parties agree to make
payment in any currency other than U.S. dollars the Parties agree there will be
a foreign exchange reconciliation process as: The exchange rate against the U.S.
Dollar will be established with the applicable foreign currency on the second
Thursday of the last month of each calendar quarter of the FX Period (i.e.
March, June, September and December) based on the spot exchange rates published
in the Wall Street Journal (spot exchange rate at 5 pm EST from source, e.g. New
York closing snapshot), [*****] The supplementary invoice or credit for the
aforementioned reconciliation should be settled within five (5) days.

12.
Taxes

The Charges contained in this Agreement are exclusive of any and all taxes,
fees, duties or governmental impositions whatsoever, including, without
limitation, any and all customs duties and sales, use, excise, value-added,
consumption and similar taxes, that may be levied as a result of the sale or
delivery of any Product under this Agreement. Supplier will charge taxes
separately on its invoices on all sales for which Customer has not provided
valid exemption documentation. Supplier’s invoices shall state all applicable
taxes, if any, by tax jurisdiction and with a proper breakdown between taxable
and non-taxable Products. Supplier assumes responsibility to timely remit all
tax payments to the appropriate governmental authority in each respective
jurisdiction. Supplier and Customer agree to cooperate to minimize, wherever
possible and appropriate, any applicable taxes, and provide reasonable notice
and cooperation in connection with any audit.  Upon Customer request, Supplier
will deliver the appropriate documentation as required


12
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


by the corresponding jurisdictional tax laws, within 15 business days from such
request. Supplier will reimburse Customer for any claims by any jurisdiction
relating to taxes paid by Customer to Supplier; and for any penalties, fines,
additions to tax or interest thereon imposed as a result of Supplier’s failure
to timely remit the tax payment to the appropriate governmental authority in
each respective jurisdiction. Supplier shall also reimburse Customer for any
claims made by a taxing jurisdiction for penalties, fines, additions to tax and
the amount of interest thereon imposed with respect to Supplier's failure to
invoice Customer for the correct amount of tax, provided such failure is not the
result of Supplier’s reasonable reliance on exemption documentation delivered to
Supplier by Customer. Supplier shall be responsible for all taxes based upon its
personal property ownership and gross or net income.
13.
Safety Approval

Supplier will provide all appropriate and required assistance to cause the
products to meet and continue to meet the various legal requirements,
Underwriters’ Laboratories (“UL”) and any other applicable industry body
standards, and all U.S., federal, state and local governmental regulations
applicable to the Products, including, but not limited to: if applicable;
Canadian Standards Association (“CSA”) and all Canadian federal, provincial and
local governmental requirements, including applicable Health Canada regulations
for Products to be sold in Canada, if applicable; European Union governmental
requirements and directives for Products to be sold in Europe, if applicable;
and any other comparable laws and regulations of any country or subdivision
thereof to which the Products are intended to be sold to End Users. Any cost
related for such assistance, samples and requested changes will be quoted to
Customer and mutually agreed prior to providing such service.
14.
Legal Requirements

14.1
Supplier shall apply for and obtain any and all licenses, permits, approvals,
and other authorizations from, and shall make all filings, notifications, and
registrations with, all governmental and industry authorities and agencies as
are necessary or appropriate in relation to the performance of the Services and
Supplier’s manufacturing operations. Any and all certifications or compliance
requirements that are unique to the Products (and which are not applicable to a
manufacturer generally) will be identified to Supplier by Customer in the
Specifications or Customer Compliance Policies. Supplier shall also, with
Customer’s approval, and at Customer’s expense, modify the Services pursuant to
the Change Control Process and in a timely manner as necessary to conform to any
changes to such Product specific requirements. Supplier further represents,
warrants and covenants that it shall strictly comply, with all laws, rules,
regulations, policies, procedures, standards and orders, of whatever kind and
nature of all applicable governmental and industry bodies, now or hereafter in
effect, applicable to Supplier’s , and/or any of its subcontractors’ in its
and/or their capacity as a subcontractor to Supplier, in providing the Services
provided hereunder and/or (ii) applicable to corporations generally (e.g.,
environmental laws),(collectively, the “Legal Requirements”), and that it shall
pay all fees and other charges that may be required in order to comply with all
such laws, rules, regulations, policies, procedures, standards and orders.
Supplier acknowledges receipt of and agrees to strictly adhere to Customer
Compliance Polices, including without limitation, the NCR Supplier Quality
Manual, each as amended from time to time, which are incorporated herein in its
entirety by this reference. Supplier shall execute and deliver the certificate
within the “Customer Policy Compliance Certificate” Exhibit simultaneously with
the execution of this Agreement.

14.2
In no event will Supplier employ oppressive child labor or engage in oppressive
industrial home work. Customer reserves the right to investigate any potential
violation of law or this provision in accordance with Section 9. This right to
investigate includes, but is not limited to, the right of Customer, or its
representatives or customers, to inspect, without prior notice, Supplier’s
manufacturing facilities to ensure compliance with this Section 14.

14.3
In the event that Supplier is notified (by the applicable governmental or
industry body or by Customer) that Supplier is not in compliance with any Legal
Requirement relating to the performance of its obligations under this Agreement,
then Supplier shall notify Customer and, at its sole expense and within whatever
time period is specified by any applicable governmental or industry body or, if
none,



13
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


promptly comply with such Legal Requirement. Further, Supplier must notify
Customer of any inspections of its facilities, equipment, or personnel by any
governmental or industry body and must provide Customer with a copy of the
results of any such inspection and of any corrective action required or
recommended by such body, within a reasonable time period of having received
such results and requirement or recommendation.
14.4
Customer shall have the right to request test reports and documentation to
ensure compliance with this Section 14. Customer may require additional reports,
conduct audits and/or request adequate assurances from Supplier if at any time
thereafter Customer has a reasonable belief that Supplier is noncompliant with
this Section 14. Such audits or inspections shall be conducted in accordance
with Section 9.

14.5
Customer will indicate in the Specifications where Product or Material must
comply with particular country federal, state and other governmental regulations
in effect at the time of manufacture, including without limitation the 1990
Clean Air Act, CTPAT, RoHS, WEEE, and FCC regulations, and will provide
Specifications that comply with such regulations. Supplier will use specified
Material which meets the Specifications and assemble the Product in accordance
with Specifications. Where Supplier knows or suspects that parts or Material
being produced by a materials vendor that provided Supplier or Customer with a
certification of compliance with any regulatory obligation does not meet such
certification standards, Supplier will immediately inform Customer.

14.5.1
“Materials Declaration Requirements” means any requirements, obligations,
standards, duties or responsibilities pursuant to any environmental, product
composition, ecodesign (Directive 2009/125/EC), energy use, energy efficiency
and/or materials declaration laws, directives, or regulations, including
international laws and treaties regarding such subject matter; and any
regulations, interpretive guidance or enforcement policies related to any of the
foregoing.

14.5.2
Where Customer notifies Supplier in writing, including by inclusion in the
Specifications, that the Product is subject to Materials Declaration
Requirements, Supplier will procure only Materials for which Supplier’s vendor
has submitted a Materials Declaration and properly labeled in accordance with
the Materials Declaration Requirements. Where Customer has indicated the use of
Approved Vendors (as defined in Exhibit 3), Supplier agrees to procure Materials
from such providers or secure Customer’s written approval to procure Materials
from an alternative source. It is accepted and agreed that for Materials:

14.5.2.1
Customer is responsible for notifying Supplier in writing of the specific
Materials Declaration Requirements that Customer determines to be applicable to
the Product and shall be solely liable for the adequacy and sufficiency of such
determination;

14.5.2.2
The compliance of the Products with Materials Declaration Requirements is the
responsibility of Customer;

14.5.2.3
Customer is ultimately and solely responsible for ensuring that any Materials
used in the Products, the Product itself, are compliant with applicable
Materials Declaration Requirements;

14.5.2.4
Where Supplier uses a Materials vendor which is not an Approved Vendor and which
vendor does not directly certify compliance with the Materials Declaration
Requirements, Supplier will request such certification from the vendor. To the
extent that the vendor refuses to provide Supplier with such certification,
Supplier will inform Customer to allow Customer the opportunity to select a
different vendor.

14.5.3
Supplier represents and warrants that (i) Supplier shall comply with all Legal
Requirements regarding the handling, labeling, packing, transportation,
processing, use and/or disposal of hazardous materials, including lithium
batteries, and (ii) Supplier has provided its personnel with sufficient training
on the handling, labeling, packing, transportation, processing, use and disposal
of hazardous materials that are an ingredient or a part of the



14
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Products, including lithium batteries, in order for Supplier and its personnel
to exercise that measure of care and precaution that will comply with any
applicable Legal Requirements and prevent bodily injury or property damage in
the handling, labeling, packing, transportation, processing, use and/or disposal
of the Products, containers and packaging. In addition, Supplier represents and
warrants that Supplier shall provide any special handling instructions as may be
necessary to advise logistics providers, and handlers of the Products and their
personnel of how to comply with any applicable Legal Requirements and prevent
bodily injury or property damage in the handling, labeling, packing,
transportation, processing, use and/or disposal of the Products, containers and
packaging.
15.
Facility Inspection

15.1
Supplier agrees to allow Customer’s representatives or their authorized agents
or End Users, upon reasonable advance notice, during regular business hours and
at its expense to enter Supplier’s premises to inspect the premises, the
manufactured Products, and the means for manufacturing Products, including, but
not limited to, all reasonably requested [*****]. Supplier is responsible for
correcting any deficiencies identified by Customer’s inspection prior to the
production and delivery of the Products. Customer shall cause each of its
employees, agents and authorized representatives who have access to Supplier’s
facilities, to maintain, preserve and protect all Confidential Information of
Jabil and the confidential or proprietary information and technology of
Supplier’s other customers.

15.2
Notwithstanding any of Customer’s other rights, Customer reserves the right to
cease doing future business with Supplier if Supplier unreasonably refuses to
allow inspection of its facilities.

15.3
Not less than once a year, upon Customer’s request, Supplier shall provide a
copy of its financial statements to Customer.  Financial statements shall mean
Supplier’s income statement, balance sheet and cash flow statement.  Financial
statements must be audited by an independent third party accountant and shall be
in compliance with local accounting rules or Generally Accepted Accounting
Principles (GAAP) as used in the United States. The third party auditor must
provide an unqualified opinion of the financial statements and such opinion
shall be included with the financial statements delivered to Customer.  The
financial statements shall be created or translated into English and all amounts
must be in United States Dollars.

16.
Services Warranty

16.1
Supplier expressly represents and warrants to Customer, for a period of [*****]
(“Warranty Period”) of the date of Delivery, that the Products shall be free
from defects in workmanship measured by [*****] and any other standard agreed in
the “Statement of Work - Manufacturing Services and Specifications”; and that
the Products from delivery shall strictly conform to the Specifications
(“Services Warranty”) furnished to or by Customer.

16.1.1
Supplier shall diligently and continuously improve the performance and delivery
of the Services and the elements of the policies, processes, procedures and
systems that are used to perform and deliver the Services, subject to the
approval of Customer in accordance with the Change Control Process.  From time
to time, Customer may request that Supplier work together with Customer and/or
Third Parties to identify ways to achieve reductions in the cost of delivering
the Services and corresponding reductions in the Charges.  If so requested,
Supplier will, at its own expense, promptly prepare and deliver to Customer,
within 60 days, a detailed written proposal identifying all viable means of
achieving the desired reductions without, to the extent practically possible,
adversely impacting business objectives or requirements identified by Customer. 
Customer will not be obligated to accept or implement any such proposal.

16.1.2
Supplier will (i) provide the Services using technology and processes as
specified in the “Statement of Work - Manufacturing Services and Specifications”
Exhibit, and will recommend periodically to Customer technology and processes at
or above a level current with the technology and processes that Supplier
implements for its customers for which it provides similar services and at least
comparable to the level of technology and processes



15
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


generally adopted from time to time in the manufacturing industry for provision
of similar services; (ii) keep knowledgeable about changes and advancements over
time in the technology and processes necessary to improve operating and cost 
efficiencies for the Services; and (iii) in performing the Services, utilize
processes, toolsets, procedures and practices that are consistent with the best
practices it utilizes in performing services similar to the Services for its
other customers, which practices will, at a minimum, be consistent with the best
practices of similarly situated providers offering similar services within the
manufacturing industry.
16.1.3
Supplier will ensure that it follows the applicable processes required by the
Specifications and l [*****] to avoid the introduction of any Harmful Code in
the Products, Materials or the information technology systems of Customer or
Supplier, where “Harmful Code” means any program, routine, device or other
undisclosed feature, including a virus, worm, Trojan horse, malicious logic or
trap door, that is designed to delete, disable, interfere with, otherwise harm,
or provide unauthorized access to the Product or any End User’s hardware, data
or programs, or that is intended to produce modifications not authorized by
Customer, and will immediately notify Customer upon discovery of any Harmful
Code that is (or is reasonably suspected to be) present in a Product and
cooperate with Customer to take immediate action (at Supplier’s expense) to
identify and eradicate (or to equip Customer and all affected End Users to
identify and eradicate) such Harmful Code and carry out any recovery necessary
to remedy any impact of such Harmful Code.

16.2
When Supplier purchases or procures any Third Party products or services for
Customer in connection with the provision of the Services, in addition to the
foregoing representations, warranties and covenants, Supplier shall pass through
or assign to Customer the rights Supplier obtains from the manufacturers and/or
vendors of such products and services (including warranty and indemnification
rights) as required by the Minimum Contractual Requirements, unless Supplier
obtains Customer’s express written waiver.

16.3
Supplier warrants and represents that its manufacturing techniques do not employ
any unlicensed process that is claimed in a valid and subsisting patent.

16.4
Supplier warrants that all Products supplied hereunder shall be free and clear
of all liens and other adverse claim against title and possession caused by
Supplier or subcontractors.

16.5
Supplier will work together with Customer to establish returned product
services, to be added to this Agreement as Support Services Exhibit that may
include (but not limited to): (1) In-warranty repair, (2) out of warranty
repair, (3) product upgrades, (4) field service spares depoting, (5) stock
rotation programs, (6) and failure analysis. The specific scope of work and
service levels for these service, as well as the pricing of these shall be
mutually agreed between the parties in a separate Agreement.

16.6
An “Epidemic Failure” is defined as the occurrence of multiple failures of the
same component, subassembly, feature, software (for example; processor, memory
device, power supply, hard drive, mechanical assembly, processor board,
software, etc.), that exhibit a common root cause to the extent that such
failures occur in the greater of [*****] in any Lot. A “Lot” means a specific
quantity of Product that is (i) produced under uniform conditions and series of
operations, or (ii) produced according to a single manufacturing order or
Product model.

16.6.1
In the event of Epidemic Failure caused by failures of Materials supplied by
suppliers other than a Third Party Contract, Supplier will pass through to
Customer the rights and remedies as provided in the applicable Third Party
Contract, if any, with the supplier of the failed Materials and provide Customer
reasonable assistance in exercising such rights and remedies. [*****]

16.6.2
Customer may notify Supplier that an Epidemic Failure has occurred. Such notice
will include a description of the nature of the failure and other supporting
data. Supplier will be responsible for all costs of implementing the FRO
(whether inside or outside of any warranty



16
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


period) including (a) replacement parts, materials, sub-assemblies or supplies;
(b) technical support labor costs in handling customer calls; (c) on-site
service labor in replacing all Products within the Lot(s); and (d) all
packaging, shipping and handling costs to and from Customer and warehouse
locations and Supplier’s repair facility. “FRO” means the detailed plan which is
established by the Parties and implemented for the purpose of remedying an
Epidemic Failure or a safety/ hazard situation, including at end-user sites, in
plants and in warehouses, if applicable. The FRO plan generally will include a
process and repair method for deploying and implementing the repair and or
replacement of all affected Products in the Lot(s) and the estimated costs to
deploy the fix dependent on the quantity of affected Product. The FRO will be
applicable for all Products within the relevant Lot(s) unless and to the extent
Supplier can establish that specific Products within the Lot(s) are not affected
by the root cause. In addition to the foregoing, Supplier will, at Customer’s
option, appoint a senior level representative to coordinate a joint root-cause
analysis and cooperate with Customer in the development of the FRO. If it is
determined based on a joint root cause analysis that the Epidemic Failure was
the result of a Defect, Supplier shall determine the scope of potentially
affected Products, sort and inspect affected Products as appropriate; and to the
extent the affected Products are still covered by the Warranty under Section
16.1:
16.6.2.1
repair/replace affected Products at Supplier’s cost; and

16.6.2.2
reimburse Customer’s actual costs to replace or rework the Product at Customer’s
facilities or at customer sites up to [*****] of the price of the affected
Products.

16.7
Where the Epidemic Failure is not the result of a Defect, Supplier will work
with Customer to pursue remedy from the vendor to Supplier and where possible
assign Supplier contract rights to Customer. To the extent such Epidemic Failure
is attributed to Customer, its design or Specifications, Customer shall
reimburse Supplier for all actual and directly associated costs of its
repair/replacement, root cause identification, sorting and inspecting activities
undertaken at the instruction of Customer. Once the source of the failure has
been established, Supplier will correct the cause on all Products to be shipped
thereafter.

16.8
OTHER THAN CUSTOMER’S TERMINATION RIGHTS UNDER SECTION 25.4, [*****] FOR A
BREACH OF THE SERVICES WARRANTY MADE BY SUPPLIER IN SECTION 16.1. THE WARRANTIES
SET FORTH IN THIS AGREEMENT ARE IN LIEU OF, AND JABIL EXPRESSLY DISCLAIMS, AND
COMPANY EXPRESSLY WAIVES, ALL OTHER WARRANTIES AND REPRESENTATIONS WHETHER
EXPRESS, IMPLIED, STATUTORY, ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING COMPLIANCE WITH MATERIALS
DECLARATION REQUIREMENTS, ANY MATERIAL WARRANTY, ANY WARRANTY OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT OR
MISAPPROPRIATION OF ANY RIGHT, TITLE OR INTEREST OF COMPANY OR ANY THIRD PARTY.
NO ORAL OR WRITTEN STATEMENT OR REPRESENTATION BY SUPPLIER, ITS AGENTS OR
EMPLOYEES SHALL CONSTITUTE OR CREATE A WARRANTY OR EXPAND THE SCOPE OF ANY
WARRANTY HEREUNDER.

16.9
SUPPLIER’S WARRANTY IN SECTION 16.1 SHALL NOT APPLY TO ANY DEFECT CAUSED BY
MISHANDLING, ACCIDENT, MISUSE, NEGLECT, IMPROPER TESTING, IMPROPER OR
UNAUTHORIZED REPAIR, OR ALTERATION, NOT IN ACCORDANCE WITH THE SPECIFICATIONS,
PROCESS, TESTING OR OTHER PROCEDURE, ADJUSTMENT OR MODIFICATION SUPPLIED AND/OR
REQUIRED BY CUSTOMER (UNLESS SUCH DEFECT WAS CAUSED BY SUPPLIER OR ITS EMPLOYEES
OR SUBCONTRACTORS).

17.
General Warranties/Representations/Covenants

17.1
Work Standards

17.1.1
Supplier represents, warrants, and covenants that (i) it and each of its
employees and subcontractors and subcontractor employees that it will use to
provide and perform the



17
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Services has, and during the Term will have, the necessary knowledge, skills,
experience, qualifications and resources to provide and perform the Services in
accordance with the Agreement; (ii) it has successfully provided and performed
the Services or services that are substantially similar to the Services for
other customers of Supplier; (iii) Supplier Services Locations, the systems, the
Key Supplier Personnel and the other resources that will be used by Supplier to
perform and provide the Services are and will continue to be sufficient to
enable Supplier to perform and provide the Services in accordance with the
Agreement; and (iv) the Services shall be performed for Customer Group in a
skillful, diligent and workmanlike manner in accordance with first tier industry
standards.
17.2
Authorization and Enforceability

Each Party hereby represents and warrants that:
17.2.1
it has all requisite corporate power and authority to enter into, and fully
perform pursuant to, the Agreement;

17.2.2
the execution, delivery and performance of the Agreement and the consummation of
the transactions contemplated hereby have been duly and properly authorized by
all requisite corporate action on its part and shall not result in a breach of
any term or provision of, or constitute a default under, any charter provision
or by-law, agreement (subject to any applicable consent), order, law, rule or
regulation to which such Party is a party or that is otherwise applicable to
such Party; and

17.2.3
the Agreement has been duly executed and delivered by such Party.

17.3
Efficiency and Cost Effectiveness

17.3.1
Supplier covenants (a) to efficiently administer, manage, operate and use the
resources employed by Supplier to provide and perform the Services that are
chargeable to Customer under the Agreement; (b) to diligently and regularly
improve the performance and delivery of the Services by Supplier and the
elements of the policies, processes, procedures and systems that are used by
Supplier to perform and deliver the Services, including, without limitation,
re-engineering, tuning, optimizing or reconfiguring the processes, procedures
and systems used to perform, deliver and track the Services; and (c) to perform
the Services in a cost-effective manner consistent with the required level of
quality and performance.

17.4
Omitted

17.5
Supplier Inducements

17.5.1
Supplier represents, warrants, and covenants that it has not violated, and shall
not violate, any applicable laws or regulations or any Customer policies of
which Supplier has been given notice regarding the offering of unlawful
inducements in connection with the Agreement.

17.6
Compliance with Customer Laws, Regulations and Policies

17.6.1
Supplier shall, upon the written request of Customer, promptly conform the
Services to any changes in law, regulation, order and/or judgment applicable to
the receipt and use of the Services by Customer Group in their respective
operations and businesses. Supplier’s compliance with such additional, modified
or amended requirements may constitute a part of the Services, subject to the
Change Control Process or New Services as determined pursuant to Section 9;
provided, however, compliance by Supplier with any such additional, modified or
amended requirements shall not be considered a New Service unless such
additions, modifications, or amended requirements are naturally different from,
or are material additions to, the additions, modifications and enhancements made
by Supplier to services of the same general type as provided by Supplier to any
third party.



18
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


17.6.2
If Supplier determines that the performance of the Services requires an
interpretation of any aspect of Customer Compliance Policies, or Customer
Governmental Orders/Judgments or the Procedures Manual (an “Interpretative
Issue”), Supplier shall present to Customer compliance officer or his/her
designee for such purpose, in writing the factual scenario in issue for
resolution. Customer compliance officer or his/her designee, shall as soon as
practical instruct Supplier in writing with respect to each such Interpretative
Issue so presented to him/her, and Supplier is authorized to act and rely on,
and shall promptly implement such Customer instruction(s) in the performance and
delivery of the Services. All Customer interpretative responses regarding
Interpretative Issues shall be deemed Customer Compliance Policies, or Customer
Governmental Orders/Judgments or a part of the Procedures Manual, as applicable.

17.7
Covenant of Cooperation and Good Faith

17.7.1
The Parties shall timely, diligently, in good faith and with Commercially
Reasonable Efforts cooperate with each other, with due consideration of the
goals, objectives and purposes of the Agreement, to facilitate the performance
of their respective duties and obligations set forth in the Agreement and to
reach agreement with respect to matters left for further review, consideration
and/or negotiation and agreement by the Parties as specifically set forth in the
Agreement.

17.8
Absence of Litigation

17.8.1
Supplier represents and warrants that as of the Effective Date and as of the
Commencement Date for any Statement of Work, no claim, litigation, proceeding,
arbitration, investigation or material controversy is pending, or to its
knowledge, has been threatened or is contemplated, which could have a material
adverse effect on Supplier’s ability to enter into the Agreement or perform and
provide the Services in accordance with the Agreement.

17.9
Personnel Qualifications

17.9.1
Supplier shall not, and shall cause its subcontractors not to, assign any person
to perform the Services (i) who does not possess the educational, training and
other qualifications (including physical and mental capacity) to perform the
essential functions of all assigned duties, with or without reasonable
accommodation, (ii) who poses a significant risk to the health, safety or
welfare of any person at Customer Group premises that cannot be eliminated by
reasonable measures, or (iii) who cannot establish eligibility for employment
according to applicable laws, or whom Supplier and/or any of its subcontractors
suspects may not be authorized to work in the jurisdiction where the work is
performed. Supplier shall, and shall cause its subcontractors to, use reasonable
efforts to ensure the continuity of all personnel in providing the Services.

17.9.2
To the fullest extent permitted by applicable law or government regulation,
Supplier shall conduct (or require to be conducted) a background check for
criminal convictions and a drug test as the minimum pre-engagement assessments
for all of Supplier Personnel assigned to provide Services to, for, or at
Customer, and not permit such Supplier Personnel to have access to Customer’s
Confidential Information, facilities, or information technology networks if such
individual (i) has been convicted of a felony crime or has agreed to or entered
into a pretrial diversion or similar program in connection with a felony crime,
or (ii) uses illegal drugs prior to allowing any of its employees to work on or
around Customer Group property or facilities or any access to Customer Data.

17.10
No Solicitation

17.10.1
During the Term of the Agreement and for a term of one year after the date
Supplier ceases to provide the Services, but subject to Section 17.10.2 below,
neither Supplier will, directly or indirectly, solicit or hire any of the
employees of any member of Customer or other Party



19
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


(including Customer Group), other than the Affected Employees as contemplated by
the Agreement or as otherwise approved in writing in advance by Customer.
17.10.2
Supplier may make general solicitations to the public (including solicitations
by way of job-posting websites) or solicitations by a retained third party so
long as the third party is not directed by Supplier soliciting Party or one of
their Affiliates to make such solicitation to Customer or other Party's
employees to which the limitations of Section 17.10.1 above apply, and may hire
any such person that responds to such a solicitation.

17.11
Export; Immigration

17.11.1
The Parties acknowledge that any products, software, data, and technical
information (including, but not limited to services and training) provided by
Customer Group to Supplier and its subcontractors or by Supplier to Customer
Group under the Agreement may be subject to U.S. export laws and regulations and
any use or transfer of such products, software, and technical information must
be authorized under those regulations. Each Party agrees that it will not use,
distribute, transfer, or transmit any products, software, data, or technical
information (even if incorporated into other products) in violation of U.S.
export laws and regulations. Neither Party will directly “export” or “reexport”
software or “technical data” or other data disclosed to it by the other Party or
the direct product of such software or “technical data” or other data to any
country, or citizen or resident of any country, prohibited by U.S. export laws
or any other applicable laws. Similarly, neither Party will act with the
intention of circumventing applicable US export laws and regulations, and
neither party will be responsible for the actions by the other Party when that
Party does not know or have reason to know that the other Party engaged in a
prohibited activity. The Party providing the products, software, data or
technical information that will be imported/exported into and from any countries
pursuant to the Agreement shall make the determination of the applicable and
requisite import/export restrictions and requirements and shall provide
reasonable notice of any such restrictions and requirements to the other Party,
with which such restrictions and requirements the other Party shall comply. Any
change in the manner or method by which the Services are performed or provided
as a result of such restrictions and requirements shall be addressed in
accordance with the Change Control Process as set forth in Section 30.4
(Approval of Changes; Change Control Process) of this Agreement.

17.11.2
Supplier shall, at its cost and expense, to (i) obtain all necessary passports,
visas and other immigration documents for its and shall cause subcontractors and
employees and agents to enter and/or exit, and perform the Services in, the
United States and/or any other jurisdiction required pursuant to the Agreement,
(ii) perform all related actions necessary for its employees and agents to
enter, and perform the Services in, the United States and any other jurisdiction
required pursuant to the Agreement, and (iii) otherwise comply with all
applicable laws and regulations relating to immigration in such jurisdiction(s).

17.11.3
In performing the Services under the Agreement, Customer will provide Supplier
with ECCNs for any products, software and/or technology which may be subject to
export controls and Supplier will ensure that neither it nor any subcontractor
employs or utilizes any individual who is (i) listed on the Specially Designated
Nationals and Blocked Persons list, promulgated by the U.S. Department of
Treasury, Office of Foreign Assets Control (as amended from time to time); or
(ii) a foreign national of (A) a country listed in Country Group E:1 of
Supplement No. 1 to Part 740 of the Export Administration Regulations
promulgated by the U.S. Department of Commerce, Bureau of Industry and Security
(as amended from time to time), or (B) a country not listed in Country Group B
of such Supplement.

17.12
Corporate Social Responsibility

17.12.1
Supplier represents, warrants and covenants that Supplier, and Supplier’s
facilities at which the Services will be performed, comply, and during the Term
will comply, with the NCR



20
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Supplier Code of Conduct found at the following site:
http://www.ncr.com/company/suppliers/manuals-forms-and-templates .
17.12.2
Supplier will maintain on file all documentation needed to demonstrate
compliance with the NCR Supplier Code of Conduct and shall make such documents
available for Customer and its auditors with or without prior notice. Supplier
will publicize to its employees and enforce a non-retaliation policy that
permits Supplier’s employees to speak with Customer and Customer Auditors
regarding working conditions without fear of retaliation by Supplier or
Supplier’s management.

18.
Competitive Restrictions

18.1
[*****] Supplier shall also comply with the additional security procedures set
forth in the “Special Safeguards for Competitive Security” Exhibit.



19.
Indemnities

19.1
Supplier Indemnity Obligations. Supplier will indemnify, defend and hold
harmless Customer and the other members of Customer Group, its and their
Affiliates, and their respective current, future and former officers, directors,
employees, successors and assigns of each of the foregoing, and each of the
foregoing persons or entities (the “Customer Indemnitees”), from and against any
and all Losses incurred by any of them resulting from, in connection with, or
based on any allegation relating to the following:

19.1.1
all Claims for bodily injuries, death or damage to tangible personal or real
property to the extent caused by the [*****];

19.1.2
all Claims that any (i) [*****] or (ii) manufacturing, assembly, or supply
processes used under this Agreement by Supplier [*****] infringes or
misappropriates any Intellectual Property Right of a Third Party; provided,
however, (a) Supplier shall have no liability or obligation to any of the
Customer Indemnitees under (ii) of this Section where the manufacturing,
assembly, or supply processes was specified in the Specifications or the NCR
Supplier Quality Manual and the following of such specification by Supplier or
any of its subcontractors in and of itself resulted in the infringement or
misappropriation of such Intellectual Property Right; and (b) Supplier shall
have no liability or obligation to any of the Customer Indemnitees under (iii)
of this Section except where [*****].

19.1.3
all Claims arising from a violation of any [*****] by Supplier [*****];

19.1.4
all Claims arising from the [*****] of Supplier [*****];

19.1.5
all Claims for Supplier’s tax liabilities arising from Supplier’s provision of
Services, as set forth in Section 12 (Taxes); and

19.1.6
all Claims arising out of or resulting from Supplier’s and/or its
subcontractors’ breach of Supplier’s obligations under Section 24
(Confidentiality and Data);

19.2
Indemnity by Customer. Customer will indemnify, defend and hold harmless
Supplier and its Affiliates, and the respective current, future and former
officers, directors, employees, successors and assigns of each of the foregoing,
and each of the foregoing persons or entities (the “Supplier Indemnitees”), from
and against any and all Losses incurred by any of them resulting from, in
connection with, or based on any allegations relating to the following:

19.2.1
all Claims for bodily injuries, death or damage to tangible personal or real
property to the extent caused by the [*****];

19.2.2
all Claims that the Product, or Specifications, NCR Supplier Quality Manual, or
Customer Supplied Software supplied by Customer to Supplier in connection with
the Services (collectively, “Customer Items”) infringes or misappropriates any
Intellectual Property Right of a Third Party; [*****].



21
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


19.2.3
all Claims arising out of or related to the [*****] of Customer Group [*****];

19.2.4
all Claims for Customer Group’s tax liabilities as set forth in Section 12
(Taxes); and

19.2.5
all Claims arising out of or resulting from Customer’s and/or its
representatives’ breach of Customer’s obligations under Section 24
(Confidentiality and Data).

19.3
Indemnification Procedures

19.3.1
An indemnified Party under this Section 19 shall promptly notify the
indemnifying Party of any Claim with respect to which it seeks indemnity under
this Section 19. An indemnifying Party may participate, at its own expense, in
the defense of such Claim. If it so elects within a reasonable time after
receipt of such notice, an indemnifying Party may, except as provided in the
immediately following sentence and the last sentence of this paragraph, assume
the defense of such Claim, with counsel reasonably satisfactory to the
indemnified Party to represent the indemnified Party and any others the
indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified Party shall have the right to retain its own
counsel, but the fees and expense of such counsel shall be at the expense of
such indemnified Party unless (i) the indemnifying Party and the indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named Parties to any such proceeding (including any impleaded parties) include
both the indemnifying Party and the indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is agreed that the indemnifying Party shall
not, in respect of the legal expense of any indemnified Party in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified Parties and that all such fees and expenses
shall be reimbursed as they are incurred. The indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there is a final judgment for
the plaintiff, the indemnifying Party agrees to indemnify the indemnified Party
from and against any Loss by reason of such settlement or judgment. No
indemnifying Party shall, without the prior written consent of the indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such indemnified Party (i) if such settlement
involves any form of relief other than the payment of money or any finding or
admission of any violation of any law, regulation or order or any of the rights
of any person or has any adverse effect on any other Claims that have been or
may be made against the indemnified Party, or (ii) if such settlement involves
only the payment of money, unless it includes an unconditional release of such
indemnified Party of all liability on claims that are the subject of such
proceeding. An indemnified Party may assume control of the defense of any Claim
if (i) it irrevocably waives its right to indemnity under this Section 19, or
(ii) without prejudice to its full right to indemnity under this Section 19
(A) the indemnifying Party fails to provide reasonable assurance to the
indemnified Party of its financial capacity to defend or provide indemnification
with respect to such Claim, (B) the indemnified Party determines in good faith
that there is a reasonable likelihood that a Claim would materially and
adversely affect it or any other indemnitees other than as a result of monetary
damages that would be fully reimbursed by an indemnifying Party under the
Agreement, or (C) the indemnifying Party refuses or fails to timely assume the
defense of such Claim.

19.3.2
An indemnifying Party required to provide an indemnity to an indemnified Party
under this Section 19 shall have no obligation for any Claim under this Section
if: (i) the indemnified Party fails to notify the indemnifying Party of such
Claim as provided above, but only to the extent that the defense of such Claim
is prejudiced by such failure; (ii) the indemnified Party fails to tender
control of the defense of such Claim to the indemnifying Party as provided in



22
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


this Section 19.3; or (iii) the indemnified Party fails to provide the
indemnifying Party with all reasonable cooperation in the defense of such Claim
(the cost thereof to be borne by the indemnifying Party).
20.
Liability

20.1
Liability Caps. Except as provided in Section 20.2Error! Reference source not
found. (Exclusions and Exceptions), the liability of Supplier to Customer Group,
under the Agreement arising out of or resulting from the performance or
non-performance of their respective obligations pursuant to the Agreement shall
be limited in the aggregate for all claims:

20.1.1
to an amount not to exceed [*****] immediately preceding each claim, or if
[*****] in the Term at the time of a claim, [*****] (the “Liability Cap”). For
the avoidance of doubt, the amount available for a particular claim shall be
determined as follows: (Liability Cap) minus (the total of all payments
previously made by the Party against whom the claim is made with respect to
claims subject to the limitations set forth in this Section 20.1. equals (the
maximum amount available for such claim); and

20.1.2
to Direct Damages.

20.1.3
Neither Party shall have any liability to the other Party or any third-party
beneficiary claiming under the Agreement for special, indirect, consequential or
exemplary damages, including lost profits.

20.2
Exclusions and Exceptions

20.2.1
    The following damages, recoveries and payments shall not be subject to the
damages cap set forth in Section 20.1 (Liability Caps).:

(i)    [*****];
(iii)    [*****];
(iv)    [*****];
(v)    [*****];
(vi)    [*****];
(vii)    [*****];
(viii)    Damages arising out of or resulting from a breach by either Party
and/or their contractors and/or subcontractors of Section 24 (Confidentiality
and Data); and
(ix)    [*****].
20.2.2
The following specified damages shall not be subject to the limitations on types
of damages recoverable by Supplier and Customer Group in Section 20.1.3:

(i)    Accrued but unpaid Fees for the Services through the last date on which
the Services are provided by Supplier;
(ii)    [*****];
(iii)    [*****];
(iv)    [*****];


23
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


(v)    [*****];
(vi)    Damages arising out of or resulting from a breach by either Party and/or
their contractors and/or subcontractors of Section 24 (Confidentiality and
Data); and
(vii)    [*****].


20.3
Direct Damages.

“Direct Damages” mean actual, direct damages incurred by the claiming entity
directly and naturally resulting from or arising out of a breach of the
Agreement. For the purposes of the Agreement and notwithstanding Section 20.1.3,
for the purposes of this Agreement the following are deemed to be “Direct
Damages” [*****].


21.
Insurance

21.1
Supplier shall, at its own cost and expense, during the term of this Agreement
(and if coverage is on a “Claims Made” form, then a policy must be maintained,
for a period of 6 years after the date of Supplier’s last shipment of Products
under this Agreement), purchase and maintain commercial general liability and
product liability insurance written by an insurer acceptable to Customer and
which is licensed to conduct business in the United States. Such insurer shall
have a minimum A.M. Best Rating of A-VII or a minimum Standard & Poor’s rating
of A.

21.2
Supplier’s commercial general liability and product liability insurance shall be
written on an occurrence form with minimum policy limits of not less than
[*****], combined coverage of personal injury, bodily injury, property damage,
completed operations/product liability and contractual liability, per occurrence
and shall include the following extensions: (i) Blanket contractual coverage,
(ii) A severability of interest clause and (iii) Worldwide coverage territory.
If Supplier is a non-US entity, coverage shall extend to suits and/or claims
made in the United States of America.

21.3
All of Suppliers insurance deductibles, self-insured exposures, uninsured, or
underinsured exposures are at Supplier’s risk and are for Supplier’s account.

21.4
Customer may access Supplier’s certificates of insurance evidencing the
coverages and minimum limits set forth in this Section 21 at any time, during
the term of this Agreement, through the following portal: [*****]. Failure of
Supplier to secure the required coverages and minimum limits, or the failure to
supply certificates of insurance properly evidencing such coverages and minimum
limits shall in no way relieve Supplier from its obligations herein.
Notwithstanding the foregoing, however, Customer shall be under no duty to
examine such certificates or other evidence of insurance, or to advise Supplier
in the event that its insurance is not in compliance with this Agreement, nor
shall Supplier’s purchase of appropriate insurance coverage or the furnishing of
certificates of insurance release Supplier from its obligations or liabilities
under this Agreement.

21.5
Supplier’s commercial general liability insurance policy shall name Customer,
its parent, subsidiaries and affiliated entities and their respective officers,
directors, employees, stockholders, and agents as additional insureds.

21.6
Except for Worker’s Compensation, Employer’s Liability, Errors and Omissions,
and employee dishonesty insurance, all of Supplier’s insurance required in this
Section 21 shall be primary to, and shall receive no contribution from any other
insurance maintained by, on behalf of, or benefiting Customer, its parent,
subsidiaries and affiliated entities, and their respective officers, directors,
employees, and stockholders; but only to the extent of Supplier’s contributory
negligence.

21.7
Customer, in its sole discretion, reserves the right to require additional
coverage from time to time which may be reasonable considering the use of the
Products and the area in which they are distributed.



24
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


21.8
Supplier’s obligations under this Section 21 shall survive termination or
expiration of this Agreement.

22.
Tooling

22.1
Customer at its own expense shall furnish and replace when necessary all Product
specific tools, dies, molds, fixtures, equipment, and other items necessary, as
listed in the applicable Exhibit to the Statement of Work - Manufacturing
Services and Specifications Exhibit (the “Customer’s Tools”). Excluding
Customer’s Tools, Supplier at its own expense shall furnish, keep in good
condition, and replace when necessary all tools, dies, molds, fixtures,
equipment, and other items necessary, if any, for the production and
manufacturing Services (“Equipment”) and shall insure them with full fire and
extended coverage insurance for the replacement of such.

22.2
All Customer’s Tools shall be and remain the property of Customer. Customer’s
Tools shall at all times be properly housed and maintained by Supplier and shall
not be used by Supplier for any purpose other than the manufacture of Products
to be sold to Customer under this Agreement. No charge will be made by NCR for
the Customer Tools but during the period it is on issue to Supplier, Supplier
shall be responsible to the full replacement value for all loss or damage
incurred and will keep the Customer Tools insured at the Supplier's expense
against any loss or damage, and in an amount equal to the replacement cost
thereof, with loss payable to Customer. All such Customer Tools belonging to
Customer shall be marked as such, and shall appear as such in Supplier's
records. No such Customer Tools shall be altered or modified without the prior
written permission of Customer.

22.3
Customer shall have the right to enter onto Supplier’s premises with reasonable
advance notice to inspect Customer’s Tools and Supplier’s records with respect
to such Customer’s Tools. At Customer’s request, all such Tools shall be marked
or labeled to identify them clearly as Customer’s.

22.4
Upon the request of Customer, Supplier shall immediately release such Customer’s
Tools to Customer and shall transport and deliver such Customer’s Tools at
Customer expense to the destination as specified by Customer, by such means and
method as Customer shall specify. In such case, Customer’s Tools shall be
properly packed and marked in accordance with the requirements of the carrier
selected by Customer to transport such property.

23.
Restrictions of Trademark and Design

23.1
Supplier acknowledges that Customer or its subsidiaries is the owner of all
Customer rights in any and all trade names, trademarks, logos, brand names,
model names and other identifying markings which may be applied to the Products
or which Customer may notify Supplier of in the future (“Trademarks”) and that
Customer has the exclusive right to use the Trademarks or any confusingly
similar trade names or trademarks. Supplier acknowledges it has no right
hereunder to use the Trademarks or any confusingly similar trade names or
trademarks in any manner except as specified herein or use the Trademarks or any
confusingly similar trade names or trademarks on or in connection with any goods
other than those specifically covered by this Agreement. Supplier acknowledges
it has no right hereunder to supply goods to any third party bearing the
Trademarks or any confusingly similar trade names or trademarks, without written
permissions from Customer. Supplier acknowledges that upon termination of this
Agreement for any cause, Supplier will have no right hereunder to use of the
Trademarks or any confusingly similar trade name or trademark, or manufacture
and sell or enter into any agreement with any third party to manufacture or
supply goods under the Trademarks or any confusingly similar trade names or
trademarks.

23.1.1
Customer shall provide the form of all Trademarks to Supplier, and Supplier
shall affix the Trademarks in accordance with the Specifications.

23.1.2
Supplier shall bear all costs of affixing Trademarks to the Products in
accordance with the Specifications. Supplier’s right to affix Trademarks as set
forth in this subsection does not include any right or license to use Trademarks
for any purpose other than fulfilling its obligations under this Agreement.
Supplier acknowledges that it has no ownership right, title or interest in or to
Trademarks by reason of this Agreement or its performance hereunder.



25
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


23.2
[*****] Supplier agrees it has no right hereunder to use or allow Customer’s
Tools to be utilized in the manufacture of any goods which embody the same,
similar, or likely to be confused Design or copyrighted aspects as the Products
except as expressly approved in writing by Customer.

23.3
Supplier shall retain its Intellectual Property Rights owned or developed by
Supplier outside of this Agreement or owned or controlled by Supplier prior to
the execution of this Agreement; and all improvements, modifications or
enhancements to the foregoing made by or on behalf of Supplier (“Supplier IP”).
Except for Supplier IP, any inventions, innovations, designs, plans,
specifications, drawings, materials, components, utility patent rights or the
like (collectively, “Inventions”) first conceived by or on behalf of Supplier
hereunder for Customer and/or affiliates of Customer shall be the property of
Customer (and/or such affiliates of Customer) and Supplier shall have no rights,
property or interest in any portion of such Inventions. With respect to
Inventions that are co-developed, Customer and/or affiliates of Customer shall
have all title, rights and interest, including but not limited to Inventions and
Design rights in any Invention developed pursuant to such co-development. The
Trademarks, Design and Inventions are deemed to be Intellectual Property. Any
Deliverables created by Supplier under this Agreement shall be considered a
“Work Made for Hire” as that phrase is defined by the U.S. copyright laws and
shall be owned by and for the express benefit of Customer. In the event it
should be established that such Deliverable does not qualify as a Work Made for
Hire, Supplier agrees to and does hereby assign to Customer all of its right,
title, and interest in such Deliverable including, but not limited to, all
copyrights, patents, trademarks, and other proprietary rights in Inventions.
Supplier hereby irreversibly assigns any and all rights it may have or acquire
in any portion of the Intellectual Property (including but not limited to rights
to improvements or changes) in the Inventions, at law or in equity, to Customer.
Without limiting Section 24, Supplier shall keep the Intellectual Property in
the Inventions in confidence and shall return such items upon termination of
supply of Products to Customer and/or affiliates of Customer. Supplier agrees to
sign such further documents as may be reasonably requested by Customer to
effectuate the transfer of the Intellectual Property.

23.4
License to Supplier IP. Subject to the terms and conditions of this Agreement,
Supplier hereby grants Customer, and its Affiliates, a perpetual, non-exclusive,
non-sublicensable, non-transferable, limited license to Supplier IP solely to
sell, offer to sell, and otherwise distribute, including through multiple levels
of distribution, Product provided hereunder.

24.
Confidential Information and Data

24.1
Company Information

24.1.1
Supplier and Customer each acknowledge that the other Party may possess and may
continue to possess information, that has commercial value in such other Party’s
business and which is not in the public domain. Such information may have been
discovered or developed by such other Party or provided to it by a third party,
and such other Party may hold property rights in such information by assignment,
license or otherwise. For the purposes of this Section 24, neither Supplier nor
its Affiliates nor its or their subcontractors shall be considered contractors
or subcontractors of Customer or Customer Group.

24.2
Obligations

24.2.1
Customer and Supplier will each refrain from unauthorized use, storage and
disclosure, will hold as confidential and will use the same level of care to
maintain the confidentiality and prevent misappropriation or dissemination of,
the other Party’s Company Information as it employs to maintain the
confidentiality and prevent misappropriation or dissemination of its own
information of a similar nature, but in no event less than a reasonable standard
of care in view of the scope of the Services, the obligations of the Parties
under the Agreement (including the obligations of Supplier pursuant to Section
14 (Legal Requirements)), the businesses of the Parties, the geographical
coverages of the Services and the nature of the Company Information of each
Party in the possession of the other Party. In no event shall a “reasonable
standard of care” require less care than the full and timely satisfaction by



26
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


each Party of its obligations pursuant to the Agreement. Notwithstanding the
foregoing confidentiality and similar obligations in this Section 24 (but
subject to compliance with law), the Parties may disclose to and permit use of
the other Party’s Company Information by their respective legal counsel,
auditors, investment and financial advisors, contractors and subcontractors
where: (i) such disclosure and use is reasonably necessary, and is only made
with respect to such portion of the Company Information that is reasonably
necessary, to permit Supplier and Customer to perform their obligations or
exercise their rights hereunder, for their respective legal counsel, auditors,
contractors and subcontractors to provide the Services to or on behalf of
Customer or for Customer to use the Services to perform or have performed
services substantially similar to, the same as the Services upon expiration or
termination of the Agreement or to have other services provided to Customer, for
their legal counsel, auditors, investment and financial advisors to provide
advice and counsel to Customer Group in connection with the Agreement or
Customer Group’s business affairs; (ii) such auditors, investment and financial
advisors, contractors and subcontractors (but not their attorneys) are bound in
writing by obligations of confidentiality, non-disclosure and the other
restrictive covenants at least as restrictive and extensive in scope as those
set forth in this Section 24; and (iii) Supplier and Customer each assumes full
responsibility for the acts or omissions of the persons and entities to which
each makes disclosures of the other Party’s Company Information no less than if
the acts or omissions were those of Supplier and Customer, respectively.
Notwithstanding the confidentiality obligations set forth in this Section
24.2.1, to the extent applicable, Supplier’s obligations with respect to the
physical and electronic security of the infrastructure in which Customer Data is
processed and stored are set forth in the “Data Security and Privacy”, “Supplier
Security Information Security Standards” and “Special Safeguards for Competitive
Security” Exhibits.
24.2.2
The Parties shall be responsible to ensure that its legal counsel, auditors and
subcontractors comply with this Section 24.

24.2.3
Without limiting the generality of the foregoing, neither Party will publicly
disclose the other Party’s Company Information, including, without limitation,
the substantive or material commercial terms of the Agreement or the substantive
positions of the Parties in the negotiation of the Agreement, except to the
extent permitted by this Section 24 and/or to enforce the terms of the
Agreement, without the prior written consent of the other Party. Furthermore,
except as set forth in the Agreement, neither Supplier nor Customer will acquire
any right in or assert any lien against the other Party’s Company Information,
and/or refuse to promptly return, provide a copy in the format requested of, or
destroy such Company Information upon the request of the disclosing Party.

24.2.4
Notwithstanding any other provision of the Agreement, neither Party nor the
persons and entities to which a Party makes authorized disclosures of the other
Party’s Company Information shall be restricted in disclosing and using in
connection with its business operations any ideas, concepts, know-how,
techniques or experience, including processes, methods, techniques and concepts
developed, conceived or acquired by either Party, its Affiliates or their
respective contractors and subcontractors in the course of the performance of
the Agreement and the performance and use of the Services, which are retained in
the unaided memories of employees who have had access to the other Party’s
Company Information (without reference to any physical or electronic embodiment
of such information and without deliberate memorization for the purposes of
reuse under this Section 24.2.4), unless such disclosure and/or use (i) shall
infringe any of the patent rights, copyrights or mask works rights, or the Trade
Secrets or Confidential Information which are a part of or embodied in the other
Party’s Company Information of the other Party or any third party, or (ii) shall
constitute a violation by Supplier, Customer, and/or their respective
contractors or subcontractors or their respective employees, of any applicable
law.

24.3
Exclusions



27
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


24.3.1
Notwithstanding the foregoing and excluding the Personally Identifiable
Information, this Section 24 and the provisions of any other contract, agreement
or similar document, however described, between the Parties regarding either
Party’s Company Information, shall not apply to any information which Supplier
or Customer can demonstrate was or is: (a) in the public domain at the time of
disclosure, (b) published or otherwise becomes part of the public domain after
disclosure through no fault of the receiving Party, (c) in the possession of the
receiving Party at the time of disclosure other than as a result of a breach of
duty owed to the disclosing Party, (d) disclosed to it by a third party who had
a lawful right disclose such information without a breach of duty owed to the
disclosing Party, or (e) independently developed by the receiving Party without
reference to or use of the disclosing Party’s Company Information. Further,
either Party may disclose the other Party’s Company Information to the extent
required by law or order of a court or governmental agency or the rules of the
New York Stock Exchange, the NASDAQ Stock Market or similar national stock
exchange. However, in the event of disclosure pursuant to an order of Court or
governmental agency, and subject to compliance with law or such order of Court
or governmental agency, the recipient of such Company Information shall give the
disclosing Party prompt notice to permit the disclosing Party an opportunity, if
available, to obtain a protective order or otherwise protect the confidentiality
of such information, all at the disclosing Party’s cost and expense. The receipt
of Company Information under the Agreement will not limit or restrict assignment
or reassignment of employees of Supplier and Customer within or between the
respective Parties and their Affiliates.

24.4
Data Ownership

24.4.1
All Customer Company Information (including, without limitation, Customer Data,
records and reports related to Customer and Customer Business) whether in
existence at the Effective Date, any Commencement Date and/or compiled
thereafter in the course of performing the Services, shall be treated by
Supplier and its subcontractors as the exclusive property of Customer and the
furnishing of such Customer Company Information, or access to such items by,
Supplier and/or its subcontractors, shall not grant any express or implied
interest in such Customer Company Information to Supplier and/or its
subcontractors, and Supplier’s and its subcontractors’ use of such Customer
Company Information shall be limited to such use as is necessary to perform and
provide the Services. Upon request by Customer at any time and from time to time
and without regard to a Party’s default under the Agreement, Supplier and/or its
subcontractors shall promptly deliver Customer Company Information to Customer
(including, without limitation, all Customer Data, other data, records and
related reports regarding Customer and Customer Business) in electronic format
and in such hard copy as exists on the date of the request by Customer. All
Supplier Company Information whether in existence at the Effective Date, any
Commencement Date and/or compiled thereafter in the course of performing the
Services, shall be treated by Customer as the exclusive property of Supplier and
the furnishing of such Supplier Company Information, or access to such items by
Customer Group, shall not grant any express or implied interest in Customer
relating to such Supplier Company Information, and Customer’s receipt and use of
such Supplier Company Information shall be limited (i) to such receipt and use
as permitted under the Agreement, including as reasonably necessary or
appropriate to receive and use the Services and/or (ii) the Products.

24.5
Loss of or Unauthorized Access to Company Information; Intrusions

24.5.1
The receiving Party will immediately notify the disclosing Party, in writing in
the event of any loss, unauthorized disclosure or access to or use or storage in
violation of the Agreement of a disclosing Party’s Company Information (and with
respect to Customer Group, Customer Data) known to the receiving Party. With
respect to Customer Data, Supplier shall also immediately notify Customer,
orally and in writing, of any known security breach or other circumstance that
may result in the unauthorized use, access, disclosure, alteration or



28
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


destruction of Personally Identifiable Information contained in Customer Data or
of any accidental loss, destruction, or damage to Customer Data.
24.5.2
Supplier will provide Customer and its representatives with access to Supplier’s
policies, processes and procedures, and descriptions of its systems relating to
intrusion detection and interception, with respect to the systems used by
Supplier to provide the Services for the purpose of assessing those systems,
processes, policies and procedures. Supplier will notify Customer immediately in
writing of any such intrusion or attack that is successful in accessing Customer
Data or that could reasonably be expected to have a material adverse effect on
the Services.

24.6
Limitation

24.6.1
The covenants of confidentiality and other restrictive covenants set forth
herein (i) will apply after the Effective Date to any Company Information (A)
disclosed to the receiving Party after the Effective Date or (B) disclosed to
Supplier before the Effective Date, and (ii) will continue and must be
maintained from the Effective Date through the termination of the Services and
(A) with respect to Trade Secrets, until such Trade Secrets no longer qualify as
Trade Secrets under applicable law; and (B) with respect to Confidential
Information, for a period equal to the longer of 5 years after termination of
the Parties’ relationship under the Agreement, or as long as required by
applicable law. Neither Party will be responsible for the security of the other
Party’s Company Information during transmission via public communications
facilities, except to the extent that such breach of security is caused by the
failure of such Party to perform its obligations under the Agreement.

25.
Termination

25.1
Either Party may terminate this Agreement immediately by giving ninety (90) days
prior written notice to the other Party, if a Party is unable to pay its debts
as they become due, files for voluntary or is subject to the filing for
involuntary dissolution, is declared insolvent, makes an assignment for the
benefit of creditors, or suffers the appointment of a receiver or trustee over
all or substantially all of its assets or properties. If Customer exercises this
right, it will be obligated to pay [*****] of the Wind-Down Charges (except
Customer will [*****] pay [*****] of (i) [*****] and (ii) any Products which
Supplier has completed manufacture prior to termination pursuant to an
outstanding Purchase Order for which payment has not been made (which,
notwithstanding anything herein to the contrary, shall be purchased and
delivered to Customer in accordance with the Agreement, including the Charges
for such Products)); if Supplier exercises this right, Customer will be
obligated to pay [*****] of the Wind-Down Charges.

25.2
In the event, but only in the event, that Customer (i) fails to pay Supplier
when due properly invoiced, undisputed charges totaling more than 2 months of
charges under the Agreement (based on the average monthly charges for the 12
calendar months preceding any such failure to pay or if 12 calendar months have
not elapsed, the estimated charges to Customer for the Services set forth in the
“Charges” Exhibit during the first 12 months of the Term) and (ii) fails to cure
any such breach described in item (i) above within 60 days after receiving
notice from Supplier of the failure to make such payment, Supplier may, by
giving written notice to Customer after the foregoing cure period and prior to
any cure, terminate the Agreement as of a subsequent date specified in the
notice of termination, subject to Section 27 (Termination/Expiration Services),
and Customer will be obligated to pay [*****] of the Wind-Down Charges.

25.3
Either Party may terminate this Agreement, in whole or in part, immediately by
giving written notice to the other Party, if such Party fails to perform in
accordance with or breaches any material term, condition, or provision of this
Agreement, provided that the non-breaching Party first gives thirty (30) days
written notice of such failure or breach and the breaching Party fails to
substantially correct such failure or breach to the reasonable satisfaction of
the non-breaching Party within a period of thirty (30) days after receipt of
such notice, provided that this Section 25.3 will not apply to any claimed
breach by Customer for which a failure to pay Supplier. If Customer exercises
this



29
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


right, it will be obligated to pay [*****] of the Wind-Down Charges (except
Customer will [*****] pay [*****] of (i) [*****] and (ii) any Products which
Supplier has completed manufacture prior to termination pursuant to an
outstanding Purchase Order for which payment has not been made (which,
notwithstanding anything herein to the contrary, shall be purchased and
delivered to Customer in accordance with the Agreement, including the Charges
for such Products)); if Supplier exercises this right, Customer will be
obligated to pay [*****] of the Wind-Down Charges.
25.4
If there exists a series of material breaches (including Service Level
Termination Events) that are cured within the permissible periods, and/or a
series of non-material or persistent breaches by Supplier and/or its Affiliates
that in the aggregate have a material and significant adverse impact (i) on the
provision to or use of all or any portion of the Services by Customer; or (ii)
the administration, management, planning, financial reporting or operations of
Customer, then Customer shall [*****] Wind-Down Charges (except Customer will
[*****] pay [*****] of (i) [*****] and (ii) any Products which Supplier has
completed manufacture prior to termination pursuant to an outstanding Purchase
Order for which payment has not been made (which, notwithstanding anything
herein to the contrary, shall be purchased and delivered to Customer in
accordance with the Agreement, including the Charges for such Products)), or
fee/amount, however described, for a termination pursuant to this Section 25.4
other than payment for the Services (including the Termination/Expiration
Assistance) through the effective date of the termination of the Services.

25.5
In addition to any other rights of the Parties to cancel or terminate this
Agreement, Customer may terminate this Agreement, for any reason, by giving 90
days written notice to Supplier, provided that Customer shall pay Supplier
[*****] of the Wind-Down Charges and Supplier may terminate this Agreement, for
any reason, by giving [*****] written notice to Customer, in which case Customer
will [*****] Wind-Down Charges (except Customer will [*****] pay [*****] of (i)
[*****] and (ii) any Products which Supplier has completed manufacture prior to
termination pursuant to an outstanding Purchase Order for which payment has not
been made (which, notwithstanding anything herein to the contrary, shall be
purchased and delivered to Customer in accordance with the Agreement, including
the Charges for such Products)).

25.6
In the event of a Change of Control of Supplier (or that portion of Supplier
providing a material portion of the Services under this Agreement), upon 90 days
written notice to Supplier given not later than 90 days after Supplier’s written
notice to Customer of the occurrence of such Change of Control, provided that
Customer shall pay to Supplier [*****] of the Wind-Down Charges (except Customer
will [*****] pay [*****] of (i) [*****] and (ii) any Products which Supplier has
completed manufacture prior to termination pursuant to an outstanding Purchase
Order for which payment has not been made (which, notwithstanding anything
herein to the contrary, shall be purchased and delivered to Customer in
accordance with the Agreement, including the Charges for such Products));

If any force majeure event lasts longer than 10 consecutive days, or more than
30 days in any twelve month period, and Customer determines in good faith that
such force majeure event substantially prevents, hinders or delays Supplier’s
performance of any of the Services, then Customer may upon written notice
terminate the Agreement, provided that Customer shall pay to Supplier [*****] of
the Wind-Down Charges (except Customer will [*****] pay [*****] of (i) [*****]
and (ii) any Products which Supplier has completed manufacture prior to
termination pursuant to an outstanding Purchase Order for which payment has not
been made (which, notwithstanding anything herein to the contrary, shall be
purchased and delivered to Customer in accordance with the Agreement, including
the Charges for such Products)); with any amounts recorded as a casualty loss
deducted from the amount of such Wind-Down Charges.
26.
Termination Charges

26.1
Customer Obligation. In the event of a termination by Customer pursuant to any
of the clauses in Section, Customer shall pay to Supplier Wind-Down Charges, or
portions thereof as expressly set forth in the relevant clause of Section.
[*****]



30
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


26.2
Both Parties shall, in good faith, undertake Commercially Reasonable Efforts to
mitigate the costs of Termination. Supplier shall make Commercially Reasonable
Efforts to cancel all applicable Material purchase orders and reduce Material
inventory through return for credit programs or allocate such Materials for
alternate Customer programs if applicable, or other customer orders provided the
same can be used within [*****] days of the termination of the Termination
Assistance Services.

26.3
Upon the expiration or earlier termination of this Agreement for any reason,
Supplier shall immediately and permanently discontinue the use of all
Trademarks, Trade Secrets and Customer Company Information and immediately
return to the relevant Parties all disks, printed material, and other materials
containing Trademarks, Trade Secrets or Confidential Information.

26.4
Termination or expiration of this Agreement shall not terminate any liability of
either Party arising out of negligence or actions or failures to act prior to
the actual date of termination or expiration, or any liabilities or obligations
of either Party hereunder that expressly survive termination.

27.
Termination/Expiration Assistance Supplier shall cooperate with Customer, shall
take and perform the activities described on the “Termination/Expiration
Assistance” Exhibit and shall assist Customer in the orderly, uninterrupted
transfer and migration of the Services (including, without limitation,
continuing to perform and provide the Services) to Customer itself or another
services provider in connection with the expiration or earlier termination of
the Agreement for any reason, however described (“Termination/Expiration
Assistance”). The quality of the Services and Supplier’s performance of its
obligations under the Agreement, shall not be degraded during the
Termination/Expiration Assistance period. The Term of the Agreement shall not be
deemed to have expired or terminated until the Termination/Expiration Assistance
is completed. Upon Customer’s request, Supplier shall provide, and shall cause
its subcontractors to provide, Termination/Expiration Assistance commencing
[*****] prior to expiration or upon any notice of termination or of non-renewal
of the Agreement and continue to provide, and cause to be provided, the
Termination/Expiration Assistance for [*****], provided that Customer shall take
reasonable steps to complete its transition as soon as reasonably practicable.
However, in the event Customer is in default with respect to the payment of
amounts in excess of the amounts set forth in Section 25.2 (Termination by
Supplier) at the start of the Termination/Expiration Assistance, Supplier shall
not be required to provide Termination/Expiration Assistance unless Customer
prepays the projected monthly fees due for the Termination/Expiration Assistance
in 3 month increments during the period that the Termination/Expiration
Assistance is provided by Supplier. Customer will be credited or paid any unused
portions of such pre-payments.

27.1
As part of Termination/Expiration Assistance, Supplier shall (i) provide such
information as Customer may reasonably request relating to the number and
function of each of Supplier Personnel who are employed or contracted by
Supplier to perform the Services under the Agreement, and Supplier shall make
such information available to potential successors as designated by Customer,
(ii) not make any material change in the level of Service or number of employees
assigned to perform functions for Customer under the Agreement without the prior
consent of Customer, (iii) not reassign Supplier’s employees or subcontractors
away from performance of functions under the Agreement, except as mutually
agreed by the Parties, and (iv) cooperate with and provide reasonable support to
Customer and any Third Party who may perform certain of the Services following
Termination/Expiration Assistance.

27.2
If the provision of any Termination/Expiration Assistance by Supplier would
require Supplier to perform New Services, the provisions of Section 9 relating
to New Services shall apply.

27.3
If Customer is required to prepay the monthly fees and it is determined that
such prepayment is in excess of the actual fees associated with the
Termination/Expiration Assistance, then Supplier shall apply such overpayment to
monies otherwise due Supplier or, if no monies are due Supplier, promptly refund
such overpayment to Customer at the end of such Termination/Expiration
Assistance. Conversely, if the amount prepaid by Customer to Supplier for
Termination/Expiration Assistance does not fully reimburse Supplier for the
actual fees for the provision of Termination/



31
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Expiration Assistance to Customer, then Supplier shall invoice Customer and
Customer shall pay Supplier for such additional amounts as incurred and invoiced
to Customer.
27.5
In the process of evaluating whether to undertake or allow termination,
expiration or renewal of the Agreement, Customer may consider obtaining, or
determine to obtain, offers for performance of services similar to the Services
following termination, expiration or renewal of the Agreement. As and when
reasonably requested by Customer for use in such a process and/or ease
transition following such a process, Supplier shall provide to Customer such
information, including, without limitation, updated Exhibits and Schedules, work
flows, work plans, process flows, requirements, specifications, documentation
and an updated Procedures Manual, and other cooperation regarding performance of
the Services as would be reasonably necessary for a third party to prepare an
informed, non-qualified offer for such services. The types of information and
level of cooperation to be provided by Supplier pursuant to this Section 27.5
shall be no less than those initially provided by Customer to Supplier prior to
commencement of the Agreement or provided during the Term. To the extent not
inconsistent with the immediately preceding sentence, (i) Supplier shall not be
obligated to disclose its Confidential Information or its costs (except those
charged to Customer on a pass through basis or otherwise disclosed to Customer),
and (ii) Supplier shall not be obligated to nor shall Customer disclose Supplier
Confidential Information to third parties. In no event shall Supplier be
obligated to disclose its customer’s confidential information, or the
confidential information of its vendor(s) to the extent such disclosure is
restricted under a written agreement with such vendor(s).

27.6
If the Termination/Expiration Assistance is beyond the scope of the Services
described herein and Supplier is not able to provide the requested
Termination/Expiration Assistance with the same Supplier Personnel performing
the Services without a degradation in the Services, and Supplier will incur
additional expenses beyond that which Supplier would incur during its provision
of the Services, Supplier will charge Customer and Customer will pay Supplier
for the additional Termination/Expiration Assistance.

28.
Step-In Rights

In the event that Supplier fails to deliver all or part of the Services in
accordance with this agreement, and provided Supplier has not been able to
remedy the Delay within a reasonable time period and such failure is
attributable to Supplier, Customer may assign Customer staff or any third party
subcontractor (other than a Supplier Competitor listed the “Parties’
Competitors” Exhibit) to step-in for Supplier and perform such Services until
such time that Supplier can demonstrate the ability to resume the performance of
such Services. [*****] Customer’s exercise of its step-in rights under this
Section 28 shall not constitute a waiver by Customer of any of its other rights
under the Agreement (including Customer’s rights set forth in Section 25
(Termination)). [*****]
29.
Supplier Abandonment

29.1
Supplier shall not Abandon the Services or the Agreement. “Abandon” or
“Abandonment” means [*****]. For the purposes of the Agreement, the definition
of “Abandon” or “Abandonment” means:

29.1.1
[*****]; and

29.1.2
[*****]. If Supplier breaches Section 29.1, Supplier agrees that Customer will
be irreparably harmed, and, without any additional findings of irreparable
injury or harm or other considerations of public policy, Customer shall be
entitled to apply to a court of competent jurisdiction for and, provided
Customer follows the appropriate procedural requirements (e.g., notice),
Supplier shall not oppose the granting of an injunction compelling specific
performance by Supplier of its obligations under the Agreement without the
necessity of posting any bond or other security. Supplier further agrees not to
oppose any such application for injunctive relief by Customer except to require
that Customer establish that Supplier has committed an Abandonment.



32
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


29.2
Upon request by Customer, Supplier shall provide Customer a plan within 90 days
of the grant of the injunction, setting forth Supplier’s proposal for
transitioning the Services in-house or to a third party service provider within
a [*****] period.

30.
Governance

30.1
Relationship Management and Contract Governance Model

30.1.1
Supplier acknowledges that it is a key business requirement of Customer that
Supplier provide the Services in a consistent, integrated manner. To meet that
requirement, Supplier shall adhere to the relationship management and contract
governance model and processes as described in the “Governance and Relationship
Management” Exhibit.

30.1.2
Supplier organization responsible for Supplier’s relationship with Customer and
delivery of the Services shall be led by a Supplier Account Executive (as
defined in Section 32.1 (Supplier Account Executive)), whose counterpart will be
the “Customer Account Executive.” Supplier Account Executive will serve as the
primary point of contact with Customer Account Executive.

30.1.3
Supplier Account Executive and Customer Account Executive shall be supported by
Supplier and Customer personnel, whose roles and responsibilities are set forth
in the “Governance and Relationship Management” Exhibit.

30.1.4
Supplier shall designate a Supplier Service Delivery Manager who will be
assigned full-time and who will have responsibility, working under the direction
of Supplier Account Executive, for the successful completion and delivery of the
Services.

30.1.5
Customer shall designate a Customer Contract Manager.

30.2
Meetings

30.2.1
The Parties shall determine an appropriate set of meetings to be held between
their representatives, which shall include at least a monthly meeting with
Supplier Account Executive and Customer Account Executive. Supplier shall
prepare and circulate an agenda sufficiently in advance of each such meeting to
give participants an opportunity to prepare for the meeting. Customer will chair
all such meetings. Supplier shall prepare and circulate minutes promptly after
each meeting. Supplier will make such changes to the agenda and the minutes as
Customer may request.

30.3
Procedures Manual

30.3.1
The “Procedures Manual” shall comply with the “Governance and Relationship
Management” Exhibit and shall describe how Supplier shall perform and deliver
the Services under the Agreement, Customer’s Tools, Software and systems being
used; work flows, work plans, and process flows pertinent to the Services; and
applicable documentation. The Procedures Manual shall describe the activities
Supplier proposes to undertake in order to provide the Services, including those
supervisory, monitoring, staffing, reporting, planning and oversight activities
normally undertaken by first tier contract manufacturing suppliers to provide
services of the type Supplier is to provide under the Agreement. The Procedures
Manual also shall include descriptions of the quality assurance procedures
approved by Customer, Supplier’s problem management and escalation procedures,
and the other standards and procedures pertinent to Customer’s interaction with
Supplier in obtaining the Services. Any changes made to the Procedures Manual by
Supplier shall be provided to Customer and may be freely used by Customer in
Customer’s own manufacturing. The Procedures Manual shall be suitable for use by
Customer to understand the Services and Supplier’s organization, resources,
methods, procedures and processes for performing, providing and managing the
Services and both Parties’ obligations under the Agreement.

30.3.2
The Procedures Manual shall be prepared, reviewed, finalized and agreed to by
the Parties in accordance with the timelines set forth in the initial Statement
of Work. The final Procedures



33
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Manual shall be subject to the written approval of Customer. Supplier shall
periodically (but not less frequently than on a calendar quarterly basis) update
the Procedures Manual to reflect changes in the operations or procedures
described therein, publish and distribute the Procedures Manual to Customer.
Updates to the Procedures Manual shall be provided to Customer for review,
comment and approval. Supplier shall perform the Services in accordance with the
most recent Customer-approved version of the Procedures Manual. Subject to
Section 30.4.2, the Procedures Manual shall be considered an operational
document, which Supplier Account Executive and Customer Account Executive may
revise by mutual written agreement without the need to amend the Agreement.
30.4
Approval of Changes; Change Control Process

30.4.1
The Parties will follow an agreed change control process (the “Change Control
Process”) to manage Changes to the Services and the methods used to provide the
Services in a controlled manner with minimum disruption. “Change” means the
addition, modification or removal of any aspect of the Services and/or the
methods used to provide the Services, including without limitation an
engineering change to the Products and any resultant adjustment to the cost
and/or schedule for the Services. The purposes and objectives of the Change
Control Process are (i) to determine whether a Change to the Services and/or the
methods used to provide the Services is acceptable to both Parties and/or
included as part of the Services or constitutes a New Service, (ii) to
prioritize all requests for Changes, (iii) to minimize the risk of exceeding
time and/or cost estimates associated with the Change by identifying,
documenting, quantifying, controlling, managing and communicating Change
requests, their disposition and, as applicable, implementation, (iv) to identify
the different roles, responsibilities and actions that shall be assumed and
taken by the Parties to define and implement the Changes, and (v) to agree on
the equitable adjustment to the schedule and cost, if any, for Services as a
result of the Change. The Change Control Process covers activities from receipt
of a request for a Change to assessment, scheduling, implementation and,
finally, post-implementation review. The Change Control Process will produce
approval or other action with respect to any proposed Change. Notwithstanding
any other provision in the Agreement and subject to Customer agreeing to pay for
such changes and modifications in accordance with the Agreement, Supplier shall
promptly agree to make and make each of the changes and/or modifications to its
performance and/or delivery of the Service requested by Customer in order to
comply with Section 17.6 of the Agreement. Supplier shall not carry out any
Change that is not approved by Customer pursuant to a Change Request
Authorization in accordance with Section 30.4.3 or an Amendment in accordance
with Section 30.4.2. The Change Control Process will be included as part of the
Procedures Manual.

30.4.2
Customer shall have the right to approve in advance any Change in the manner in
which Supplier performs and delivers the Services that may affect Product form,
fit or function (i) requires Customer to change the way it conducts its
operations; (ii) increases fees or the costs (including taxes) incurred by
Customer; (iii) involves any change in the locations at or from which any of the
Services are performed or provided; (iv) could result in any decrease in the
security or integrity of the operations or the Company Information of Customer;
(v) involves any change in the use of or operation under the Third Party
Contracts; (vi) involves any amendment, modification or other change to any
Third Party Contract, or (vii) involves New Services. Customer will have the
right to set priorities in scheduling work.

30.4.3
If an approved Change would result in a Change that is not covered by Section
30.4.2, above, Supplier Service Delivery Manager and Customer Contract Manager
may execute on behalf of the Parties a Change Request Authorization to. effect
such Change without the need to amend the Agreement.

30.4.4
Notwithstanding the foregoing, Supplier may make an emergency change to the
Services without Customer’s prior approval if required to ensure the
uninterrupted delivery of the



34
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Services or any portion thereof or to minimize damage to Customer Data. In each
such event, Supplier shall promptly (but in no event longer than twenty-four
(24) hours after the decision to make such change), notify Customer, orally and
in writing, of such change, the time and date on which such change was
implemented and the reasons(s) for such changes. If such change would have
required Customer’s prior approval under the Agreement, except for this
emergency exception, then Customer shall have the option to direct Supplier to
remove such change and Supplier shall promptly remove such change and restore
the Services as performed and/or delivered prior to such change.
30.4.5
If Customer fails to perform any of its material obligations under the Agreement
or Supplier is otherwise expressly entitled under the Agreement to an increase
in the fees, relief from the Service Levels, or any other relief from or
adjustment to any term, condition, or requirement under the Agreement upon the
occurrence or non-occurrence of any event, through no fault of Supplier,
Supplier may request from Customer an equitable adjustment in the fees, or such
other relief as set forth in this Section 30.4.5, or both; provided, however,
that Supplier’s right to request such an equitable adjustment or other relief
shall be conditioned on Supplier’s providing to Customer a written notice as
soon as practicable, but in any event not later than ten (10) days, after
Supplier knew or should have known of the occurrence or condition giving rise to
the claim for equitable adjustment or other relief. Any such claim not made as
set forth in this Section 30.4.5 is waived. Any addition, modification or change
to any terms of the Agreement based on such a claim shall be authorized by a
written amendment of the Agreement. Failure of the Parties to agree on the
entitlement to or the scope or amount of an equitable adjustment or other relief
under this Section 30.4.5 shall be treated and resolved as a dispute under the
Agreement.

30.5
Reports

30.5.1
Supplier shall prepare and deliver to Customer the reports and compilations of
information set forth in the “Governance and Relationship Management” Exhibit
according to the schedule or with the frequency set forth in that Exhibit.

31.
Affected Employees

31.1
In order to facilitate the orderly assumption by Supplier of its obligations
under the Agreement, if applicable, Supplier shall employ or offer employment to
(or cause its Affiliate to do so, as applicable), Customer Group personnel
identified in a Statement of Work (the “Affected Employees”) in accordance with
the terms and conditions of the “Human Resources Provisions” Exhibit and
applicable local law. All costs and expenses incurred by Supplier in connection
with the offer to employ and the employment of the Affected Employees shall be
the responsibility of Supplier.

32.
Supplier Personnel

32.1
Supplier Account Executive

Unless otherwise provided in the Agreement, the Supplier shall appoint a
dedicated person to serve as the Supplier’s single point of accountability for
the Services (the “Supplier Account Executive”). The Supplier Account Executive
shall have the additional responsibilities described in the “Governance and
Relationship Management” Exhibit. The Supplier Account Executive’s compensation
shall include meaningful financial incentives based on the Customer’s
satisfaction with the Services.
32.2
Replacement of Personnel

32.2.1
The Supplier shall assign an adequate number of properly educated, trained and
qualified Supplier Personnel to perform the Services.

32.2.2
If the Customer determines that the level or quality of the performance of the
Services is unsatisfactory and it is not in the Customer’s best interests for
any Supplier or subcontractor employee to be appointed to perform or to continue
performing any of the Services, the Customer may give the Supplier written
notice to that effect and the Supplier will take prompt



35
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


action, at no expense to the Customer, to remedy the situation to the
satisfaction of the Customer. Promptly after its receipt of such a notice, the
Supplier shall investigate the matters set forth in the notice and discuss with
the Customer the results of the investigation. If, following discussions with
the Customer the Customer decides that the individual should be removed from the
Customer’s account, the Supplier will promptly do so and replace such individual
with an individual of suitable ability and qualifications.
32.3
Key Supplier Personnel and Positions

32.3.1
In each Statement of Work, the Customer may designate members of, and/or
positions on, the Supplier’s customer service team as “Key Supplier Personnel”
and “Key Supplier Personnel Positions.”

32.3.2
The Supplier shall cause the Supplier Personnel who are Key Supplier Personnel
or who occupy each of the Key Supplier Personnel Positions to devote
substantially all of their working time and effort in the employ of the Supplier
to his or her responsibilities for the provision of the Services, subject to the
Supplier’s reasonable holiday, vacation and medical leave policies and subject
to occasional, short-term, non-recurring work on other assignments by the
Supplier related to the Key Supplier Personnel’s areas of expertise.

32.3.3
The Customer may from time to time request a change the designated Key Supplier
Personnel and Key Supplier Personnel Positions upon written notice to the
Supplier. Supplier will evaluate Key Supplier Personnel performance within 30
days of Customer request and decide the course of action, which may or may not
include the change or termination of the employee.

32.3.4
Before the initial and each subsequent assignment of an individual to a Key
Supplier Personnel Position, the Supplier shall notify the Customer of the
proposed assignment, introduce the individual to appropriate representatives of
the Customer and, consistent with the Supplier’s practices governing the
disclosure of such information to its customers, provide the Customer with a
resume and any other information about a prospective individual reasonably
requested by the Customer. If the Customer objects to the proposed assignment,
the Parties shall attempt to resolve the Customer’s concerns on a mutually
agreeable basis.

32.3.5
The Supplier will give the Customer, where reasonably possible, at least 90 days
advance notice of a change of the person appointed to a Key Supplier Personnel
Position, and will discuss with the Customer any objections the Customer may
have to such change. Where reasonably possible, the Supplier will arrange for
the proposed replacement for an individual appointed to a Key Supplier Personnel
Position to work side-by-side with the individual being replaced during the
notice period to achieve an effective transfer of knowledge prior to the
incumbent leaving his or her position. The Supplier shall not reassign or
replace any person assigned to a Key Supplier Personnel Position during the
first year of his or her assignment to the Customer service team, nor shall the
Supplier assign more than 3 different individuals to a single Key Supplier
Personnel Position during the Term, unless the Customer consents to such
reassignment or replacement, or the Supplier employee voluntarily resigns from
the Supplier, requests a transfer, is terminated by the Supplier or is unable to
work due to his or her death or disability. Individuals designated as Key
Supplier Personnel or filling Key Supplier Personnel Positions may not be
transferred or re-assigned until a suitable replacement has been approved by the
Customer, and no such re-assignment or transfer shall occur at a time or in a
manner that would have an adverse impact on delivery of the Services. The
Supplier shall establish and maintain an up-to-date succession plan for the
individuals serving in Key Supplier Personnel Positions.

32.3.6
Supplier Personnel Requirements

32.3.6.1
Throughout the Term, the Supplier shall be responsible for all recruiting and
hiring of staff necessary to perform the Services, to meet the Supplier’s
Service Level, schedule and other commitments and to provide continuous
improvement to the



36
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Service Levels. The Customer shall not be obligated to pay any fees relating to
any replacement personnel until such time as the Customer reasonably determines
that such replacement personnel has reached the same level of proficiency with
respect to the Services as the replaced personnel had at the time he or she
ceased performance of the Services.
32.3.7
Retention of Experienced Personnel

32.3.7.1
To the extent applicable, the Customer may identify certain of the Affected
Employees as “Knowledge Retention Personnel” due to their possession of
knowledge that the Customer believes will be critical to the Supplier in
providing the Services. To the extent applicable, a list of the Affected
Employees who are designated as Knowledge Retention Personnel will be set forth
in the applicable Statement of Work. Supplier will use Commercially Reasonable
Efforts to keep all Knowledge Retention Personnel as members of the Customer
service team subject to the Supplier’s ability to make reasonable opportunities
for promotion available to them within the Customer service team. The provisions
of Section 32.3.5 shall also apply to changes in the assignment and/or
employment status of Knowledge Retention Personnel, except for that provision of
Section 32.3.5 that limits the number of individuals who may occupy a Key
Supplier Personnel Position during the Term.

32.3.7.2
Supplier will make Commercially Reasonable Efforts to maintain a the turnover
rate of the Supplier Personnel, that does not exceed 15% of the aggregate
population of the Supplier Personnel performing the Services under the
Agreement.

32.3.8
Customer Right to Hire Service Personnel

Subject to the other provisions of this Agreement, from the Effective Date until
6 months following the completion of all of Supplier’s performance obligations
under this Agreement (including the performance of the Services and
Termination/Expiration Assistance, but not including observances or obligations,
such as indemnification, warranties, or protecting Confidential Information,
that survive expiration or termination), Customer will not knowingly and
directly or indirectly solicit or seek to procure, without Supplier’s prior
written consent, which may be withheld at Supplier’s sole discretion, the
employment of or employ Supplier Personnel engaged in the provision of the
Services. Notwithstanding the foregoing restriction, (i) Customer may employ a
number of Supplier Personnel equal to the total number of Affected Employees
that have been employed by Supplier in connection with the provision of the
Services under this Agreement; (ii) Customer may employ any Supplier Personnel
who respond to a general solicitation to the public (including solicitations by
way of job-posting websites) or solicitations by a retained third party so long
as the third party is not directed by Customer or its Affiliates to make such
solicitation to Supplier Personnel; or (iii) if Supplier refuses or fails to
provide Termination/Expiration Assistance reasonably requested by Customer and
subject to Section 27 (Termination/Expiration Assistance), Customer shall have
the right to solicit any such Supplier Personnel who were involved in performing
the terminated Services; provided, however, in such cases described in (iii),
Customer shall not be permitted to hire more than 1/3 of Supplier Personnel
involved in the performance of the terminated Services. Customer shall be
entitled to exercise its rights under this Section 32.3.8 without interference
from Supplier and Supplier shall cooperate with Customer to facilitate
Customer’s exercise of such rights. Supplier shall waive its rights, if any,
under contracts with such individuals restricting their ability to be recruited
or by Customer or its designee. Customer or its designee shall have reasonable
access to such Supplier Personnel for interviews and recruitment.


37
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


33.
Full Cooperation

Supplier will provide immediate assistance to Customer in responding to any
inquiry or observation from any governmental agency or industry standards
organization, and will promptly investigate and respond to any allegation the
Product is improperly designed or has failed to perform properly.
34.
Exclusivity    

Supplier shall not use Customer’s Confidential Information to manufacture nor
sell Products, or substantially similar products, to any third party under a
trade name, trademark, or other proprietary name or symbol, which is owned by or
licensed to a third party, it being the intention of the Parties that Supplier
shall not, during the term of this Agreement, use Customer Confidential
Information to manufacture or sell any Products, including “private labeled”
Products, to any third parties without the prior written consent of Customer.
35.
Obligation Not to Subcontract

35.1
Supplier agrees that it will perform all final manufacturing and assembly
operations itself to produce the Products, and that it will not subcontract the
complete or substantially all of manufacturing or assembly of the Products
unless Supplier obtains Customer’s prior written approval. Supplier is
responsible for notifying Customer of any plans for change of manufacturing
locations.

35.2
The subcontracting of any work hereunder, if permitted by Customer, shall not
relieve Supplier from its obligations hereunder, including, but not limited to,
the obligation to require the companies providing goods and services to Supplier
on a first-tier basis, to comply with Customer Compliance Policies.

36.
Assignments

The Agreement will be binding on the Parties and their respective successors and
permitted assigns. Except as provided in this Section 36, neither Party may, or
will have the power to, assign the Agreement (or any rights, benefits or
obligations hereunder, including the right to receive payments hereunder) by
operation of law or otherwise without the prior written consent of the other,
except that Customer may assign its rights and delegate its duties and
obligations under this Agreement (i) to an Affiliate or (ii) as a whole as part
of the sale or transfer of all or substantially all of its assets and business,
including by merger or consolidation with a person or entity that assumes and
has the ability to perform Customer’s duties and obligations under this
Agreement, without the approval of Supplier and (iii) Supplier shall have the
right to assign its rights to receive monies hereunder, without the prior
written consent of Customer provided that no such assignment will provide the
assignee any right to make any claim or assert any Dispute directly against
Customer nor provide the assignee any broader or different rights than Supplier
has hereunder. Supplier shall at all times continue to be Customer’s sole point
of contact with respect to this Agreement, including with respect to payment.
The person or entity to which such rights are assigned, transferred, pledged,
hypothecated or otherwise encumbered shall not be considered a third party
beneficiary under this Agreement and shall not have any rights or causes of
action against Customer.
37.
Remedies

In addition to the rights to indemnification and to terminate this Agreement and
other rights as described above, if either Party fails to perform or comply with
any of the terms and conditions of the Agreement, and except as otherwise stated
in this Agreement, the other Party may pursue any and all other remedies
available at law or in equity, including, but not limited to, seeking damages,
including reasonable attorneys’ fees and court costs, specific performance,
injunctions, or any combination of these.
38.
Severability

Any portion of this Agreement, which is prohibited by the laws of any country or
state, shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition without invalidating the remaining provisions of this Agreement.


38
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


39.
Waiver

The failure or delay of either Party to enforce, at any time or for any period
of time, any provision of this Agreement or any right or remedy available
hereunder or at law or equity shall not be construed to be a waiver of such
provision or of any available right or remedy. In addition, no single or partial
exercise of any right, power or privilege hereunder shall preclude the
enforcement of any further exercise or exercise of any right, power or privilege
hereunder.
40.
Notices

40.1
Unless otherwise provided in this Agreement, all notices under this Agreement
shall be in writing and in English and may be delivered (i) personally by hand,
(ii) by overnight or international courier service, (iii) by email, if confirmed
electronically by the recipient, or (iv) by certified or registered mail, return
receipt requested and postage prepaid; addressed as follows:

40.1.1
if to Supplier, at the address on the Cover Page and to the attention of the
title of the officer who executed this Agreement on the Cover Page with a copy
to the attention of the General Counsel, and

40.1.2
if to Customer, at the address on the Cover Page and to the attention of the
Chief Procurement Officer and to the General Counsel, and also to
law.notices@ncr.com,

40.2
or to a Party at such other address as may be designated by the Party by written
notice to the other. Any notice sent in accordance with this provision shall be
deemed given upon receipt by the receiving Party.

41.
Limit of Authority; Relationship of Parties

The Parties acknowledge and agree that, in the exercise of their respective
rights and the performance of their respective obligations under this Agreement,
they are and shall remain independent contractors, not co-venturers, employer
and employee, franchisor and franchisee, partners or agents. Nothing in this
Agreement shall be construed (i) to give either Party the power to direct or
control the daily activities of the other Party; or (ii) give either Party the
authority to assume or create any binding obligation whatsoever, express or
implied, on behalf or in the name of the other Party.
42.
Entire Agreement; Modification; Interpretation

42.1
All of the terms and conditions to this Agreement are specified in this
Agreement, including the Cover Page, Exhibits and the NCR Supplier Quality
Manual. This Agreement supersedes all prior communications, representations, and
agreements between the Parties regarding the subject matter of this Agreement
and contains the entire understanding between the Parties concerning the subject
matter of this Agreement, whether oral or written, including any confidentiality
agreement between the Parties which has been in effect but is superseded by the
terms of this Agreement as of the start date of the Term of this Agreement.

42.2
This Agreement may be amended or modified (each, an “Amendment”) only by an
agreement in writing, signed by duly authorized officers of both Parties. Any
additional or different terms in Supplier’s forms (including any invoice,
confirmation or acknowledgement issued by Supplier in response to a Purchase
Order), electronic or otherwise, are material alteration to the terms of this
Agreement and therefore invalid unless agreed to in writing by both Parties.

42.3
If any term of this Agreement is found to be invalid or unenforceable under any
statute, regulation, ordinance, order, or any other rule of law, such term shall
be deemed reformed or deleted, but only to the extent necessary to comply with
such statute, regulation, ordinance, order, or rule, and the remaining
provisions of this Agreement shall remain in full force and effect.

42.4
In the event of a conflict between the General Terms and Conditions of this
Agreement, the Exhibits and Customer Compliance Polices, including the NCR
Supplier Quality Manual, the order of precedence and control in descending order
shall be the General Terms and Conditions of this Agreement, the Exhibits and
then Customer Compliance Polices. This Agreement is the product



39
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


of negotiations between Customer and Supplier, and will be construed as if
jointly prepared and drafted by them, and no provision hereof will be construed
for or against either Party by reason of ambiguity in language, rules of
construction against the drafting party or similar doctrine.
42.5
The various Section headings are inserted for purposes of reference only and
shall not effect the meaning or interpretation of this Agreement or any
provision hereof.

43.
Governing Law; English Language; Dispute Resolution

43.1
This Agreement shall be governed by and construed in accordance with and
pursuant to the laws of the State of New York, U.S.A. (without regard to any
conflicts of law rules that could result in the application of the laws of
another jurisdiction). The application of all or any of the provisions of the
United Nations Convention on Contracts for International Sale of Goods (Vienna
Sales Convention) to this Agreement or a Purchase Order, or the incorporation of
such provisions into this Agreement or a Purchase Order, at any time is
expressly excluded in all respects. Supplier hereby waives any immunity on the
grounds of sovereignty, the act-of-state doctrine, or the like from the
jurisdiction of any court or other forum from any action, suit or proceeding, or
the service of process in connection therewith, arising under this Agreement.

43.2
The Parties agree that this Agreement is written in the English language and
that the English language version of the Agreement will control for all purposes
of interpretation and otherwise, regardless of whether the Agreement is
subsequently or simultaneously translated into any other language, and
regardless of whether any such translation may be signed by the Parties.

43.3
Any dispute, controversy or claim arising out of or relating to this Agreement
or its breach (a ”Dispute”) shall be conducted in English and shall be submitted
to the exclusive jurisdiction of the state and federal courts located in New
York County in the State of New York, U.S.A.; except that in actions seeking to
enforce any order or judgment of such courts in New York, such jurisdiction
shall be nonexclusive. Each of the Parties hereby irrevocably consents,
generally and unconditionally, to the personal jurisdiction of the state and
federal courts in the State of New York, and each Party irrevocably waives any
objection, including any objection to the laying of venue based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any action or proceeding in such courts.

43.4
In the event of a Dispute in which Supplier claims Customer is in breach of this
Agreement and Customer, in good faith, disputes such claim, Supplier shall
continue to perform its obligations throughout the period in which the Dispute
being resolved, provided Customer continues to pay all undisputed amounts in
accordance with the terms of this Agreement.

43.5
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 43.5.

43.6
Except for a Party’s injunctive relief rights set forth in this Agreement, the
Parties acknowledge that the dispute resolution procedures set forth in this
Section 43 are intended as the exclusive procedure for resolving Disputes and
agree not to initiate litigation or commence any arbitration or other dispute
resolution proceeding in any other forum or jurisdiction. In the event that a
Party institutes any legal suit, action, or proceeding, including arbitration,
against the other Party in a jurisdiction other than as set forth in this set
forth in this Section 43 (other than an action for injunctive relief), then the



40
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


other Party shall be entitled to receive, in addition to all other damages to
which it may be entitled, the costs incurred by such Party in enforcing the
forum and jurisdiction provisions of this Section 43, including actual
attorneys' fees and expenses and court costs.
44.
Force Majeure

Each Party shall be excused from liability for failure to perform under this
Agreement because of acts of God, fire, floods, unanticipatable actions by
governments, or other unanticipated causes which cannot be remedied by the
Commercially Reasonable Efforts of the Party whose performance is impaired;
provided, that the Parties shall use reasonable efforts to continue to meet
their obligations for the duration of the force majeure condition; and provided
further, that the Party declaring force majeure shall notify the other Party
promptly in writing of the commencement of the condition, the nature, and the
termination of the force majeure condition. Strikes, lockouts and other forms of
labor unrest shall not constitute events of force majeure, other than strikes,
lockouts and other forms of labor unrest of a third party. In the event a force
majeure condition is not cured within [*****], Supplier, upon the written
request of Customer, will provide Customer’s Tools (unless not acceptable due to
force majeure condition) and design to Customer or its designee and Customer
shall have the right to immediately produce the Products at another manufacturer
during the force majeure event. However, the transfer of Customer’s Tools and/or
design shall not be delayed by such negotiations being commenced or completed. A
force majeure event pursuant to this Section 44 shall not affect either Party’s
payment obligations, as set forth herein.
45.
Prohibited Countries/Persons/Impermissible Conduct

Supplier agrees that it will not acquire for use in the performance of this
Agreement any merchandise, equipment, supplies, or services originating from,
processed in, or transported from or through, the countries and/or persons
prohibited from commerce by the United States Government or as set forth in
Customer Compliance Policies. This restriction also includes merchandise,
equipment, supplies or services from any other country/person that is restricted
by law, regulation or executive order at any time during performance of the
contract. If Customer authorizes Supplier to subcontract, Supplier shall include
this provision in such subcontract(s).
46.
Additional U.S. Government Regulations

46.1
Without limiting Supplier’s obligation to comply with applicable laws and
regulations as contained in this Agreement, Supplier agrees to comply with the
following contract clauses, to the extent those clauses are applicable to
Supplier:

Federal Acquisition Regulation ¶ 52.222-26, Equal Opportunity (E.O. 11246);
Federal Acquisition Regulation ¶ 52.222-35, Affirmative Action for Disabled
Veterans and Veterans of the Vietnam Era (38 U.S.C. 4212); and
Federal Acquisition Regulation ¶ 52.222-36, Affirmative Action for Workers with
Disabilities (29 U.S.C. 793).
46.2
The full text of those clauses, which may be found in 48 United States Code of
Federal Regulations (C.F.R.) Chap 1, are incorporated into the text of this
Agreement. The version of the clause in effect as of the date this Agreement is
applicable. Customer shall have the right to unilaterally amend this Article to
add or delete to the list of the above U.S. regulations to ensure compliance
with applicable U.S. government requirements.

46.3
If an order exceeds USD$10,000 and the Products being provided are ultimately
delivered to the United States Federal government (including non-appropriated
fund instrumentalities of the Federal government), Supplier agrees that an
authorized representative of the United States Federal government will have the
right to examine and audit the books and records of Supplier directly pertaining
to the order. Examination and audit may be anytime during the contract period
and up to 5 years after final payment to Customer by the United States Federal
Government for such items.



41
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------



00016226.0


47.
No Gratuities

By entering into this Agreement, each Party certifies that it and its
representatives did not offer, solicit, accept or provide (or attempt to offer,
solicit, accept, or provide) any gratuity (entertainment, gifts, money, or other
thing of value) to the other Party or any of the other Party’s representatives
for the purposes of obtaining or rewarding favorable treatment in connection
with this Agreement or its award or in connection with any subcontracts of each
Party under this Agreement or their award.
48.
Counterparts; Execution by Facsimile

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.
Execution may be effected by delivery of scanned copies of signature pages, with
original signatures exchanged after.




42
NCR and Jabil Confidential
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 1
MASTER MANUFACTURING AGREEMENT DEFINITIONS
This is Exhibit 1 to that certain Master Services Agreement dated as of April
22, 2018, between Customer and Supplier.
Abandon or Abandonment
has the meaning set forth in Section 29.1 of the Agreement.
Affected Employees
has the meaning set forth in Section 31.1 of the Agreement.
Affiliates
means, with respect to a Party, any entity at any time Controlling, Controlled
by or under common Control with such Party.
Agreement
has the meaning set forth in the Cover Page of the Agreement.
Allocation Percentage
has the meaning set forth in the “Service Levels” Exhibit.
Amendment
means a modification to the Agreement made in accordance with Section 42.2 of
the Agreement.
At Risk Amount or Amount at Risk
has the meaning set forth in the “Service Levels” Exhibit.
Audit Period
has the meaning set forth in Section 9.1 of the Agreement.
Change
has the meaning set forth in Section 30.4.1 of the Agreement.
Change Control Process
has the meaning set forth in Section 30.4.1 of the Agreement.
Change of Control
means the transfer of the Control of a Party, or a sale of substantially all of
the assets of a Party, from the persons or persons who hold such Control on the
Effective Date to another person or persons, but shall not include a transfer of
the Control of a Party to an Affiliate of such Party.
Change Request Authorization(s)
means the process and any related forms required to request and authorize
Changes requested by Customer Contract Manager or its designee, where such
Changes are within the scope of the existing Services.
Charges
means the charges and pricing for the Services as set forth on the Cover
Page and the “Charges” Exhibit.
Claim
means any civil, criminal, administrative or investigative action or proceeding
commenced or threatened by a third party.
Commencement Date
means the date(s) on which Supplier becomes responsible for performance of the
Services, as set forth in any applicable Statement(s) of Work.
Commercially Reasonable Efforts
whether capitalized or not, means taking such steps and performing in such a
manner as a well-managed, financially responsible company would undertake where
such company was acting in a determined, prudent, diligent and reasonable manner
to achieve a particular desired result for its own benefit and the benefit of
all its customers.
Company Information
means collectively the Confidential Information and Trade Secrets of a Party
and/or a designated group including such Party. Company Information also
includes information which has been disclosed to such Party and/or a designated
group including such Party by a third party, which Party and/or a designated
group including such Party is obligated to treat as confidential or secret.





2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Confidential Information
means with respect to a Party and/or a designated group including such Party,
any and all proprietary business information (including, without limitation,
Personally Identifiable Information) of the disclosing Party and/or a designated
group including such Party and/or of third parties in the possession of the
disclosing Party and/or a designated group including such Party, treated as
secret by the disclosing Party and/or a designated group including such Party
(that is, it is the subject of efforts by the disclosing Party and/or the
designated group including the disclosing Party that are reasonable under the
circumstances to maintain its secrecy) that does not constitute a Trade Secret
(defined below), including, without limitation, any and all proprietary
information in the possession of such disclosing Party and/or a designated group
including such Party of which the receiving Party becomes aware as a result of
its access to and presence at the other Party’s and/or a designated group’s
including such Party facilities.
Contract Records
has the meaning set forth in Section 9.1 of the Agreement.
Control, Controlling, or Controlled
means with regard to an entity the legal, beneficial or equitable ownership,
directly or indirectly, of 50% or more of the outstanding equity or capital
stock (or other ownership interest) of such entity ordinarily having voting
rights, or the equivalent right under contract to control management decisions.
Cover Page
has the meaning set forth on the Cover Page of the Agreement.
Credit Percentage
has the meaning set forth in the “Service Levels” Exhibit.
Critical Deliverables
means those deliverables performed on a one-time or periodic basis, for which a
Deliverable Credit may be payable in accordance with Section      of the
“Service Levels” Exhibit and described in the applicable Statement(s) of Work,
Critical Deliverables are identified in the applicable Statement(s) of Work.
Critical Deliverables are not Critical Service Levels.
Critical Service Levels
means those Service Levels established under the “Service Levels” Exhibit for
which a Service Level Credit may be payable. It is the intent of the Parties
that all Critical Service Levels shall be quantifiable, measurable and
objective.
Customer
has the meaning set forth in the Cover Page of the Agreement.
Customer Account Executive
has the meaning set forth in Section 30.1.2 of the Agreement.
Customer Auditor
has the meaning set forth in Section 9.2 of the Agreement.
Customer Business
means the businesses engaged in by Customer Group.
Customer Compliance Policies
means Customer Group corporate compliance policies listed on the “Customer
Policy Compliance Certificate” Exhibit, the security policies and protocols
provided in the “Supplier Security Information Security Standards” Exhibit, the
policies and provisions provided in the “Special Safeguards for Competitive
Security” Exhibit, and/or otherwise referenced in the Agreement, as modified,
amended and/or supplemented from time to time by Customer Group.
Customer Data
means (i) all data and information collected, generated, provided or submitted
by, or caused to be collected, generated, provided or submitted by, Customer
Group in connection with the Services; (ii) all data and information regarding
Customer Business collected, generated or submitted by, or caused to be
collected, generated, provided or submitted by, Supplier and/or its Affiliates
and subcontractors; (iii) all data and information regarding Customer Business
processed or stored, and/or then provided to or for Customer Group, as part of
the Services, including, without limitation, data contained in forms, reports
and other similar documents provided by Supplier as part of the Services; and
(iv) Personally Identifiable Information, but excluding from items (i) through
(iv), information regarding Supplier’s personnel provided to Customer, and
regarding Supplier’s costs other than those costs that Supplier is obligated to
provide to Customer Group under the Agreement.



2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Customer Governmental Orders/Judgments
means all federal, state, provincial, regional, territorial and local laws,
statutes, statutory instruments, ordinances, regulations, rules, executive
orders, supervisory requirements, directives, circulars, opinions, interpretive
letters and other official releases of or by any government, or any authority,
department or agency thereof applicable to any members of Customer Group.
Customer Group
means individually and collectively Customer and its existing and future
Affiliates that use or receive any portion of the Services.
Customer Group Competitors
means the entities and persons listed on the “Parties’ Competitors” Exhibit.
Customer Indemnitees
has the meaning set forth in Section 19.1 of the Agreement.
Customer Software
means Software that is owned by the members of Customer Group.
Customer Supplied Software
Means software owned or licensed by Customer that is provided to Supplier,
either to install in Supplier’s systems or to access through a Customer portal,
for purposes of manufacturing the Products. The Customer Supplied Software is
listed on Exhibit 16 along with the rights to access and use each such software
for purposes of manufacturing the Products.
Customer Systems
means the computer equipment, Software, data networks and systems used and
operated by Customer Group for its information technology requirements.
Customer’s Tools
has the meaning set forth in Section 22.1 of the Agreement.
Defect
means a breach of the Services Warranty in Section 16.1 of the Agreement.
Delay


Deliverables
has the meaning set forth in Section 6.4 of the Agreement.


has the meaning set forth in the Development Services Exhibit
Deliverable Credits
means the monetary amount(s) that Supplier shall pay to Customer (or apply
against Charges) in the event of a failure to achieve a Critical Deliverable as
listed in the “Service Levels” Exhibit and its Attachment(s).
Derivative Work
means a work based on one or more pre-existing works, including without
limitation, a condensation, transformation, expansion or adaptation, which would
constitute a copyright infringement if prepared without authorization of the
owner of the copyright of such pre-existing work.
Design
the trade dress, visual design, and copyrights in the non-functional aspects of
the Products and packaging
Dispute
has the meaning set forth in Section 43.3 of the Agreement.
Effective Date
means the date set forth on the Cover Page of the Agreement.
End User(s)
has the meaning set forth in Section 1.1 of the Agreement.
Ensure or ensure
means a commitment to perform a function or task associated with an obligation.



3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




Equipment








Equipment Charge


Means any machines, tools or gear which are not specific to the Services
provided to Customer and can be readily used within Supplier operations to
produce or provide Services to other Supplier customers.




Means with respect to Equipment owned by Supplier that is implicated by the
relevant termination event and used by Supplier on a fully dedicated basis to
perform the Services, if Customer decides not to purchase such Equipment and
Supplier is not able to redeploy such Equipment within sixty (60) days of the
date on which such Equipment is no longer required to perform the Termination
Assistance Services, the amount included in the Wind-Down charges shall consist
of the sum of the book value for each such item of Equipment, net any amounts
recovered by Supplier through the sale or other disposition of such Equipment.
EU
means the European Union.
Excess Material
has the meaning set forth in Section 2.6.2 of the Agreement.
Forecasts
has the meaning set forth in Section 2.5 of the Agreement.
Harmful Code




Immediately and Promptly or immediately and promptly
has the meaning set forth in Section 16.1.3 of the Agreement




in all its and their forms and wherever it is used in the Agreement, regardless
of capitalization, shall mean as soon as reasonably practicable.
Including and including (and its derivatives, such as “include” and “includes”)
means including without limitation.
Intellectual Property or Intellectual Property Rights
means, on a worldwide basis, any and all: (i) rights associated with works of
authorship, including copyrights, moral rights and mask-works; (ii) trademarks
and service marks; (iii) trade secret rights; (iv) patents, designs, algorithms
and other industrial property rights; (v) other intellectual and industrial
property rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (vi) registrations,
initial applications, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing).
Interpretative Issue
has the meaning set forth in Section 17.6.2 of the Agreement.
Inventions
has the meaning set forth in Section 23.3 of the Agreement.
Key Measurements
means those Service Levels for which no Service Level Credit is payable, but
which are meaningful to Customer Group business, and are described in the
“Service Levels” Exhibit and/or applicable Statement(s) of Work.
Key Supplier Personnel
has the meaning set forth in Section 32.3.8 of the Agreement.
Key Supplier Personnel Positions
means those personnel furnished by Supplier to perform the Services who are
designated Key Supplier Personnel and/or occupy positions designated as Key
Supplier Personnel Positions, as designated by Customer from time to time,
pursuant to Section 32.3.8 of the Agreement.
Legal Requirements
has the meaning set forth in Section 14.1 of the Agreement.
Long-Lead Material
has the meaning set forth in Section 2.6 of the Agreement.
Losses
means all judgments, settlements, awards, losses, charges, liabilities,
penalties, interest claims (including taxes and all related interest and
penalties incurred directly with respect thereto), however described or
denominated, and all related reasonable costs, expenses and other charges
associated with defending and/or settling a Claim (including all reasonable
attorneys’ fees and all disbursements, interest and penalties), however
described or denominated.
Materials
as the meaning set forth in Section 3.1 of the Agreement.



4
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Materials Declaration Requirements
has the meaning set forth in Section 14.5.1 of the Agreement.
Minimum Contractual Requirements
means the minimum contractual requirements required by NCR as set forth in the
Statement of Work - Manufacturing Services and Specifications Exhibit
New Services
means (A) additional services or modifications to the Services requested by
Customer (i) which have a material impact on Supplier’s cost, (ii) that are
materially different from the Services, and (iii) to which the existing pricing
mechanisms in the “Charges” Exhibit cannot be applied, or (B) onetime start up
or transition costs not included in the existing pricing mechanisms in the
“Charges” Exhibit.
Obsolete Material
has the meaning set forth in Section 2.6.2 of the Agreement.
Out-of-Pocket Expenses
means reasonable, demonstrable and actual out-of-pocket expenses due and payable
to a third party by Supplier that are approved in advance by Customer and for
which Supplier is entitled to be reimbursed by Customer under the Agreement.
Out-of-Pocket Expenses shall not include Supplier’s overhead costs (or
allocations thereof), general and/or administrative expenses or other markups.
Out-of-Pocket Expenses shall be calculated at Supplier’s actual incremental
expense and shall be net of all rebates and allowances.
Parties
means Supplier and Customer.
Party
means Supplier or Customer.
Pass-Through Expenses
has the meaning set forth in the “Charges” Exhibit.
Personally Identifiable Information
means any and all information provided by Customer Group and/or its Affiliates
or collected by Supplier for Customer Group (i) that identifies, or when used in
combination with other information provided by Customer Group or processed by
Supplier on behalf of Customer Group identifies, an individual, or (ii) from
which identification or contact information of an individual person can be
derived. Personally Identifiable Information can be in any media or format,
including computerized or electronic records as well as paper-based files.
Personally Identifiable Information includes, without limitation, a person’s
name, home and work contact information, email address, social security number,
social insurance number, or other government-issued identifier, and all
information about the individual’s relationship with Customer Group (such as
compensation and benefits information, education, training and professional
qualification data, job information, health and disability data, products and
services purchased data, products and services usage data, etc.) Additionally,
to the extent any other information (such as, but not necessarily limited to,
biometric information) is associated or combined with Personally Identifiable
Information, then such information also will be considered Personally
Identifiable Information.
Pool Percentage Available for Allocation
has the meaning set forth in the “Service Levels” Exhibit.
Procedures Manual
has the meaning set forth in Section 30.3.1 of the Agreement.
Process
means to collect, record, organize, store, adapt or alter, retrieve, consult,
use, disclose by transmission, disseminate or otherwise make available, align or
combine, block, erase or destruct, whether or not by automatic means information
or data.
Products
has the meaning set forth in Section 1.1 of the Agreement.
Proposal
has the meaning set forth in Section 10.2.1 of the Agreement.
Purchase Order
has the meaning set forth in Section 2.1 of the Agreement.
Request
has the meaning set forth in Section 10.2.1 of the Agreement.
RMA
has the meaning set forth in Section 16.4 of the Agreement.
RMA Product
has the meaning set forth in Section 16.4 of the Agreement.



5
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Samples
has the meaning set forth in Section 4.2 of the Agreement.
SSCO
Means a self-service check out device primarily used at large grocers and
retailers with the sole function of allowing a customer to checkout and pay for
products at the exit counter. The self-service checkout must have a user
interface display, CPU, controller board, payment mounting bracket and device,
and printer with options for scanners (handheld, bioptic, and/or single window,
security scale, basket shelf, cash device, coin device, and infeed/outfeed
belts. For the avoidance of doubt vending machines and kiosks, attended or
unattended, are not considered SSCO. Further depicted below for clarity:











scopicjpega02.jpg [scopicjpega02.jpg]


6
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Service Level Default
means Supplier’s level of performance for a particular Critical Service Level or
Key Measurement fails to meet the applicable Target Service Level at any time or
Supplier’s level of performance fails to meet a particular Critical Deliverable.
Service Level Termination Event(s)
means (a) in any rolling 12 month period at any point during the Term, Supplier
has a total of 4 or more Service Level defaults for the same Critical Service
Level; or (b) the Total Service Level Credits at any time are equal to or
greater than 25% percent of sum total of the aggregate At Risk Amount for the
preceding 12 month period.
Service Levels
means the standards of performance to be met or exceeded by Supplier in
providing the Services (including, without limitation, the Critical
Deliverables). The Service Levels are set forth in the “Service Levels” Exhibit.



7
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Services
means the services, functions and responsibilities, as they may evolve during
the Term and as they may be supplemented, enhanced, modified or replaced,
comprised of (i) the services, functions, and responsibilities described in the
Agreement, including the Termination/Expiration Assistance; (ii) the services,
functions, and responsibilities reasonably related to the tasks described in the
“Statement of Work - Manufacturing Services and Specifications” Exhibit; (iii)
the projects as set forth in a Statement of Work by the Parties; (iv) New
Services upon execution of an Amendment by the Parties incorporating such New
Services into the Agreement; and (v) any services, functions, and
responsibilities not specifically described in the Agreement which are an
inherent or necessary part or subpart of, and which are required for the proper
performance and provision of, the services, functions, and responsibilities
described above. Changes during the Term in the services, functions and
responsibilities described above shall not be deemed to be New Services, if such
services, functions and responsibilities evolved or were supplemented and
enhanced during the Term (a) by Supplier in its sole discretion, or (b) are
required to be made by Supplier as part of the services, functions or
responsibilities described above pursuant to the terms of the Agreement unless
specifically identified in the Agreement as a New Service.
Services Warranty
has the meaning set forth in Section 16.1 of the Agreement.
Software
means applications software and all other software that perform (or assist in
performing) tasks in connection with the Services.
Specifications
has the meaning set forth in Section 4.1 of the Agreement.
Statement of Work
means a statement by the Parties and setting forth the scope of work, fees,
timeline and other relevant terms regarding the Services to be performed by
Supplier. A Statement of Work may implement Changes where such Changes are
outside the scope of the existing Services.
Supplied Software
means Software that is owned by Supplier or its Affiliates.
Supplier
has the meaning set forth in the Cover Page of the Agreement.
Supplier Account Executive
has the meaning set forth in Section 32.1 of the Agreement.
Supplier Indemnitees
Supplier Personnel
has the meaning set forth in Section 19.2 of the Agreement.
means any and all personnel furnished or engaged by Supplier to perform the
Services, including employees and independent contractors of (i) Supplier, (ii)
its Affiliates and (iii) Supplier’s and its Affiliates’ subcontractors.
Supplier Supplied Software
means Supplier Software and Third Party Software that Supplier uses or provides
to Customer to Use on behalf and for Customer Group in accordance with this
Agreement.



8
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Supplier Tools
means any Equipment, tools, know-how, methodologies, processes, technologies or
algorithms selected and provided or made available by Supplier and used by
Supplier in providing the Services.
Target Service Level
means the minimum level of performance set forth in the “Service Levels”
Exhibit and/or any applicable Statement(s) of Work with respect to each Critical
Service Level and Key Measurement.
Term
has the meaning set forth in Section 1.1 of the Agreement and any extension of
the Term described in the Agreement.
Termination
has the meaning set forth in Section 25 of the Agreement.
Termination/Expiration Assistance
has the meaning set forth in Section 27.1 of the Agreement.
Third Party Contracts
means those contractual, leasing and licensing arrangements to which one or more
members of Customer Group, or their or its Affiliates, is a party and pursuant
to which a member of Customer Group receives any third party products, software
and/or services that Supplier will access or use in providing the Services and
for which Supplier is assuming operational, compliance, financial, management
and/or administrative responsibility under the Agreement.
Third Party or third party
means any person or entity that is not a Party to the Agreement and is not an
Affiliate of a Party to the Agreement.
Total Service Level Credits
means the amount equal to the sum of the actual Service Level Credits paid in
any rolling 12 month period at any time during the Term.
Trade Secrets
means with respect to a Party and/or designated group including such Party,
information related to the services and/or business of the disclosing Party
and/or such group and/or of a third party which (a) derives economic value,
actual or potential, from not being generally known to or readily ascertainable
by other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts by the disclosing Party and/or such group that are
reasonable under the circumstances to maintain its secrecy, including without
limitation (i) marking any information clearly and conspicuously with a legend
identifying its confidential or proprietary nature; (ii) identifying any oral
presentation or communication as confidential immediately before, during or
after such oral presentation or communication; or (iii) otherwise, treating such
information as confidential or secret. Assuming the criteria in sections (a) and
(b) above are met, Trade Secrets include, but are not limited to, technical and
nontechnical data, formulas, patterns, compilations, computer programs and
software, devices, drawings, processes, methods, techniques, designs, programs,
financial plans, product plans, and lists of actual or potential customers and
suppliers.
Trademarks
has the meaning set forth in Section 23.1.1 of the Agreement.

Use
means to make, have made, use, copy, maintain, modify, enhance, display,
perform, distribute or create Derivative Works.
Warranty Period
has the meaning set forth in Section 16.1 of the Agreement.
Wind-Down Charges
means the following expenses or charges as a result of a termination of this
Agreement that are not otherwise subject to payment or reimbursement by Customer
under this Agreement and to the extent reasonably necessary and actually
incurred by Supplier (Supplier shall provide Customer evidence of such
expenses), after Supplier takes Commercially Reasonably Efforts to mitigate the
adverse financial impact: (i) lease termination obligations, provided that, upon
Customer’s request, Supplier shall provide to Customer copies of lease
agreements entered into with respect to Supplier-leased Equipment and Supplier
facilities used exclusively for the Services; (ii) the Equipment Charge; (iii)
the cost of the Materials and any Work In Process (WIP) necessary to fulfill
Customer’s 6-month Forecasted requirements, which Materials and WIP shall be
transferred to Customer; (iv) any Products which Supplier has completed
manufacture prior to termination pursuant to an outstanding Purchase Order for
which payment has not been made (which, notwithstanding anything herein to the
contrary, shall be purchased and delivered to Customer in accordance with the
Agreement, including the full Charges for such Products); and (v) severance
expenses to any Supplier employees that are laid off as a direct and proximate
result of the termination of the Agreement, and solely to the extent Supplier is
legally obligated to incur such expenses. In those circumstances in which
Supplier is entitled to recover Wind-Down Charges under this Agreement, Supplier
shall submit an estimate of the anticipated Wind-Down Charges, together with
ways in which such expenses may be mitigated or reduced, within 30 days after
the event triggering such Wind-Down Charges. Wind-Down Charges to be recovered
by Supplier shall be reduced to the extent Customer or its designees assume
financial obligations that Supplier would otherwise have incurred as a result of
such termination.
Work Made for Hire
has the meaning set forth in Section 23.3 of the Agreement.





9
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 2
STATEMENT OF WORK - MANUFACTURING SERVICES AND SPECIFICATIONS


Until such time as the parties agree to a full Statement of Work, the following
terms comprise the SOW:
This Statement of Work #1 is intended to form part of the Master Manufacturing
Services Agreement (“Agreement”) between NCR Corporation (“Customer”) and Jabil
Inc. (“Supplier”).
Interpretation/Definition: Unless specifically defined in this SOW, capitalized
terms will have the same meanings in this SOW as are ascribed in the Agreement
[Commencement Date/Term]
•
General Purpose

a.
Intent of this SOW: This statement of work is for Jabil Chihuahua to manufacture
and test of the NCR ATM and SSCO products

b.
Product names: ATM, SSCO

c.
Part/SKU Numbers:

SSCO
 
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
ATM
 
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
[*****]
 
 
 
 
 
 
 
 



•
Specifications:

§
all of [*****], NCR Supplier Quality Manual; NCR Service Design & Logistics
Supplier Guide

§
[*****]

§
[*****]



1
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


2.Service Description
a.
Transition Services: to be completed by the parties prior to May 31, 2018
including: Milestones, dependencies, knowledge Transfer Critical Deliverables,
etc. Insert Pete’s plan / timeline for initial startup

b.
Transition of Materials and Equipment: (i) Supplier will purchase Customer’s
existing on-hand Materials, to the extent not required by Customer for its
production and to the extent required for Supplier to produce Products per the
Forecast and Purchase Orders. Purchases will be made through POs issued by
Supplier to Customer, applying the cost provided by Customer to Supplier as part
of the Pricing, for delivery FOB Customer’s dock in Midland or Columbus,
Georgia. Materials will be purchased, if at all, prior to December 31, 2018,
(ii) Supplier may purchase Equipment from Customer from Customer’s facilities in
Midland and Columbus at Supplier’s discretion, at any time prior to October 1,
2018. Pricing will be agreed when Supplier makes a request to purchase. Supplier
will prioritize the use of the [*****] of Equipment, if time allows, to meet the
accelerated schedule. If Supplier is unable to wait for Customer to make the
Equipment available to meet accelerated schedule, Customer acknowledges that
Supplier will purchase new Equipment instead of purchasing it from Customer.
(iii) Customer will procure Material necessary for Supplier to produce Products
during the transfer schedule [*****]. All Material will be provided either by
the Customer, and purchased by Supplier at Customer’s cost, or by transfer of
Customer purchase orders to Supplier for the necessary Material. (iv) Supplier
will provide to Customer a quotation for any costs needed to purchase Customer
Tools or New Services required for Supplier to fulfill its Services obligations.
Customer will be responsible to either pay for such costs or reimburse Supplier
upon mutual agreement on the quoted costs.

c.
Go live date for the first products from supplier is estimated to be, and
Supplier will use its Commercially Reasonable Efforts to achieve these dates:

SSCO
 
First shipment
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
ATM
 
 
 
[*****]
7/25/18
 
[*****]
8/1/18
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]



d.
Manufacturing Services Final assembly for SSCO and ATM per specifications

e.
Responsibility Matrix



2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


The Responsibility Matrix set forth below indicates which party is accountable
for certain listed processes, activities and tasks as part of the Services.
Entries in both columns indicate a shared responsibility or combined effort
between the Parties. Where responsibility is shared, Supplier shall have
responsibility for completing the task and Customer shall have decision-making
authority. It is not the intent of the Responsibility Matrix to identify or
define every process, activity or task to be performed by Supplier in connection
with the Services. Supplier is responsible for all Services required by Customer
within the subject areas covered by this Service Description, whether or not the
particular task or responsibility is expressly stated in the Responsibility
Matrix or otherwise in this Service Description.
TBD
Item I.
Services
Supplier
Customer Procurement
BTB
 
X
 



f.
Key Personnel – [Supplier to complete]

g.
Quality Standards- [Quality standard for manufacturing]

h.
Other Supplier Obligations

i.
Jabil manufacturing facility, Chihuahua, MX

3.    Lead time – PO accept/reject/alternate date within 2 days
Lead time PO Rcpt to Dock (forecasted ATM/SSCO) – [*****] (ATM/SSCO) or as
mutually agreed.
For customer satisfaction and OBF fulfillment requests, an expedited ordering
system to be employed. For component-part requests received by 12:00pm, Jabil to
ship overnight same-day. All orders received after 12 to be shipped the
following day, overnight delivery.
4.    Forecasting – 12 months out (base and feature) – monthly updates
5.    Change order (PO set for one PID/Config, we want a diff one) –
Config changes can be negotiated within [*****] of ship date assuming material
is available. Config changes within the [*****] of ship
6.    Reconfiguration: supplier to reconfigure ATM/SSCO units when needed based
on time and material quote.
7.    Regulatory requirements including environmental: see Specifications.
8.    Customer Supplied Materials [List all materials that will be supplied by
Customer] – COA process, customer supplied stickers, cameras?
These items are to be set up as a purchasable item and are in the Bill of
Material driven by a factory fitted kit.  A purchase order will be issued to the
“Customer” at zero dollar value to supply the parts free of charge to the
assembly location for integration to the unit as per the Bill of Materials and
FFK (Factory


3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Fitted Kit) guidelines.  These parts traditionally will fall into the format of
123-1234567-F.  The -F indicates it is an item that is supplied free of charge
from the customer.  The Customer in this instance is treated as a supplier of
these parts.
9.    Customer Tools: See Attachment 2-A
10.    Data collection requirements: - IT – testing system will identify most
data collection requirements.
Quality Plan includes report-out requirements that Jabil holds responsibility to
determine best data collection, storage, and interpretation methods regarding
quality metrics.
Test data (journals) including configuration and genealogy to be included in IT
& ME requirements
11.    Warranty-tracking requirements: - [*****] from Shipment, workmanship,
12.    Epidemic Failure Thresholds: -see section 16.5 of the Agreement
13.    Required reports – [Insert in KPI/ Service Level as applicable] – KPI’s,
RCA’s(required for OBF, FTT, Material Defect)
14.    Regulatory approvals required from Supplier: - See Specifications
15.    In-Warranty Repair Obligations: - Customer will notify Supplier promptly
of any alleged claims of a Defect in Product or Non-conformance in any component
or Material of the Product in question. In that notification, Customer will
provide information identifying the Product, component or Material to be
returned to Supplier along with identifying information (serial numbers, date
codes, shipment date) and provide a description of the nature of the alleged
Defect or Non-conformance. Any Product, component or Material that is allegedly
Defective or Non-conforming will be returned to Supplier for analysis and
verification within thirty (30) days. For the purposes of this section, “Defect”
means any failure of the Product to meet the Service Warranty. “Non-conformance”
means any failure of a component or Material in the Product that is not a breach
of the Services Warranty and requires Supplier to pass-through available
remedies from the applicable third-party vendor.
a.
If this failure is caused by a Defect, Supplier will either:

i.
provide repaired or replacement components or Materials and use Customer’s
Customer Engineers (“CE”) to repair the problem, and pay Customer’s CE charges
on a time and materials basis applying the hourly rates in Attachment 2-B,
subject to annual CPI increases; or

ii.
Supplier will repair or replace the Product within [*****] business days of
receipt by Supplier of the Product and all required associated documentation.
Supplier will reimburse Customer for the reasonable cost of transporting the
Product to Supplier’s designated repair facility and Supplier will deliver the
repaired Product or its replacement, FCA Customer’s designated destination.

b.
If no such Defect is found, Customer shall reimburse Supplier for all actual,
reasonable and out-of-pocket costs and expenses incurred to analyze and, if
requested by Customer, repair or replace the non-Defective Product and Customer
shall bear responsibility for all transportation costs to and from Supplier’s
designated repair facility.

c.
If this failure is caused by a Non-conformance:



4
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


i.
Supplier will manage the warranty claim with the third-party vendor and
pass-through any contractual remedies that are available.

16.    Out of warranty repair responsibilities: Customer to notify Supplier of
any planned return of Product requiring repair or reconfiguration. Supplier will
provide Customer a quotation to cover any time and materials required to perform
the repair or reconfiguration needed. Customer will pay Supplier for and
mutually agreed costs.
17.    Minimum Contractual Requirements: see obligations in Section 3.2 of the
MSA and Attachment A (herein)


5
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




Attachment A to Statement of Work


WARRANTY. Supplier warrants that (a) it is free to enter into this PO and has no
obligations or requirements under any other agreement contrary to any of the
terms and conditions contained herein; (b) hardware will be new and unused on
delivery; (c) for a period of [*****] (or longer period as offered by Supplier)
after date of receipt by Customer: (i) Products furnished hereunder will be in
full conformity with all specifications and other applicable documentation; (ii)
hardware will be merchantable, and will be free from defects in material,
workmanship and design; (d) software will contain no viruses or harmful code on
delivery; and (e) Supplier will employ industry-standard technical practices,
skills, care and judgment in its performance of any services pursuant to this
PO. These warranties will be in addition to any standard warranties provided by
Supplier for the Products, will survive inspection, test, acceptance, and
payment, and will inure to the benefit of Customer, its successors, assigns, and
customers (including but not limited to resellers and end users). Customer may,
at its option, either return for full refund or credit, or require prompt
correction, replacement or re-performance of defective or nonconforming
Products, which right will be in addition to such other rights as Customer may
have in law or equity. Return to Supplier of any defective or nonconforming
hardware will be made at Supplier's expense. Corrected or replaced Products will
be subject to this warranty to the same extent as Products originally delivered
under this PO. For Products purchased for resale, Supplier acknowledges that
Customer may make similar warranties to its resellers or end users in reliance
upon the warranties in this PO. Supplier will defend, indemnify, and hold
Customer harmless from and against any demand or claim made by any third party
(including but not limited to Customer's resellers and end users) directly or
indirectly alleging a Product's failure to comply with the warranties in this
PO.


EPIDEMIC FAILURES. Customer may notify Supplier that an Epidemic Failure has
occurred (where “Epidemic Failure” means the failure of at least [*****] percent
of the hardware in any Lot, and “Lot” means a specific quantity of hardware that
is (i) produced under uniform conditions and series of operations, or (ii)
produced according to a single manufacturing order or design, or (iii) otherwise
affected by a common root cause of failure). Such notice will include a
description of the nature of the failure and other supporting data, which may
include data supplied by Customer’s distributors, resellers, subcontractors or
customers. Customer will establish a field retrofit order (“FRO”) that sets out
the detailed plan to remedy an Epidemic Failure or a safety/ hazard situation,
including at end-user sites, in plants and in warehouses, if applicable. The
plan generally will include a process and repair method for deploying and
implementing the repair and or replacement of all affected hardware in the
Lot(s) and the estimated costs to deploy the fix dependent on the quantity of
affected Product. Supplier will be responsible for all costs of implementing the
FRO (whether inside or outside of the warranty period) including (a) replacement
parts, materials, sub-assemblies or supplies; (b) technical support labor costs
in handling customer calls; (c) on-site service labor in replacing all hardware
within the Lot(s); and (d) all packaging, shipping and handling costs to and
from the customer and warehouse locations and Supplier’s repair facility. The
FRO will be applicable for all hardware within the relevant Lot(s) unless and to
the extent Supplier can establish that specific hardware within the Lot(s) are
not affected by the root cause. In addition to the foregoing, Supplier will, at
Customer’s option, appoint a senior level representative to coordinate a
root-cause analysis and cooperate with Customer in the development of the FRO.


LICENSE GRANTED. Supplier grants Customer a royalty-free, perpetual, worldwide,
non-exclusive, non-transferable license to distribute and re-sell any software
Product or software component of a Product it either directly or indirectly by
(a) transferring the package to its customer without altering the package or its
contents, in which case Supplier will license the software directly to the end
user subject to the license terms it provided in the package; or (b) licensing
the software to its customers pursuant to its standard terms and conditions.
Supplier grants to Customer a perpetual worldwide non-exclusive license to use
Supplier's trademarks and trade names on or in connection with the Software.
[*****]




6
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


INTELLECTUAL PROPERTY INFRINGEMENT. At its expense, Supplier will defend,
indemnify, and hold harmless Customer and its affiliates, and their agents,
assigns, distributors, resellers, customers and end users (each an “Indemnitee”)
from and against all costs, expenses, damages and losses arising out of or
relating to any actual or threatened claim, suit or proceeding brought against
any Indemnitee alleging that any Product or its use infringes [*****] (each a
“Claim”). [*****] Without limiting the foregoing obligations, Supplier will pay
all costs and damages finally awarded with respect to, and/or pay all amounts in
settlement of, any Claim. [*****] The foregoing obligations will not apply to
any Claim caused by [*****].


COMPLIANCE. Supplier will conduct business ethically and comply with Customer’s
Supplier Code of Conduct available at this site:
http://www.ncr.com/company/suppliers/manuals-forms-and-templates. In connection
with providing Products under this PO, Supplier will, at its expense, and will
cause its agents, employees and subcontractors to comply with all applicable
federal, state, local and foreign laws, rules, acts, orders and regulations,
including but not limited to laws pertaining to anti-bribery, anti-corruption,
employment, import and export compliance, antitrust, environmental health,
safety and electronic/product and waste take-back (“Applicable Law”). Supplier
will identify and procure all required permits, certificates, licenses,
insurance, approvals and inspections; and will submit all reports,
certifications, and other documents as required, including information related
to the proper and safe handling of the Products. Should Supplier's services
hereunder require Supplier to perform, support, or handle any importation of any
item into the U.S., Supplier will cooperate with Customer to address the
recommendations of U.S. Customs relative to its Customs-Trade Partnership
Against Terrorism (C-TPAT) program and comply with its requirements. Supplier
shall, upon request, provide such information to Customer as is reasonably
necessary for Customer to satisfy any reporting or similar obligations required
by Applicable Law, including, without limitation, Customer’s obligations under
the Dodd-Frank Wall Street Reform and Consumer Protection Act with respect to
disclosure regarding its use of conflict minerals. To the extent permitted by
Applicable Law, Supplier will utilize standard industry practices to ensure
fitness of employment if Supplier is required to perform any work or services at
an Customer or Customer customer location, such as but not limited to: a)
criminal background checks with positive outcome, b) credit checks, c) driving
records, or d) drug test.. Supplier will not employ any person performing work
on Customer related Products that fail or would fail to meet the foregoing
fitness criteria, and should any objectionable, unskilled, or unfit person be
employed by Supplier, Supplier will, upon request of Customer, cause such person
to be removed from providing the services hereunder. Any provision which is
required to be a part of this PO by virtue of any law is incorporated herein by
reference. . Supplier and its employees, agents and contractors will adhere to
Customer's site security rules when visiting Customer premises.


PRODUCT LIABILITY & INSURANCE. Supplier will defend, indemnify and hold harmless
Customer and its affiliates, and their agents, assigns, distributors, resellers,
customers and end users (each an “Indemnitee”) from and against all liability
resulting from any and all claims by third parties for loss, damage or injury
(including death) caused by any Product to the extent not caused by [*****].
Supplier will maintain at all times relevant to this PO, and at its expense, all
insurance required by law, including, without limitation, [*****].


7
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




Attachment 2-B


Standard CE Global Labor Rates






Country
2017
FRO/
Warranty Rate
 
Country
2017
FRO/
Warranty Rate
BRAZIL
[*****]
 
BAHRAIN
[*****]
ARGENTINA
[*****]
 
CYPRUS
[*****]
CHILE
[*****]
 
UNITED ARAB EMIRATES
[*****]
COLOMBIA
[*****]
 
EGYPT
[*****]
DOMINICAN REPUBLIC
[*****]
 
GHANA
[*****]
MEXICO
[*****]
 
GREECE
[*****]
PERU
[*****]
 
JORDAN
[*****]
PUERTO RICO
[*****]
 
KENYA
[*****]
AUSTRIA
[*****]
 
KUWAIT
[*****]
BELGIUM
[*****]
 
LEBANON
[*****]
CZECH REPUBLIC
[*****]
 
SAUDI ARABIA
[*****]
DENMARK
[*****]
 
QATAR
[*****]
FRANCE
[*****]
 
NIGERIA
[*****]
GERMANY
[*****]
 
OMAN
[*****]
HUNGARY
[*****]
 
PAKISTAN
[*****]
ITALY
[*****]
 
ZIMBABWE
[*****]
NETHERLANDS
[*****]
 
CANADA
[*****]
POLAND
[*****]
 
UNITED STATES
[*****]
RUSSIA FEDERATION
[*****]
 
BRUNEI DARUSSALAM
[*****]
SPAIN
[*****]
 
INDONESIA
[*****]
SWITZERLAND
[*****]
 
MACAU
[*****]
TURKEY
[*****]
 
MALAYSIA
[*****]
UNITED KINGDOM
[*****]
 
PHILIPPINES
[*****]
CHINA (PRC)
[*****]
 
SINGAPORE
[*****]
HONG KONG
[*****]
 
THAILAND
[*****]
TAIWAN, ROC
[*****]
 
AUSTRALIA
[*****]
INDIA
[*****]
 
FIJI
[*****]
JAPAN
[*****]
 
NEW ZEALAND
[*****]
KOREA (REPUBLIC OF)
[*****]
 
 
 







8
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


EXHIBIT 3
APPROVED VENDORS
This list represents the AVL as of the Effective Date of the Agreement. Further
updates to the AVL will be managed by NCR [*****] system.




[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



9
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 



10
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


EXHIBIT 4
CHARGES


Supplier and Customer agree the pricing for the Services were made under the
following assumptions provided and/or agreed with Customer:
 
1.
Annual volumes of [*****] for ATMs and Self-Service Check-Outs (SSCO)
respectively, described in Table 1;

2.
Inbound Freight of [*****] for ATMs and SSCO raw
materials/components/sub-assemblies respectively (as a percentage of Materials
costs);

3.
Outbound Freight: Charges listed in Table 3 include estimated outbound costs.
The Parties need to review the packaging dimensions and weights for revisiting
the outbound freight costs;

4.
[*****];

5.
Bill Of Material (BOM) Costs (“Costed BOM”) as provided in Table 2 in this
Exhibit, which shall include all hardware, packaging materials, RTV, adhesives
and consumables used in the manufacturing of the product (except Jabil
consumables such as protective and ESD equipment and other labor clothing).
Supplier did not quote or have access to BOM cost breakdown during the RFP
process to validate BOM costs provided;

6.
Product Assembly and Test Cycle times as provided in Table 2 in this Exhibit;

7.
Foreign Exchange Rate of [*****] MXP/USD at the time of the RFP;

8.
Inventory Deposit as described in Exhibit 14;

9.
Warehouse space of [*****] Additional space will be charged separately; and

10.
Customer will pay [*****] for each SSCO 7350 Product delivered prior to December
31, 2018 [*****].

 
If one or more assumptions described in this Exhibit changes during the Term of
the Agreement, Customer and Supplier shall mutually agree on the respective cost
impact of the changes and adjust Charges accordingly. Customer and Supplier
agree to meet quarterly to discuss and agree




Table 1 – volumes quoted




11
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


North America
 
 
 
South America
 
ATM Products
 
 
EAU
ATM Products
EAU
 
 
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
Total
[*****]
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
 
[*****]
 
 
 
 
 
 
 
 
Self Serve Checkout Products
 
EAU
 
 
 
 
[*****]
[*****]
 
 
 
 
[*****]
[*****]
 
 
 
 
Total
[*****]
 
 



Table 2 – Bill of Material Costs, Cycle times and FTT


North America
 
 
 
 
 
North America
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATM Products
 
[*****]
 
[*****]
 
 
ATM Products
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
 
 
 
 
 
[*****]
[*****]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Self Serve Checkout Products
 
 
 
 
Self Serve Checkout Products
 
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
 
 
 
 
 
 
 
 
 
 











12
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Table 3: Charges (Selling Prices)


North America
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATM Products
 
[*****]
 
[*****]
 
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Self Serve Checkout Products
 
 
 
 
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
 
 
 
 





The Charges for the Products in Table 3 were calculated applying the following
Table 4. Future Charges will be calculated by mutual agreement of the Parties,
using Table 4, below, as the baseline for the future Charges.


Table 4: Pricing Calculation


[*****]


13
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


EXHIBIT 5
Service Levels
TO BE ADDED BY MUTUAL AGREEMENT OF THE PARTIES BY 31 MAY, 2018




14
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


EXHIBIT 6
CUSTOMER POLICY COMPLIANCE CERTIFICATE


Pursuant to Section 14.1 of the General Terms and Conditions of the Master
Manufacturing Agreement between NCR CORPORATION and Supplier named below, the
undersigned hereby certifies that it has received and reviewed the below listed
Customer Compliance Polices. Supplier hereby represents, warrants and covenants
that it will strictly adhere to the following Customer Compliance Policies:
Customer Compliance Policies
1.    NCR Supplier Quality Manual available at
http://www.ncr.com/documents/ncr-supplier-quality-manual.pdf


2.     “Data Security and Privacy” Exhibit 7


3.     “Supplier Security Information Security Standards” Exhibit 8


4.    NCR Supplier Code of Conduct available at
http://www.ncr.com/company/suppliers/manuals-forms-and-templates


5.    Service Design & Logistics Supplier Guide available at
http://www.ncr.com/about_ncr/partners/suppliers/service_part_supplier_services.jsp?lang=EN






Supplier hereby acknowledges and agrees that each Customer Policy is subject to
change from time to time at Customer’s sole discretion. Suppliers continued
performance of the Supply Agreement shall be deemed its continuing consent to
Customer Compliance Policies, as amended from time to time.


The undersigned represents and warrants it is authorized to execute this
Compliance Certificate on behalf of the below named Supplier.
SUPPLIER: Jabil Inc.
BY:______________________________
NAME: ___________________________
TITLE:____________________________
DATE:____________________________





15
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 7
DATA SECURITY AND PRIVACY
1.    Obligations of Supplier. With regard to the Processing of Customer Data,
Supplier represents and warrants that Supplier will comply with the requirements
below at all times during the Term of the Agreement:
1.1.    Supplier will Process Customer Data (including in any aggregate form)
only as permitted or required by the Agreement and this Exhibit and only in a
manner that directly supports the Services, and Supplier will Process Personally
Identifiable Information solely in accordance with Customer’s instructions.
1.2    Supplier maintains an information security program which includes
appropriate administrative, technical and physical safeguards that ensures the
confidentiality, integrity and availability of Customer Data, which Supplier
periodically review and update to ensure that the program complies with all of
Customer’s Supplier Information Security Standards and adequately addresses new
and evolving threats; and Supplier train Supplier Personnel (including the
personnel of any of Supplier’s Affiliates or subcontractors) at least annually
about information security and privacy risks and best practices required to
protect the privacy and security of Customer Data.
1.3    If Supplier Process Personally Identifiable Information, then within 48
hours of Supplier’s receipt of a written request from Customer, Supplier will
make available to Customer: (a) the Personally Identifiable Information
necessary for Customer to respond to an individual’s request for access to
Personally Identifiable Information about him or her; (b) the Personally
Identifiable Information necessary for Customer to respond to an individual’s
request to amend his or her information and (if applicable) to incorporate any
amendments to the Personally Identifiable Information; and (c) the information
necessary to enable Customer to provide an accounting of disclosures of
Personally Identifiable Information.
1.4    To the extent permitted by applicable Legal Requirements: (a) prior to
permitting any of Supplier Personnel to Process Customer Data (including the
personnel of any of Supplier’s Affiliates or subcontractors) Supplier will
conduct, or cause to be conducted (by contract or otherwise), third-party
criminal background checks on all such personnel who will Process Customer Data;
and (b) in no event will any individual be permitted to Process any Customer
Data who has (i) been convicted of any criminal offense involving dishonesty or
a breach of trust or who has participated in a pre-trial diversion with respect
to such an offense, or (ii) been convicted of a felony within the last seven
years, or if felony records in the jurisdiction in question do not go back seven
years, then the greatest number of years for which felony convictions are
traceable.
1.5    At Customer’s request, to the extent permitted by Legal Requirements,
Supplier will immediately cause any objectionable, unskilled, or unfit personnel
to be removed from performing the Services.
1.6    Supplier will (a) impose on any Affiliates and subcontractors the same
obligations that are imposed on Supplier in this Exhibit and the Agreement,
including confidentiality obligations, and (b) ensure that Customer has the
right to directly enforce the terms of this Exhibit and the Agreement against
any such Affiliate or subcontractor. Notwithstanding the foregoing, Supplier
will remain solely responsible to Customer for the proper performance of the
subcontracted Processing functions as if such functions were performed by
Supplier.
2.    Sub-processing. omitted.
3.    Security Incidents.
3.1    A “Security Incident” is any inappropriate or unauthorized access to, or
destruction, loss, alteration, disclosure or acquisition of Customer Data or
where Supplier becomes aware of (or reasonably suspects) that any Personally
Identifiable Information has been compromised in any manner. For purposes of
this obligation, “compromise” should be read most liberally to include, without
limitation: (i) any unauthorized access to Personally Identifiable Information,
(ii) any inadvertent disclosure of Personally Identifiable Information to any
third party, (iii) any known or suspected misuse of Personally Identifiable
Information by any person (even if such person was authorized to access the
Personally Identifiable Information), (iv) any suspected use of Personally
Identifiable Information by any person outside of the scope of that person’s
authority (even if such use does not result in harm to the individual data
subject), and (v) any known or




2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


suspected loss, alteration or destruction of Personally Identifiable Information
other than as required (or permitted) by the Services. Supplier will notify
Customer within 24 hours of Supplier’s discovery of a Security Incident by
calling Supplier’s Customer point of contact and by concurrently sending written
notice to law.notices@ncr.com. A Security Incident will be deemed discovered by
Supplier on the first day it is either known to Supplier or Supplier’s Affiliate
or subcontractors. Failure to exercise reasonable due diligence which
contributes to a delay in the discovery of any Security Incident shall be deemed
a material breach.
3.2    To the extent known at the time of Supplier’s report, Supplier’s Security
Incident notification to Customer will include: (a) information about the types
of Customer Data is affected as a result of the Security Incident disclosed,
accessed, destroyed, lost, altered, or acquired; (b) a brief description of what
happened, including the date the Security Incident occurred and the date on
which the Security Incident was discovered and, if known, the root cause of the
Security Incident; (c) if the Security Incident involved Personally Identifiable
Information, the identification of each individual whose Personally Identifiable
Information has been, or is reasonably believed to have been, accidentally or
unlawfully destroyed, lost, altered, disclosed or accessed without authorization
during the time in question and the steps individuals should take to protect
themselves from potential harm resulting from the Security Incident; (d) a brief
description of what Supplier are doing to investigate the Security Incident, to
mitigate losses, and to protect against any further Security Incidents of
similar origin; (e) contact procedures for Customer, its customer(s) or
prospect(s), and/or individuals for questions or to learn additional information
about the Security Incident, which will include a toll-free telephone number,
email address, website, or postal address; and (f) any other information
reasonably requested by Customer. To the extent that the foregoing information
is not available at the time Supplier provides Supplier’s notification to
Customer required by this Section, Supplier will provide such information to
Customer as soon as it becomes available.
3.3    Supplier will promptly take all actions to mitigate, at Supplier’s sole
cost, any harmful effect of a Security Incident. Supplier will investigate and
remedy the Security Incident; provide all information reasonably requested by
Customer about the Security Incident; and will, at no cost to Customer, take, or
cause to be taken, all actions reasonably directed Customer security personnel.
Supplier will maintain, and will cause any third party that Processes Personally
Identifiable Information to maintain, records of any known or suspected Security
Incidents pertaining to the Personally Identifiable Information in accordance
with all commercially accepted industry practices, and will make such records,
or will cause them to be made, reasonably available to Customer upon request.
3.4    Supplier will immediately develop and provide to Customer, or cause to be
developed and provided to Customer, a plan to cure any deficiency which led to
the Security Incident to a level deemed necessary to prevent another Security
Incident of similar origin. Customer will review the plan, and if approved,
Supplier will implement, or cause to be implemented, the plan within a mutually
agreed-upon time frame at no cost to Customer. If Customer determines that the
deficiency cannot be reasonably cured, Customer may, pursuant to Section 5 in
this Exhibit, terminate the affected Services, or the Agreement, without further
obligation to Supplier and Supplier will provide a refund to Customer for any
Services for which Customer has paid but will not have received by the
termination date.
4.    Security Review and Audit.
4.1    Supplier will promptly respond to inquiries from Customer related to
Supplier’s information security program and practices and Supplier’s compliance
with any of Customer’s Supplier Information Security Standards, as may be
necessitated by Customer from time to time to ensure the confidentiality,
integrity and availability of Customer Data.
4.2    Supplier will, at Supplier’s sole expense, have a qualified independent
third party conduct testing of Supplier’s information security controls; such
testing will include (1) a SOC 2 type II audit, (2) a network Penetration Test,
and (3) an application Penetration Test. Supplier will provide, at a minimum, an
overview of the testing conducted, containing the scope, methodology and summary
of findings of third party testing to Customer promptly upon Customer’s request
(including in advance of execution of the Agreement, if requested). “Penetration
Test” means a test manually validated by qualified staff to determine whether
and how a malicious user can gain unauthorized access to assets that affect the
fundamental security of a system or files and must confirm that applicable
controls to prevent such unauthorized access are in place. All


2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


Penetration Tests must meet or exceed applicable industry standards, such as PCI
DSS Penetration Testing Guidance, OWASP Application Penetration Testing, or PTES
Technical Guidelines.
4.3    Supplier will allow, at any time while this Exhibit is in effect and upon
reasonable notice, during normal business hours and with each party bearing its
own expense, Customer’s internal and external auditors, accountants, or any
regulator with jurisdiction over Customer Data, or the designee of such
regulator (collectively, “Auditors”) to examine: (a) any third party test of
Supplier’s information security controls; (b) the adequacy of the control
environments related to the Services; (c) the performance of Supplier’s
obligations under this Exhibit, including those related to Customer’s Supplier
Information Security Standards; and (d) any facilities in which Customer Data is
processed. Supplier will provide reasonable assistance in such an examination.
If Customer Data has been disclosed to any Sub-processor for Processing, then
Supplier will ensure that the Auditors are permitted to conduct examinations of
such Sub-processors as described in this Section 3 in this Exhibit to the same
extent as they would be permitted to provide examinations required of Supplier
as set forth herein.
4.4    If the review or examination indicates that the performance of Supplier’s
obligations does not materially comply with the obligations of this Exhibit, all
Supplier Information Security Standards, then Supplier will immediately develop
and provide to Customer a plan to improve the deficient performance to the level
deemed acceptable by such an examination. Customer will review the plan, and if
approved, then Supplier will implement the plan within a mutually agreed-upon
time frame at no cost to Customer. If Customer determines that the issues cannot
be reasonably mitigated, then Customer may terminate the affected Services, or
the Agreement, without further obligation to Supplier. In either case, Supplier
will reimburse Customer for reasonable costs and expenses incurred in connection
with the audit.
5.    Miscellaneous.
5.1    Interpretation. Unless otherwise expressly set forth herein, the terms of
this Exhibit will control in the case of any conflict with the terms of the
Agreement.
5.2    Construction. Any provision which is required to be made part of this
Exhibit or the Agreement by virtue of any Legal Requirement is incorporated
herein by reference. This Exhibit and the Agreement will be construed in a
manner that most favorably facilitates Customer’s compliance with all Legal
Requirements.
5.3    Amendment. To the extent that any relevant provisions of any Legal
Requirement is materially amended in a manner that changes the obligations of
Customer, Supplier, Customer’s customers or prospects, or an end user, this
Exhibit will be automatically amended to comply with the Legal Requirement as
amended.




3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




Communications and Operations Management: The IT organization manages changes to
the corporate infrastructure, systems and applications through a centralized
change management program, which may include, testing, business impact analysis
and management approval were appropriate. Incident response procedures exist for
security and data protection incidents, which may include incident analysis,
containment, response, remediation, reporting and the return to normal
operations. To protect against malicious use of assets and malicious software,
additional controls may be implemented based on risk. Such controls may include,
but are not limited to, information security policies and standards, restricted
access, designated development and test environments, virus detection on
servers, desktop and notebooks; virus email attachment scanning; system
compliance scans, intrusion prevention monitoring and response, logging and
alerting on key events, information handling procedures based on data type,
e-commerce application and network security, and system and application
vulnerability scanning.


4
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




EXHIBIT 8
SUPPLIER SECURITY INFORMATION SECURITY STANDARDS
1.    Supplier Security Information Security Standards


2.    Network Access
Supplier and its subcontractors will execute a “Network Access” Agreement
(attached hereto as Attachment 1 to this Exhibit 8 and hereby made a part of
this Agreement). In addition, Supplier will cause all of its Supplier Personnel
with access to Customer Systems to execute a “Network” Access Terms Agreement
(“NEAT”) (attached hereto as Attachment 2 to this Exhibit 8 and hereby made a
part of this Agreement).


5
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




ATTACHMENT 1 TO EXHIBIT 8
NETWORK ACCESS AGREEMENT
NCR CORPORATION ("NCR") of 864 Spring St. NW, Atlanta, GA 30308-1007, plans to
grant the party identified below (“you”) access to certain of its internal
computer programs, systems, and communications networks through the NCR Portal
or Reverse Proxy web sites, or other means approved by NCR (collectively, “NCR
Resources”). This Agreement sets forth the terms and restrictions that will
apply to that access.
1.    This Agreement is effective as of _________________, 201__, and will
continue to be in effect and binding against both parties until either party
gives notice of termination to the other as provided herein. NCR may terminate
this Agreement without cause at any time without advance notice to you, or
modify the Attachment at any time upon written notice. You may terminate this
Agreement at any time without cause upon written notice to NCR. Upon termination
of this Agreement, you will immediately cease accessing all NCR Resources;
provided however that such termination will not affect your obligations with
respect to Confidential Information as set forth herein. The parties shall
provide any notice required under this Agreement to the other party’s Contacts
as identified in Attachment A. Either party may change its Contacts upon written
notice.
2.    NCR grants you the right, through your Authorized Employees and subject to
all the terms of this Agreement, to access certain NCR Resources solely for
Permitted Uses. Your Authorized Employees, the NCR Resources and Permitted Uses
are identified in Attachment A. You are responsible for all costs and expenses
you incur in accessing the NCR Resources.
3.    You will permit only Authorized Employees to have access to NCR Resources.
Any use of NCR Resources by other persons, or for other than the Permitted Uses,
is prohibited and may subject you to civil and criminal prosecution. Prohibited
uses include, but are not limited to, the following: (a) using unauthorized NCR
Resources; (b) exhausting network resources; (c) modifying, viewing, copying,
deleting, or obtaining programs or data if not authorized to do so; (d) storing,
installing, or transferring any program or data on or through NCR Resources,
other than as part of the Permitted Uses; (e) causing NCR to incur fees or
service charges; (f) changing the configuration or topology of NCR Resources;
(g) performing any type of network scan, security test, or audit; and, (f)
installing or implementing any type of program that can be used to remotely
control or access any NCR infrastructure, systems or data. You will immediately
notify the NCR Contacts by telephone, as well as immediately provide written
notice to the NCR Contact, should you become aware of any potential or actual
prohibited uses of NCR Resources and will reasonably cooperate with NCR in the
investigation thereof.
4.    You agree to comply with all instructions NCR gives you concerning access
to NCR Resources and the information accessible therefrom. You agree that you
and your Authorized Employees have no expectation of privacy when using or
accessing NCR Resources and the information accessible therefrom, and that NCR
may access, review, use, copy, or delete your messages and files for any purpose
and to disclose them to any party it deems appropriate. You represent and
warrant that all Authorized Employees are subject to confidentiality obligations
consistent with this Agreement, and that you will inform them of their
obligations under this Agreement.
5.    NCR will provide Authorized Employees with passwords and other information
(“Access Information”) necessary to enable them to access the NCR Resources. You
will not, nor will you permit Authorized Employees to, disclose Access
Information to any other person (including but not limited to your other
employees) without NCR’s written consent. You will ensure that Authorized
Employees comply with the policies governing passwords, as well as network and
information security, which NCR will provide to you. NCR may update or revise
such policies upon written notice to you. If NCR provides Access Information for
the purpose of controlling the Access Information of other Authorized Employees,
you will use this capability


6
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


to ensure that users are terminated from the system as soon as their status as
an Authorized Employee changes – in no event shall this timeframe extend beyond
24 hours from the time of status change. By creating Access Information for
other users, you assume responsibility for the user to whom the access is
granted and for actions taken by these users while accessing the NCR Resources.
6.    “Confidential Information” is: (a) this Agreement; (b) all Access
Information; and (c) all information that NCR furnishes to you from, about, or
through NCR Resources that NCR has marked “confidential” or the like. You agree
to take all reasonable precautions to maintain the confidentiality of
Confidential Information except to the extent that (i) NCR authorizes you in
writing to disclose it; (ii) NCR releases it to the public; (iii) a court or
government agency lawfully orders you to disclose it, and you have given NCR
notice of the order in time for NCR to contest it; or (iv) you already knew the
information contained in the Confidential Information or have independently
developed it. You may use Confidential Information only for the Permitted Uses.
You may not copy or store Confidential Information on your computer systems, or
make copies in any form of source code or source-level documentation, unless the
Permitted Uses specifically include the right to make such copies. All
Confidential Information, including copies thereof, is and remains NCR’s
property, and upon termination of this Agreement or the earlier written request
of NCR, you will promptly return all copies thereof to NCR or, at NCR’s request,
will destroy all copies thereof furnished to you.
7.    Unless otherwise noted, NCR is the owner of all trade names, logos and
trademarks referenced on the NCR Resources or contained in the information
accessible therefrom (“NCR Marks”). You acknowledge that you have no proprietary
interest in any NCR Mark and you agree that you may not use the NCR Marks for
any purpose without the express written agreement of NCR.
8.    The NCR solutions, products and services referenced in the information
accessible from the NCR Resources may not be available in all countries and NCR
makes no representation that the information and other materials promoting such
solutions, products and services are appropriate or available for use in all
countries. The NCR Resources are operated by NCR from the United States and you
agree to comply fully with all applicable export laws and regulations of the
United States (“Export Laws”) to assure that neither the NCR Resources, nor any
product thereof, are (a) exported, directly or indirectly, in violation of
Export Laws; or (b) are intended to be used for any purpose prohibited by the
Export Laws, including, without limitation, nuclear, chemical or biological
weapons proliferation.
9.    NCR may, in its sole discretion and without notice to you, make changes,
improvements and/or updates to its solutions, products and services, as well as
the information about such solutions, products and services that is accessible
on or from the NCR Resources.
10.    NCR GRANTS YOU ACCESS TO NCR RESOURCES and the information accessible
therefrom (including without limitation, confidential information) ON AN “AS-IS”
BASIS WITHOUT WARRANTY OF ANY KIND. ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, TITLE, AND FITNESS
FOR INTENDED PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED. UNDER NO CIRCUMSTANCES
WILL NCR BE LIABLE TO YOU FOR ANY DAMAGES OF ANY NATURE WHATSOEVER ARISING OUT
OF YOUR ACCESS TO, USE OF, OR RELIANCE UPON, NCR RESOURCES OR THE INFORMATION
ACCESSIBLE THEREFROM.
11.    YOU WILL BE LIABLE FOR, AND YOU WILL INDEMNIFY, DEFEND, AND HOLD NCR
HARMLESS FROM, ANY SUITS, PROCEEDINGS, CLAIMS, AND DAMAGES (INCLUDING COSTS AND
ATTORNEYS FEES) SUSTAINED BY NCR ARISING OUT OF YOUR ACCESS TO, OR USE OF, NCR
RESOURCES.
12.    New York law (excluding its choice of law rules) governs the
interpretation and enforcement of this Agreement. You may not assign or transfer
the rights granted under this Agreement, nor may you delegate your obligations
or responsibilities hereunder, without NCR’s written consent.


7
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


13.    If any provision of this Agreement shall be held to be illegal, invalid,
or unenforceable, it shall be enforced to the maximum extent permissible so as
to affect the intent of the parties, and the remaining provisions shall remain
in full force and effect.
14.    This is the complete agreement between the parties regarding your access
to NCR Resources; provided, however, that to the extent you and NCR are parties
to an existing reseller, distributor or referral agreement, this Agreement shall
supplement the terms and conditions thereof. In the event of any conflict
between or among the terms and conditions of this Agreement and any other you
may have with NCR, this Agreement shall control with respect to your access to
and use of the NCR Resources. A waiver or amendment of any provision of this
Agreement may only be made in writing signed by the authorized representatives
of both parties.
Agreed and Accepted:


JABIL INC        NCR CORPORATION


By:          By:         


Printed:        Printed:         


Title:         Title:         


Date:         Date         


8
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


 
ATTACHMENT A TO NCR NETWORK ACCESS AGREEMENT


The Authorized Employees are (include name, title, and facility or location):
____________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________


The NCR Resources which Authorized Employees may access are (include program
and/or system name, location, and any other necessary identifying information):
____________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________


The Permitted Uses which you may make of NCR Resources and Confidential
Information are:
____________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________


Check the appropriate box:
You __ are __ are not permitted to make copies on your own computer systems of
NCR Confidential Information, solely for the Permitted Uses.




9
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


NCR Contact: _____________________
 
Your Contact:______________________
Name :___________________________
 
Name:____________________________
Address:__________________________
 
Address:__________________________
Fax:_____________________________
 
Fax:______________________________
Phone:___________________________
 
Phone:____________________________
E-mail:___________________________
 
E-mail:____________________________
 
 
 
With a copy to:
 
 
NCR Corporation
Attention: General Counsel/Notices
864 Spring St. NW
Atlanta, GA 30308-1007
law.notices@ncr.com 
 
 







10
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




ATTACHMENT 2 TO EXHIBIT 8
NETWORK ELECTRONIC ACCESS TERMS (“NEAT”)



--------------------------------------------------------------------------------



Company providing service, (“Company”):
______________________________________________________


Relationship with NCR (circle one): Consultant, Contractor , Other


Individual to be given access:
_____________________________________________________________________
Last Name            First Name        Middle Initial


Primary NCR contact (sponsoring manager) for the above named
individual:________________________


Department Name: ___________________________________________ FML Org. code:
_____________



--------------------------------------------------------------------------------



I am employed by (or work under contract with) the Company listed above, and in
order to perform my work for the Company I will require access to NCR computer
systems and networks, its subsidiaries, affiliates, business partners and/or
customers, referenced as “NCR Systems.” In consideration of the right to access
NCR Systems, I personally agree that:


1.
I will use only the login ID and passwords assigned to me by NCR when I am
accessing NCR Systems;

2.
I will logoff NCR Systems immediately upon completion of each session of
service;

3.
I will not allow any other individual to access NCR Systems;

4.
I will keep strictly confidential the log-in ID, passwords and all other
information that enables such access;

5.
I will not intentionally access any information or data without specific access
authorization from NCR;

6.
I will review and comply with NCR’s Information Protection Practices, which are
available on the NCR Information Security Web page;

7.
I will not intentionally spread viruses and other malicious computer code to NCR
Systems;

8.
I will connect to the public Internet for NCR business purposes only;



11
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


9.
I will always identify myself as a contracted service provider of the Company
and not imply in any way that I am a NCR employee;

10.
I will not copy or transmit NCR’s data to non-NCR individuals or organizations
without specific written authorization by NCR;

11.
I will not install software on any NCR System that is not licensed by NCR and
approved by my Sponsoring NCR manager;

12.
I will not create any alternate means to access NCR Systems;

13.
I will upon completion of my engagement with NCR or upon NCR’s request, return
all documents and other assets provided to me by NCR and discontinue accessing
NCR Systems; and

14.
I will not use information obtained by accessing NCR Systems in a competitive
situation with NCR.



I further agree that all knowledge and information which I may acquire from NCR,
or from NCR’s employees or consultants, or from access to NCR Systems or its
premises pertaining to NCR Corporation’s business plans, strategies, inventions,
designs, methods, systems, improvements, trade secrets and other confidential,
secret or proprietary matters, shall for all purposes be regarded as strictly
confidential and held in trust solely for NCR’s benefit and use, and shall not
directly or indirectly disclose to any person other than to NCR without NCR’s
written consent.


By signing below I acknowledge I have read and fully understand the terms of
this Agreement. In addition, I understand I am agreeing to be bound by these
terms as I perform work for the Company, which is legally obligated to comply
with these terms. Violations of this agreement may result in legal action,
including injunctive relief and civil damages, and/or criminal prosecution.


Signature: _____________________________________________ Date:
___________________


Witness: _______________________________________________ Date:
____________________










12
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 9
SPECIAL SAFEGUARDS FOR COMPETITIVE SECURITY


Purpose:
This Special Safeguards for Competitive Security exhibit (“Safeguards”)
establishes Jabil’s minimum-security standards as part of the Services. As the
Supplier, Jabil is expected to meet or exceed the requirements herein in order
to better safeguard Customer’s Intellectual Property and confidential
information and to help ensure the integrity of the manufacturing line.
The Safeguards will be incorporated in the Jabil and NCR Master Services
Agreement (“Agreement”). Unless otherwise defined herein, all terms beginning
with a capital letter which are defined in the Agreement shall have the same
meanings herein as therein. The Safeguards should then be integrated into the
Jabil’s own security program when working on projects assigned by Customer.
EP: Engineering Pilot
FEP: Final Engineering Pilot
PP: Production Pilot
PS: Production Start
EME: Excess Material Exposure
1.
Basic Physical and Environmental Security

1.
Supplier maintains a written physical security policy addressing internal and
external risks. Supplier’s management team reviews and updates Supplier physical
security policy on an annual basis. Supplier designates a representative or team
in charge of overseeing site physical security.

2.
Supplier ensures secure facility perimeters and controls access in and out of
the facility:

2.1.
All external facility entry points are secured through use of gates, locks,
electronic access control, security personnel, and/or other appropriate
solutions; facility access is restricted to Supplier personnel and authorized
visitors, suppliers, and contractors; external facility entry points are
monitored by CCTV.

2.2.
Supplier maintains written visitor management procedures:

2.2.1.
Supplier positively verifies the identity of all visitors, suppliers,
subcontractors, and drivers before permitting entrance to Supplier facility;

2.2.2.
All visitors sign in and out of the facility and are issued visitor passes while
on premise;

2.2.3.
Visitor passes are worn prominently while on premise;

2.2.4.
Visitors are escorted while on premise;





2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


2.2.5.
Supplier personnel prevent, challenge, and/or report unauthorized facility
entry, unescorted individuals, or anyone seen not wearing visible identification
while on premise.

2.3.
Outgoing vehicles are regularly inspected to prevent removal of Customer
materials or assets.  All vehicles removing scrap, recyclable products, and
garbage are observed while being loaded.

2.4.
Outgoing employee bags and containers are regularly inspected to prevent removal
of Customer materials or assets.

3.
All Supplier personnel are issued identification badges; identification badges
are worn prominently while on premise.

4.
Supplier maintains written procedures to monitor and control the possession of
keys, key cards, and other access devices.

5.
Supplier implements measures to limit, secure, and restrict access to high risk
internal areas through the use of appropriate security measures. Supplier
utilizes access control solutions (physical, electronic, and/or personnel-based)
and CCTV coverage in the following internal locations:

5.1.
All areas storing Customer finished goods, including the finished goods
warehouse

5.2.
Container loading bays and shipping areas

5.3.
Materials receiving areas

5.4.
Engineering department areas

5.5.
Designated EP/FEP assembly areas

5.6.
Designated storage areas for EP/FEP/PP items

5.7.
Quality/Product Integrity lab areas

5.8.
Scrapping areas

5.9.
Designated areas storing Customer EME

5.10.
Designated areas storing Customer tooling/molds

6.
Supplier regularly tests all CCTV, access control, alarms, and other
technical/electronic security systems to ensure such systems are fully
functioning.

7.
Information Technology Security Provisions:

7.1.
Jabil will protect the customers confidential information commensurate with
cybersecurity requirements provided by NCR to Jabil. NCR is obligated to notify
Jabil of which NCR data, provided to Jabil as part of this business arrangement,
regarding which data is considered NCR confidential.

7.1.1.
Network security controls will include Intrusion Detection Systems, Intrusion
Prevention Systems and Firewalls

7.1.2.
Host based security will consist of controls such as Anti-Virus and Data Loss
Prevention.

7.1.3.
Administrative controls consist of Cybersecurity policies and standards that are
reviewed annually.

8.
Customer specific requirements:



2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


8.1.
Supplier will provide to Customer any extraordinary costs for such security
measures in the form of a detailed quotation. Customer will be responsible for
payment for all mutually agreed costs for such extraordinary measures required
per Customer’s requirements.

8.1.1.
Extraordinary measures may include but not limited to special security access
control, physical walls, specific/isolated equipment to Customer specific
manufacturing areas, etc

9.
Supplier will notify and request any production line visits by any potential
competitors.









3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 10
TERMINATION/EXPIRATION ASSISTANCE
To be completed by mutual agreement by May 31, 2018










2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 11
GOVERNANCE AND RELATIONSHIP MANAGEMENT
a)
Each party shall designate an executive to be its Principal Representative in
connection with performance under this Agreement. The initial executives are:
__________ for Customer and ___________ for Supplier.

b)
Each party shall designate an Account Executive to be its primary relationship
manager in connection with performance under this Agreement. The initial
Customer Account Executive will be _____________ and the initial Supplier
Account Executive will be ____________.

c)
Either party shall have the right to change participants in (a) and (b) above
although in any case a party's representatives shall always have sufficient
seniority and authority for the role, and shall be reasonably acceptable to the
other party.

d)
The Account Executives will meet regularly during the Term of the Agreement, to
discuss the operation of the Services, potential New Services. Any matters that
require consensus but cannot be agreed by the alliance managers shall be
escalated to the Steering Committee or as otherwise provided herein.

e)
The Steering Committee shall consist of the Principal Representatives, the
Account Executives and for Customer, the leaders for Manufacturing Operations,
Manufacturing Quality, Supply Chain and Global Sourcing; and for Supplier
_____________. The Steering Committee shall meet whenever requested by either
party, and in any event not less often than once per quarter. Minutes of
meetings of the Steering Committee are to be taken by the Customer Account
Executive and circulated to all persons attending the Steering Committee meeting
as promptly as practicable after the meeting.

f)
Each party may invite such party’s representatives to the meetings of the
Steering Committee as it deems appropriate for the furtherance of the goals of
the meetings provided that the representative(s) they have invited does not
interfere with the efficient organization or running of meetings. The parties
will each advise its representatives of the confidential nature and obligations
under this Agreement and not to use any Confidential Information (as defined in
the Agreement) for any purpose other than as described in the Agreement.

g)
When the parties are unable to reach consensus on certain matters, as identified
in this Agreement, the Principal Representatives from each party shall discuss
and if necessary the matter shall be reviewed and decided mutually in a meeting
between the Steering Committee and each party’s respective CEO or designee
(“Executive Decision Procedure”). If the Executive Decision Procedure does not
result in agreement within thirty (30) days after submission of a matter then
the Dispute provisions in the Agreement will govern











2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 12
HUMAN RESOURCES PROVISIONS
To be completed by mutual agreement by May 31, 2018






2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------




00016226.0


EXHIBIT 13
PARTIES’ COMPETITORS
For each entity listed below, including all of the entity’s group companies:
Customer Group Competitors:
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]






2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




EXHIBIT 14
INVENTORY DEPOSIT AGREEMENT
Inventory: Jabil has modeled and will maintain inventory levels on the NCR
account at [*****] or less. Should NCR’s business requirements and/or demand
changes drive inventory levels that exceed [*****] of supply (“DOS”), any excess
inventory over that calculated amount will be offset by an Inventory Balance
Deposit. How to manage defined below:


Days of Supply (DOS): total days of adjusted inventory on hand as defined by the
DOS calculation. DOS shall be determined by dividing the total month ending
inventory less any balance deposit monies by [*****] MRP (as defined below)
multiplied by two for annual usage and divided by 365 for average daily forecast
inventory requirements.


Target DOS: [*****]


Parameters:


IOH – Total Inventory day 1 of the second month of the calendar quarter (Feb 1,
May 1, Aug 1, Nov1)
DEP – Balance of any deposit made by Customer during the previous adjustment
[*****]
MRP- Forecasted 3 month demand (M1 + M2 + M3)


Calculation: [*****]


Example 1:


Month end Jabil owned inventory (IOH): February 1 = $4,000,000


Balance deposit (DEP): $250,000


[*****]


MRP demand per NCR’s ROP forecast February + March + April = $6,300,000


DOS = [*****]


[*****]


Example 2


IOH February 1 = $4,000,000


DEP = $600,000


[*****]


MRP = $6,800,000 (February + March + April)


[*****]




Cash Payment: Payments will be made by electronic transfer [*****].


2
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0








EXHIBIT 15:


SUPPORT SERVICES


TO BE ADDED BY MUTUAL AGREEMENT OF THE PARTIES BY 31 MAY, 2018




3
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




EXHIBIT 16


CUSTOMER SUPPLIED SOFTWARE AND LICENSE TERMS


LICENSE AGREEMENT

Effective Date: April 12, 2018


This Exhibit supersedes the License Agreement (“Agreement”) signed by NCR
Corporation (“NCR”), located at 864 Spring St NW, Atlanta, GA 30308-1007, and
Jabil, Inc., located at 10560 Dr. Martin Luther King, Jr. St. N., St.
Petersburg, Florida 33716 (together with its Affiliates, “you” or “Licensee”),
effective as of April 12, 2018, and states the terms under which NCR agrees to
license certain software and other proprietary materials to you, and the rights
you will receive with respect to those materials.


1.    Introduction
1.1    The parties are entering into this Agreement, and this Agreement governs
your access and rights to possess and use the Code for purposes of providing
Services (as defined below) pursuant to the Manufacturing Services Agreement
which the parties intend to sign by the end of April, 2018 (the “MSA”). “Code”
means the specific NCR computer software source code and related documentation
for two NCR manufacturing software tools, [*****] and [*****]as further
described in Attachment A. The parties are entering this Agreement in
furtherance of the Manufacturing Services Agreement and to enable Licensee to
prepare to begin providing the Services to NCR. "Services” has the Agreement.
1.2    "Executables” are copies of the specific NCR (a) executable programs in
object code form created by compiling or otherwise transforming human-readable
source code files; (b) files in human readable languages (such as interpreted or
scripting languages) which are transformed into executable form at run time; and
(c) configuration and similar files used as inputs to NCR-specific tools used in
the compilation process. As the context, may require, Executables include copies
of the Code which were created and provided to you by NCR pursuant to another
license agreement.
1.3    The uses you may make of the Code and Executables hereunder are strictly
limited to the license grants in Section 2 and Attachment B. The term of your
licenses hereunder are stated in Section 8 and Attachment B.
1.4     In addition to the Code, NCR will provide you with portal access to
[*****] hereunder for up to 12 named users.
2.    License Grant
NCR grants you the following personal, non-exclusive and non-transferable
licenses. NCR and its licensors reserve all ownership and other rights related
to the Code, and grant you no rights to it hereunder other than as expressly
stated in this Section 2. The licenses granted by this Section 2 are cumulative
with one another, but each is limited to the uses permitted by, and is subject
to any restrictions contained in, Attachment B.
License to Possess. NCR grants you a license hereunder, solely in furtherance of
your providing services to NCR under the Manufacturing Services Agreement, to
possess, copy, and install the Code only on the systems and at the location(s)
stated in Attachment B.
License to Modify and Build. NCR grants you a license hereunder to use or modify
the Code by [*****] to create Executables based on the Code. NCR grants you a
limited license to possess, copy, install, and use Executables solely in
furtherance of your providing services to NCR under the Manufacturing Services
Agreement, and solely at the location(s) stated in Attachment B.


4
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


License to Access. NCR grants you a license hereunder to have up to 12 named
users who are your employees electronically access [*****] through NCR-approved
interfaces subject to NCR’s then-current access and security requirements solely
in furtherance of your providing the Services to NCR under the Manufacturing
Services Agreement.
3.    Fees
The licenses granted in Section 2 are granted to enable you to more quickly and
efficiently provide the Services to NCR under the Manufacturing Services
Agreement; no separate fees are payable.


4.    Support and Updates
NCR will deliver the Code to you at the version and release level stated in
Attachment A. NCR will provide knowledge transfer, training and support as
described on Attachment C. Any updates, fixes, corrections, or enhancements to
the Code which NCR provides will be subject to this Agreement.


5.    Ownership of Intellectual Property
The Code is confidential and is the property of NCR and its licensors. All
modifications, translations, or derivatives of the Code and any creations or
inventions they incorporate will be owned by NCR. Subject to the licenses
granted in Section 2, you hereby assign your right, title, and interest in them
to NCR.


6.    Nondisclosure and Protective Measures
6.1    You will treat the Code with the same degree of care as you use to
protect your own proprietary source code. You will keep the Code, and all
information and materials provided by NCR as part of the services it provides
under Attachment C, strictly confidential and may disclose it only on a
need-to-know basis to your employees, and with NCR’s prior written consent, to
your named consultants or contractors. Prior to giving them access to the Code,
you will require each to execute an agreement in the form of Attachment D.
6.2    You will store, access and use the Code hereunder only in compliance with
NCR’s security requirements set forth in Attachment E. Under no circumstances
will you permit remote access to the Code provided hereunder via any means
(including laptop, network or removable media) without NCR’s written consent.
6.3    NCR may inspect your related books, records, and facilities at the
location(s) to verify your compliance with the confidentiality and intellectual
property protection, ownership and compliance with the terms of this Agreement.
Inspections will occur not more than once annually upon at least ten business
days notice, and will be conducted during normal business hours; provided that
if NCR reasonably believes you have violated of your nondisclosure or
intellectual property obligations, it may reasonably conduct an inspection
during normal business hours. Without waiving NCR’s right to any remedy to which
it may be entitled, the parties agree to undertake all action reasonably
necessary to correct any deficiency disclosed by an inspection.
6.4    You may not transfer, deliver, or access the Code or derivatives
(including Executables) outside the United States, other than the location
listed in Attachment B, without NCR’s prior written consent. If NCR grants such
consent, you will be solely responsible for payment of any taxes, duties, or
levies that may result, and for compliance with all United States and other
export and import laws and regulations
6.5    The obligations and NCR’s inspection and consent rights, under this
Section 6 will survive termination and will continue so long as you possess any
copy of the Code or any derivative thereof.
7.    Limited Warranty
7.1    Because the Code provided hereunder was created by NCR primarily for its
internal use and not for use by third parties, NCR makes no warranty other than
that the Code as delivered to you includes the


5
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


components described in Attachment A. IN ALL OTHER RESPECTS, THE CODE IS
PROVIDED “AS-IS” AND WITHOUT WARRANTY OF ANY KIND. THERE ARE NO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THERE ARE NO OTHER
WARRANTIES OR WARRANTY REMEDIES, ORAL OR WRITTEN, EXPRESS OR IMPLIED. NCR does
not warrant that the Code may be successfully compiled or used without
additional components, tools, or other products; that the Code will yield any
particular business or financial results; or that it will be free from all bugs
and errors. Notwithstanding the foregoing, NCR and Licensee acknowledge and
agree that in the event any Code, Executables or [*****] fails to compile or
operate properly, NCR and Licensee will cooperate with one another to facilitate
performance under the Manufacturing Services Agreement.


6
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


ATTACHMENT A
THE CODE




[*****] comprises of the key following components: -


1.
[*****]

2.
[*****]

3.
[*****]



[*****]
[*****]


The source code is stored in the following location if required for legal
reasons
[*****]
[*****] comprises of the following components


1.    [*****]
2.    [*****]
3.    [*****]
4.    [*****]


NCR Internal Source code location


[*****]


Solution Summary:
The [*****] application provides build instructions to assembly line workers in
ATM manufacturing plants. Both written and graphical instructions are provided.
[*****] This is the only indication of the features required that is available
to assembly line workers. It is also used to [*****].


[*****] Application  Solution Overview
The version of the [*****] code that will be provided to Licensee on a DVD will
be release 6.1. NCR will have a copy in their source control system [*****] of
this version provided to Licensee.


[*****]
[*****]


7
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


ATTACHMENT B
PERMITTED USES


State the location(s) where the Code will be stored, if applicable to the
specific system level.
Jabil site – [*****]
Licensee is allowed to modify its copy of the source code to meet its language
localization, system integrations and user authentication per their plant
requirements. Licensee at that point of time will be maintaining their own
version of the source code since it will be customized to meet their needs.
Financial


Windows 7, NCR Financial Core – Pocono, Riverside, Estoril.


Retail
Windows 7, Windows 10, PC Hardware Platform.


[*****] Technology Components that are certified by NCR at the time of this
contract:


[*****]


[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]





Recommended Hardware requirements:
[*****]
Storage Used space is as of Mar 22nd 2018.


The licenses granted in this Agreement will commence on the Effective Date and
will terminate:
1.    NCR may terminate this Agreement and all rights granted under it
immediately on written notice at any time prior to the parties having entered
into the intended Manufacturing Services Agreement.
2.    Once the parties have entered into the Manufacturing Services Agreement,
this Agreement will automatically terminate upon the expiration or termination,
for whatever reason, of the Manufacturing Services Agreement, but may, at NCR’s
option, be extended through the period of time during which you are providing
termination assistance to NCR.


8
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


 
ATTACHMENT C
TRAINING, MAINTENANCE AND SUPPORT


[*****] Support:
NCR will provide technical training for the technical components [*****].   NCR
will assist Licensee with the system installation as needed and with system
validation testing to support a successful go-live.  Ongoing technical support
needs will be assessed after the successful implementation of [*****] at
Licensee and be agreed upon by both parties.


[*****] Platform Support:
Global Test Engineering will supply system images containing all pre-requisites
components, the [*****]. Training will consist primarily of WebEx training
sessions and where needed comprehensive on-site training and source code review
with the developers of the software.


A support structure will be defined by NCR once all systems are operational.






9
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




EXHIBIT 17


DEVELOPMENT SERVICES




1.    STATEMENT OF WORK


1.1    This Exhibit will be implemented through one or more Statements of Work
in a format as set forth on Appendix 1 to this Exhibit entered into from time to
time by Customer and the Supplier for the provision of Work Product (as defined
below) and related services. This Exhibit will prevail and take precedence over
all terms and conditions that are preprinted, typed, stamped or handwritten on
any quotation form, invoice, acknowledgment form, or purchase order utilized by
either party in the transactions covered by this Exhibit.


1.2    Each Statement of Work specifies a development to be performed under this
Exhibit and will be accompanied by a corresponding specific purchase order. Each
Statement of Work shall become effective only when executed by both parties.
Each Statement of Work entered into under this Exhibit shall be construed to
incorporate the provisions of, and to be governed by, this Exhibit.


1.3    Supplier shall furnish services and develop for NCR the Work Product in
accordance with the requirements and specifications set forth in the Statement
of Work and by this reference made a part hereof, and NCR hereby retains
Supplier to render said services during the term of this Exhibit.


1.4    The Work Product shall be developed and delivered to NCR in accordance
with the Development Schedule set forth in the Statement of Work.


1.5    The term "Work Product," as used in this Agreement, refers to all items
in tangible and intangible form, including works of authorship, programs,
derivative works, source code, object code, ideas, techniques, methods,
processes, documentation and materials, included in a deliverable (or equivalent
term) described in a SOW (“Deliverable”) that Supplier (including its employees,
agents or subcontractors) creates, prepares or delivers to NCR, as well as all
inventions and discoveries made in the course of creating, producing,
conceiving, making, proposing, developing or preparing such items, but in each
case excluding Supplier IP (as defined in the Agreement).




2.    PROJECT MANAGEMENT / PROGRESS REPORTS


2.1    Customer will appoint an NCR Project Coordinator, as identified in a
Statement of Work, who will provide Customer’s requirements, serve as Customer’s
single point of contact with respect to interfacing with the Supplier, perform
project reviews and determine the acceptability of the services and any Work
Product that the Supplier furnishes hereunder. The Supplier will direct all
communications to the NCR Project Coordinator. Customer may change its Project
Coordinator upon written notice to the Supplier.


2.2    The Supplier will assign a Project Manager, as identified in a Statement
of Work, who will regularly meet with NCR personnel on matters pertaining to a
Statement of Work, and who will procure, manage and direct the Supplier’s
resources as requested by the NCR Project Coordinator and as defined in a
Statement of Work.


2.3    The Supplier agrees to provide NCR with weekly progress meetings at a
time mutually convenient to both parties, to demonstrate the status of the
services being rendered hereunder. Such periodic review meetings will be for the
purpose of:


(i)    Reviewing the progress of the services being performed by the Supplier.


10
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


(ii)
Discussing and resolving any problems occurring during the performance of
services by the Supplier.

(iii)    Formulating, if necessary, details or services to be rendered after
such meetings.


Additional regular face to face meetings will be held (frequency to be agreed)
and extraordinarily if reasonably requested by either party.


2.4    During the course of any development, the Supplier shall collect project
metrics to keep track of and manage the performance of any development. At the
request of NCR, the Supplier shall be required to provide details of the metrics
collated during the course of the development work undertaken pursuant to a
Statement of Work in at least the following areas plus any other relevant areas
defined by the NCR Project Co-ordinator:


(i)Cost
(ii)Quality e.g. defect tracking and size
(iii)Schedule


The Supplier shall further be expected, at the request of NCR, to take part in a
de-brief session with NCR at the end of any development work undertaken pursuant
to a Statement of Work.


3.    SUPPLIER WARRANTIES AND VERIFICATION


3.1    The Supplier warrants and represents to NCR that:


(a)    in carrying out the services described in this Exhibit and all Statements
of Work issued hereunder, that Supplier will utilize industry-standard technical
practices, skills, procedures, care and judgment will be employed; the services
will be performed in the most expeditious and economical manner consistent with
the NCR's best interests; and the Supplier will at all times reasonably
cooperate with NCR so as to further NCR's best interests;


(b)    The Supplier will provide Work Product(s) that conform to the
Specifications contained in the relevant Statement of Work, and as otherwise
mutually agreed upon between NCR and Supplier in writing, and any failure to
materially conform to the Statement of Work or the Specifications due to a
material breach by Jabil shall be considered a defect (“Non-Conformance”). This
warranty shall be deemed satisfactorily met upon the acceptance of a Deliverable
under Section 3.3;


(c)    The Supplier will provide the services in a timely fashion per the
schedule set forth in the applicable Statement of Work;


(d)    Other than for material supplied by Customer, that: (a) the Work Product
will be the original work of the Supplier; and (b) the Supplier possesses all
necessary right, title and interest in the Work Product necessary for the
Supplier to grant to NCR the rights and licenses stated in this Exhibit; and (c)
any information that the Supplier includes in a Deliverable does not
misappropriate any third party confidential information or violate any third
party copyright;


(e)The Supplier is under no obligation or restriction, nor will assume any, that
would interfere or present a conflict of interest with the services performed
hereunder;


(f)The Supplier has not and will not pay, offer or promise to pay, or authorize
the payment directly or indirectly through any other person or firm, anything of
value (in the form of compensation, gift, contribution, or otherwise) to (a) any
person or firm employed by or acting for or on behalf of any customer, whether
private or governmental, for the purpose of inducing or rewarding any favorable
action by the customer in any commercial transaction or in any governmental
matter; or


11
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


(b) any government official, political party or official of such party, or any
candidate for political office, for the purpose of inducing or rewarding
favorable action or the exercise of influence by such official, party or
candidate in any commercial transaction or in any governmental matter. NCR has
the right to audit Supplier from time to time to satisfy itself that no breach
of the representation and warranty in this Section 3(f) has occurred. Supplier
will cooperate fully in any audit conducted by or on behalf of NCR.


3.2
NCR shall verify each Deliverable upon receipt and shall give Supplier written
notice of any rejection of a Deliverable for Non-Conformance within thirty (30)
days following NCR’s receipt of the Deliverable (“Acceptance Period”). Such
written notice of rejection shall include a reasonably detailed and complete
description of NCR’s basis for asserting the alleged Non-Conformance (“Notice of
Non-Conformance”). If NCR fails to provide such Notice of Non-Conformance to
Supplier within the Acceptance Period, such Deliverable shall be deemed accepted
by NCR and any corresponding milestone completed. If Supplier determines that
any such Deliverable does in fact contain a Non-Conformance; then Supplier shall
correct such Defect at no additional charge to NCR for correction efforts and
redeliver the corrected Deliverable as soon as commercially practicable. If NCR
fails to provide such Notice of Non-Conformance to Supplier within the
Acceptance Period, such Deliverable shall be deemed accepted by NCR and any
corresponding milestone completed. The acceptance procedures set forth in this
Section 3.3 shall apply to any redelivered Deliverable.



3.2.1
In the event that Supplier determines that no Non-Conformance exists, Supplier
shall provide NCR with written notice of the same within ten (10) business days
following receipt of the Notice of Non-Conformance (“Notice of Disputed
Non-Conformance”). The Parties shall use Commercially Reasonable Efforts to
resolve such disputes in accordance with the procedures set forth in the
Agreement. Any specified times for delivery of such Deliverables set forth
herein shall be tolled during any such dispute.



3.3
THE REMEDY SET FORTH IN SECTION 3.3 SHALL CONSTITUTE NCR’S SOLE AND EXCLUSIVE
REMEDY FOR A BREACH OF THE WARRANTY MADE BY SUPPLIER HEREIN. EXCEPT FOR THE
WARRANTIES PROVIDED UNDER THIS SECTION 3, ALL DELIVERABLES ARE PROVIDED “AS IS”
AND THE WARRANTIES SET FORTH IN THIS SECTION 3 ARE IN LIEU OF, AND JABIL
EXPRESSLY DISCLAIMS, AND COMPANY EXPRESSLY WAIVES, ALL OTHER WARRANTIES AND
REPRESENTATIONS OF ANY KIND WHATSOEVER WHETHER EXPRESS, IMPLIED, STATUTORY,
ARISING BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR
OTHERWISE, INCLUDING, ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OR NON INFRINGEMENT. NO ORAL OR WRITTEN STATEMENT OR
REPRESENTATION BY SUPPLIER, ITS AGENTS OR EMPLOYEES SHALL CONSTITUTE OR CREATE A
WARRANTY OR EXPAND THE SCOPE OF ANY WARRANTY HEREUNDER.



4.    OWNERSHIP
The Work Product, the associated design right and any registered design rights,
and any portion thereof completed prior to termination of the applicable
Statement of Work, this Exhibit, or any renewal thereof, shall be the sole
property of NCR. In addition the supplier does hereby assign all copyright in
Work Product drawings or other artistic works as well as the copyright in all
Work Product literary works to NCR. The Supplier shall promptly disclose and
does hereby assign to NCR, its successors and assigns, any and all Work Product
inventions, creations, improvements and developments, each whether or not
patentable, which it may make or assist in making while performing the work
called for under the terms of this Exhibit, or any renewal thereof. In addition
the Supplier hereby assigns to NCR, its successors and assigns, all patents,
applications for patents, and copyrights for such inventions, creations,
improvements, and developments in any foreign country. To the extent that any
Supplier IP (as defined in the Agreement) is contained in a Deliverable,
Contractor grants NCR an irrevocable, worldwide, nonexclusive, paid-up,
royalty-free right and licence under such Supplier IP to use, execute,
reproduce, perform, display, distribute, modify and prepare


12
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


derivative works of such Deliverable, as well as to authorize others to do any
or all of the above on its behalf. The Supplier agrees to do, and to instruct
employees as necessary to do, any and all acts and to execute any and all
instruments, which NCR may reasonably request to secure to itself any rights
relating to such Work Product inventions, creations, improvements, developments,
patents, design rights, registered design rights and copyrights in the United
Kingdom and in any foreign country.


5.    PAYMENT


5.1    NCR shall pay to the Supplier the Development Fee specified in, and in
accordance with the payment schedule set forth in the Statement of Work. The
Development Fee shall be full payment for services rendered under this Exhibit,
unless otherwise set forth herein. Any payment made by NCR shall be used
exclusively by the Supplier to satisfy its fees and expenses incurred in
performing work under this Exhibit. NCR shall make payment to the Supplier per
the terms in the Agreement.


5.2         All computer time and materials necessary for development of the
Work Product shall be arranged for by the Supplier at its own expense.


5.3    Travel and other living expenses incurred by the Supplier during the term
of this Exhibit shall be borne by the Supplier and not charged to Customer
unless otherwise set forth herein. To the extent that NCR has expressly agreed
in a Statement of Work to reimburse the Supplier for travel-related expenses,
such expenses must be: (a) incurred by the Supplier as a sole result of
rendering services hereunder, (b) approved in advance by NCR in writing, and (c)
incurred in accordance with Customer’s Supplier Travel Guidelines, a current
copy of which is included as Attachment 2 to Appendix 1..


5.4    The Supplier’s services and Deliverables will be subject to review and
acceptance by the Customer Project Coordinator based on the requirements of this
Exhibit and the applicable Statement of Work, and final payment will not be due
before such acceptance, which will not be unreasonably withheld. The Supplier
will correct deficiencies found during such review at no charge to Customer. Any
claims that Customer may have under this Exhibit will survive such review,
acceptance and payment.


6.    TERMINATION


6.1    This Exhibit commences on the Effective Date and continues unless a party
terminates the Agreement or this Exhibit in accordance with this Section 6;
provided, however, that this Exhibit will remain in effect with regard to any
Statement of Work(s) already in effect, unless such Statement of Work(s) is
terminated as provided for herein or until performance is completed.
6.2    Customer may terminate this Exhibit and/or any Statement of Work, in
whole or in part, (i) without cause and in its sole discretion by providing
Supplier with sixty (60) days prior written notice; (ii) immediately for
Supplier’s breach of Section 3(f) without liability to Customer.
6.3    Either party may terminate any Statement of Work (or any portions
thereof) and/or this Exhibit for breach if, after providing the other party with
thirty (30) days prior written notice of such breach, the other party has failed
to cure within said thirty day period or other mutually agreed upon time.
6.4    Should Supplier become the subject of any proceeding under state or
federal law for due relief of debtors or otherwise become insolvent or bankrupt
or make an assignment for the benefit of creditors, Customer may, in addition to
any other right or remedy, immediately terminate this Exhibit without liability
to Customer. Termination of this Exhibit will be deemed effective upon
Supplier’s receipt of written notice from Customer.
6.5    In the event Customer terminates a Statement of Work, Supplier will
comply with all written Customer instructions pertaining to the terminated
Statement of Work. Should Customer terminate a Statement of Work in accordance
with either Section 6.2 or 6.4, Customer’s obligation pursuant to that Statement
of Work, and Supplier’s exclusive remedy, will be limited to Customer paying
Supplier (in accordance with the payment schedule specified in the terminated
Statement of Work) for acceptable work completed and not yet paid for


13
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


by Customer at the time of such termination. Customer will make such payment, if
any, after Customer receives the services and any related Work Product specified
in the termination notice or in NCR’s written instructions to Supplier.
6.6    Payments which may have been made by Customer to Supplier in advance,
which are in excess of amounts due Supplier in accordance with this Section 6,
will be refunded on a pro rata basis by Supplier to Customer within thirty (30)
days following the effective date of termination to the NCR Project Manager
specified in the affected Statement of Work.
6.7    Any property, including hardware or software, that was provided by
Customer to Supplier without obligation of payment by Supplier will be
immediately returned to the NCR Project Manager specified in the affected
Statement of Work in the same condition that such property was received, less
normal wear and tear, by no later than the effective date of such termination.
6.8    Sections 3, 4, and 6 of this Exhibit will survive the termination or
expiration of this Exhibit or any Statement of Work.


AGREED AND ACCEPTED


14
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


APPENDIX 1 TO EXHIBIT 2




STATEMENT OF WORK NO. [_____]
TO DEVELOPMENT SERVICES EXHIBIT TO
PURCHASE AGREEMENT




This Statement of Work dated [_____], by and between NCR Corporation ("NCR") and
[_____] ("the Supplier"), is governed exclusively by the terms and conditions of
the Purchase Agreement and the Development Services Exhibit ("Agreement") dated
[_____] between the parties. In the event of conflict, the order of precedence
will be: this Statement of Work, the Exhibit, and then the Purchase Agreement.
NCR and the Supplier agree as follows:


1.    PROJECT SCOPE


The Supplier will provide the following development services and Work Product :


[the scope should reference back to the particular Specification, e.g. 445-num
rev title and date]


In addition, the Supplier will provide NCR with weekly / monthly [Delete as
appropriate] written project statements outlining progress towards milestones,
key metrics, risks and issues, to keep NCR informed about the Supplier’s
progress. The Supplier shall also invoice NCR for any payment that may be due in
accordance with a Statement of Work.


The Supplier will provide its services at the NCR facility located at [_____].


2.    DEVELOPMENT SCHEDULE


Activity
Deliverable Date
Cost (£)
 
 
 
 
 
 
 
 
 
 
 
 




Total Amount Payable









2.1    Project Schedule Tracking


The development project will be tracked using the milestones detailed in this
Section 2.0, unless otherwise agreed between the parties. The Supplier shall
provide NCR with periodic updates as follows:


•
The detailed milestone schedule and MS Project Plan (*.MPP) schedule file to be
updated every two weeks by the Supplier.



2.2    Project Updates




15
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


2.3    Meetings


In addition to normal, day-to-day communication, regular Project Update Meetings
will be held:
[Specify frequency, whether face to face or teleconference and expected
duration]


The NCR Project Manager will issue minutes of the Project Updates. The minutes
are to be distributed a maximum of five (5) working days from the meeting /
telephone call and will include: attendee list, status of previously opened
items, list of new items including person(s) responsible for resolution, and
summary of the project's overall status. Other items will be added as
appropriate.


[OR


“The Developer’s Project Manager will issue minutes of the Project Updates. The
minutes are to be distributed a maximum of 5 working days from the meeting /
telephone call and will include: attendee list, status of previously opened
items, list of new items including person(s) responsible for resolution, and
summary of the project's overall status. Other items will be added as
appropriate. NCR will be required to mutually agree these minutes”]


Other meetings, correspondence, etc. will occur as necessary. The Project Update
Meeting is not intended to eliminate or replace any other forms of communication
between the Parties.


2.4     Status Reports


The Supplier will provide NCR with a weekly status report outlining progress
toward milestones, key metrics, and key risks and issues. It is recommended that
an abridged version of the current NCR Project Control Document is used as the
basis for these status reports.


2.5    Audit


NCR may conduct audits of the Suppliers development activity and Deliverables
relating to this Statement of Work. These audits may be conducted at the
Supplier’s office or by remote means.


3.    PERSONNEL


NCR and the Supplier will appoint representatives to the following positions:


3.1     NCR Project Coordinator


NCR designates [_____] as NCR Project Coordinator.


3.2 The Supplier Project Manager


The Supplier designates [_____] as Project Manager.


The primary interfaces between NCR and the Supplier shall be between NCR Project
Coordinator and the Supplier Project Manager.


4.    DELIVERABLES


The Supplier will provide the following specified Work Product and Deliverables:


•
[this must clearly list and describe everything NCR needs to evidence the
intellectual property, including e.g., schematics, test reports and
specifications, prototypes,



16
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


drawings, bill of materials and AVL, source code, documentation, user or service
manuals.]


5.    ACCEPTANCE PROCESS


[GUIDANCE NOTE, PLEASE REMOVE FROM FORM: A CLEAR APPROVALS PROCESS MUST BE
OUTLINED HERE I.E. ACCEPTANCE CRITERIA OR AN ACCEPTANCE TEST PLAN AND STATE THAT
APPROVAL SIGN-OFF IS REQUIRED BY THE NCR PROJECT COORDINATOR OR SOME OTHER
EQUALLY SUBSTANTIVE METHOD APPLIED]


6.    CHANGE CONTROL


Changes to the services or Work Product, including changes to delivery dates or
locations, requested by a party after the SOW is signed or an Order is placed
will be governed by this Section and Attachment 1 (“Change request Form”).


7.    PAYMENT AND PAYMENT SCHEDULE


NCR shall pay to the Supplier, as compensation for the services and all Work
Products provided hereunder, a total amount of [_____]_Pounds Sterling
(£_[_____]) (the “Development Fee”).


The Development Fee will be payable in accordance with the following schedule:


Event or Date        Amount


•

•

•



Total Amount Payable                                £


Each party acknowledges that it has read the Agreement and this Statement of
Work (including all referenced exhibits and attachments hereto, if any), and
agrees that it is the complete and exclusive understanding between the parties
with respect to the Service to be provided hereunder.


IN WITNESS WHEREOF, the parties have executed this Statement of Work as of the
day and year first above written.






17
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


AGREED AND ACCEPTED




SUPPLIER
 
NCR
 
 
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Printed Name
 
Printed Name
 
 
 
 
 
 
Title
 
Title
 
 
 
 
 
 
Date
 
Date





18
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


ATTACHMENT 1
CHANGE REQUEST FORM


Requester Name:
Requester Organization Name:
Date Requested:
Date Response Requested By:
Change Requested: (Detailed description of the change requested, the area of the
Project Plan/schedule being modified, and the benefits of making the change –
attach specifications, if necessary.)







Agreed and Signed (Resources approved to study requested change):
CONTRACTOR PROJECT MANAGER
NCR PROJECT MANAGER
Signature:
Signature:
Date:
Date:



Response to request for change
Change Request is: __ accepted without changes__ rejected __ accepted with
modifications (see below)
Modifications to Change Request: (Insert any changes made to original change
request. Identify, in detail, the changes to the project scope, all impacted
work products and Work Products, schedule and price.)


Work Product(s) that will be changed:
Schedule and Price Revision (or attach revised Project Plan showing schedule and
price impact):


Additional Price: $_____ Invoice Date: ___________



Agreed and Signed (authorization to accept impact and implement change):
CONTRACTOR PROJECT MANAGER
NCR PROJECT MANAGER
Signature:
Signature:
Date:
Date:





Exhibit 18




19
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0




Cost Model Elements


General Elements
Major Elements
Element Drivers
 
Total BOM Cost
 
 
Total BOM cost which includes ALL necessary materials required for the final
 
Featured BOM Costs
 
Total BOM costs to be purchased by Supplier and in Products including all
 
FFK BOM Costs
 
Any additional material costs not captured in the featured BOM cost
 
Other BOM Costs
 
To include any material cost not covered in the Featured BOM costs or FFK
 
Scrap
 
A nominal value of scrap cost as measured as a % of Total BOM Cost that is
incurred as part of the normal manufacturing process
 
 
 
 
Indirect Labor Costs
 
 
Total cost of the Indirect Labor required to manufacture and test the Product
 
IL Mix
 
These are the types of required IL to include but not limited to engineers,
technicians, work cell managers, supervisors, planners, buyers, inventory
control, configuration management, quality engineers, quality technicians, etc.
 
IL Headcount
 
The number of each functional head type required to operate
 
 
 
 
Direct Labor Costs
 
 
 
 
DL Mix
 
Different tiers and skill levels of direct labor which drive a mix of cost per
 
DL Headcount
 
The number of direct labor heads used to assemble and test the Products or
 
 
 
 
Operating Costs
 
 
All costs associated with manufacturing building, building services, utilities,
depreciation, maintenance, shop supplies
 
Building Costs
 
To include all capitalized fixed assets, equipment, building, utilities and
 
 
 
 
 
 
Manufacturing Space
Total manufacturing square feet required to provide the Services
 
Total Equipment Cost
 
Total cost of Supplier owned equipment, fixtures, tools, work stations, testers,
IT Servers, computers, material handling gear, and maintenance cost for all
 
 
Equipment Cost
Includes equipment depreciation, maintenance costs and any capitalized
 
 
 
 
 
Shop Supplies
 
These are costs for daily use items not included in the Total BOM Costs but
needed to operate (gloves, eyeware, other protective gear, adhesives, solvents,
 
 
 
 
Transport & Duty Costs
 
 
 



20
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


General Elements
Major Elements
Element Drivers
 
 
Inbound Freight
 
Cost associated with transportation into Supplier location
 
 
Inbound freight %
The average percentage applied to the Total BOM Cost
 
Outbound Freight
 
Cost associated with transportation to the Customer requested Ship To
 
 
Outbound freight cost
The quoted transportation cost to move Products to the stated FCA location and
subject to container/truck utilization assumptions
 
Duties
 
Any import duties as required by law
 
 
 
 
Warehousing Costs
 
 
All cost associated with the housing of Material and Products and any Internal
movement and material handling costs
 
Warehouse Space
 
The space required for housing of all Material and Product not included in the
production/test area as measured in square feet
 
Material Handling
 
The people and system costs required to move material in and out of warehouse to
fulfill the needs of both production and shipping
 
 
 
 
Working Capital Cost
 
 
This is the calculated amount of working capital finance by Supplier
 
Average Payment Terms
 
This is the working capital amount tied to financing of the Product sale to
 
Inventory
 
Average Inventory dollars held by the Supplier
 
Payables
 
Average payment time financed by Supplier's suppliers
 
 
 
 
Profit and Overhead
 
 
 
 
Quoted Profit
 
This is the percentage of profit Supplier has quoted on top of all costs for
material, transformation and fees required to provide Services
 
Overhead
 
These are the costs to finance additional SG&A required to operate the plant,
the business and for the Supplier to fulfill the Services
 
 
 
 
Other Element Drivers
 
 
 
 
 
 
 
 
Cycle Times
 
Total time measured in man hours required to assemble, test, package and
 
 
Assembly Cycle Time
Total time measured in man hours required to assembly the Product
 
 
Test Cycle Time
Total attended time measured in man hours required to test Product and all
related components and sub-assemblies of the Product
 
 
Other Cycle Time
Total man hours required for additional Services not covered in Assembly and
 
 
 
 



21
2/21/2018 20:18:35
45330990v.3

--------------------------------------------------------------------------------



00016226.0


General Elements
Major Elements
Element Drivers
 
 
 
FTT
First Time Through is the first pass yield percentage for each Product which
 
 
 
 
 
 
Volumes
This is the volume and mix of the Products that drive the requirement for other
 
 
 
 
 
 
WACC
Weighted Average Cost of Capital





22
2/21/2018 20:18:35
45330990v.3